Exhibit 10.3

MAXEON SOLAR TECHNOLOGIES, PTE. LTD.

SUNPOWER PHILIPPINES MANUFACTURING LTD.

AS BORROWERS

MAXEON SOLAR TECHNOLOGIES, PTE. LTD.

SUNPOWER SYSTEMS SARL

SUNPOWER ENERGY SOLUTIONS FRANCE S.A.S.

SUNPOWER CORPORATION MEXICO, S. DE R.L. DE C.V.

AS ORIGINAL GUARANTORS

THE FINANCIAL INSTITUTIONS SET OUT AT SCHEDULE 1

AS ORIGINAL LENDERS

DBS BANK LTD.

AS INTERCREDITOR AGENT

DBS BANK LTD.

DBS BANK LTD.

DBS BANK LTD.

AS FACILITY AGENTS

DBS BANK LTD.

AS OFFSHORE SECURITY AGENT

 

 

COMMON TERMS AGREEMENT

 

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page  

1.

 

Definitions and Interpretation

     2  

2.

 

The Facilities

     25  

3.

 

Purpose

     26  

4.

 

Conditions of Utilisation

     27  

5.

 

Utilisation

     30  

6.

 

Repayment

     34  

7.

 

Prepayment and Cancellation

     34  

8.

 

Interest and Interest Periods

     42  

9.

 

Fees

     42  

10.

 

Tax Gross-up and Indemnities

     43  

11.

 

Increased Costs

     47  

12.

 

Mitigation by the Lenders

     49  

13.

 

Other Indemnities

     50  

14.

 

Costs and Expenses

     52  

15.

 

Guarantee and Indemnity

     55  

16.

 

Representations

     62  

17.

 

Information Undertakings

     70  

18.

 

Financial Covenants

     75  

19.

 

General Undertakings

     76  

20.

 

Events of Default

     93  

21.

 

Changes to the Lenders

     99  

22.

 

Changes to the Obligors

     104  

23.

 

Accession of a new Facility Agent

     105  

24.

 

Sharing among the Finance Parties

     106  

25.

 

Payment Mechanics

     108  

26.

 

Set-off

     111  

27.

 

Notices

     112  

28.

 

Calculations and Certificates

     115  

29.

 

Partial Invalidity

     116  

30.

 

Remedies and Waivers

     116  

31.

 

Amendments and Waivers

     116  

32.

 

Confidential Information

     116  

33.

 

Confidentiality of Funding Rates

     121  



--------------------------------------------------------------------------------

34.

 

Counterparts

     123  

35.

 

Governing Law

     124  

36.

 

Enforcement

     124  

Schedule 1 The Original Lenders

     126  

Part I The Original SP Philippines Facility Lenders

     126  

Part II The Original Maxeon Term Facility Lenders

     126  

Part III The Original Working Capital Lenders

     126  

Schedule 2 Conditions Precedent

     127  

Schedule 3 Requests

     133  

Part I Utilisation Request

     133  

Part II Selection Notice

     135  

Schedule 4 Form of Transfer Certificate

     137  

Schedule 5 Form of Assignment Agreement

     140  

Schedule 6 Form of Compliance Certificate

     143  

Schedule 7 Form of Resignation Letter

     144  

Schedule 8 Forms of Accession Letters

     145  

Part I Accession Letter – Additional Guarantor

     145  

Part II Accession Letter – Philippines Onshore Security Agent

     146  

Schedule 9 Existing Financial Indebtedness and Security

     147  

Schedule 10 Timetables

     149  

Schedule 11 Financial Covenant Definitions

     150  

Schedule 12 Polysilicon Purchase Contract Payment Profile

     157  



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 14 July 2020 and made between:

 

(1)

MAXEON SOLAR TECHNOLOGIES, PTE. LTD., a company incorporated in Singapore with
registered number 201934268H and its registered address at 8 Marina Boulevard
#05-02, Marina Bay Financial Centre, 018981, Singapore, as borrower in respect
of the Maxeon Term Facility and the Working Capital Facility (the “Company”);

 

(2)

SUNPOWER PHILIPPINES MANUFACTURING LTD., an exempted company incorporated in the
Cayman Islands with registration number 125924 and its registered office address
at 190 Elgin Avenue, George Town, Grand Cayman KY1-9005, Cayman Islands, as
borrower in respect of the SP Philippines Facility (“SunPower Philippines”, and
together with the Company, the “Borrowers”);

 

(3)

MAXEON SOLAR TECHNOLOGIES, PTE. LTD., SUNPOWER SYSTEMS SARL (the “Swiss
Guarantor”), SUNPOWER ENERGY SOLUTIONS FRANCE S.A.S. (the “French Guarantor”)
and SUNPOWER CORPORATION MEXICO, S. DE R.L. DE C.V. (the “Mexican Guarantor”) as
guarantors (the “Original Guarantors”);

 

(4)

THE FINANCIAL INSTITUTIONS listed in Part I of Schedule 1 as lenders under the
SP Philippines Facility (the “Original SP Philippines Facility Lenders”);

 

(5)

THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 as lenders under the
Maxeon Term Facility (the “Original Maxeon Term Facility Lenders”);

 

(6)

THE FINANCIAL INSTITUTIONS listed in Part III of Schedule 1 as lenders under the
Working Capital Facility (the “Original Working Capital Lenders”)

 

(7)

DBS BANK LTD. as intercreditor agent of the Finance Parties (other than itself)
(the “Intercreditor Agent”);

 

(8)

DBS BANK LTD. as agent of the SP Philippines Facility Finance Parties (other
than itself) (the “SP Philippines Facility Agent”);

 

(9)

DBS BANK LTD. as agent of the Maxeon Term Facility Finance Parties (other than
itself) (the “Maxeon Term Facility Agent”);

 

(10)

DBS BANK LTD. as agent of the Working Capital Finance Parties (other than
itself) (the “Working Capital Facility Agent”, and together with the SP
Philippines Facility Agent and the Maxeon Term Facility Agent, the “Facility
Agents”); and

 

(11)

DBS BANK LTD. as offshore Security Agent for the Secured Parties (the “Offshore
Security Agent”).

IT IS AGREED as follows:

 

1



--------------------------------------------------------------------------------

SECTION 1

INTERPRETATION

 

1.

DEFINITIONS AND INTERPRETATION

 

1.1

Definitions

In this Agreement:

“Acceleration Event” means a Facility Agent exercising any of its rights under
clause 20.17 (Acceleration).

“Accession Letter” means a document substantially in the form set out in
Schedule 8 (Form of Accession Letter).

“Accession Undertaking” means a creditor accession undertaking substantially in
the form set out in schedule 2 (Creditor Accession Undertaking) of the
Intercreditor Agreement.

“Account Charge” means the account charge dated on or after the date hereof in
respect of the SP Philippines DSRA executed by SunPower Philippines in favour of
the Philippines Onshore Security Agent.

“Additional Guarantor” means the HK Guarantor.

“Administrative Party” means the Intercreditor Agent, each of the Facility
Agents and each of the Security Agents.

“Affected Finance Party” means any Finance Party (but, for the avoidance of
doubt, only to the extent the Intercreditor Agent has been notified in
accordance with this Agreement) that has notified the Intercreditor Agent that
it is an “Affected Finance Party” with respect to the relevant sanctions
provisions within this Agreement.

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

“APLMA” means the Asia Pacific Loan Market Association Limited.

“Assignment Agreement” means an agreement substantially in the form set out in
Schedule 5 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor, assignee and the relevant Facility Agent.

“Authorisation” means:

 

  (a)

an authorisation, consent, approval, resolution, licence, exemption, filing,
notarisation, lodgement or registration; or

 

  (b)

in relation to anything which will be fully or partly prohibited or restricted
by law if a Governmental Agency intervenes or acts in any way within a specified
period after lodgement, filing, registration or notification, the expiry of that
period without intervention or action.

 

2



--------------------------------------------------------------------------------

“Availability Period” means:

 

  (a)

in relation to the SP Philippines Facility, the period from and including the
date of Financial Close to and including the date falling 12 Months after
Financial Close;

 

  (b)

in relation to the Maxeon Term Facility, the period from and including the date
of Financial Close to and including the date falling 12 Months after Financial
Close; and

 

  (c)

in relation to the Working Capital Facility, the period from and including the
date of Financial Close to and including the date falling one Month prior to the
Termination Date.

“Available Commitment” means, in relation to a Facility, a Lender’s Commitment
under that Facility minus:

 

  (a)

its participation in any outstanding Loans under that Facility; and

 

  (b)

in relation to any proposed Utilisation, the amount of its participation in any
Loans that are due to be made under that Facility on or before the proposed
Utilisation Date,

other than, in relation to any proposed Utilisation under the Working Capital
Facility, that Lender’s participation in any Working Capital Loans that are due
to be repaid or prepaid on or before the proposed Utilisation Date.

“Available Facility” means, in relation to a Facility, the aggregate for the
time being of each Lender’s Available Commitment in respect of that Facility.

“Base Case Financial Model” means the financial model in respect of the Group
agreed between the Company and the Facility Agents (acting on the instructions
of the Lenders) and delivered pursuant to paragraph 9(b) (Other documents and
evidence) of Schedule 2 (Conditions Precedent).

“Blocking Regulation” means:

 

  (a)

any provision of Council Regulation (EC) No 2271/1996 of 22 November 1996 (or
any law or regulation implementing such Regulation in any member state of the
European Union or the United Kingdom); and

 

  (b)

section 7 of the German Foreign Trade Regulation (Außenwirtschaftsverordnung).

“Break Costs” means the amount (if any) by which:

 

  (a)

the interest (excluding Margin (as defined in the relevant Facility Agreement))
which a Lender should have received for the period from the date of receipt of
all or any part of its participation in a Loan or Unpaid Sum to the last day of
the current Interest Period in respect of that Loan or Unpaid Sum, had the
principal amount or Unpaid Sum received been paid on the last day of that
Interest Period;

 

3



--------------------------------------------------------------------------------

exceeds:

 

  (b)

the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank for a period starting on the Business Day following receipt or recovery and
ending on the last day of the current Interest Period.

“Business Day” means a day (other than a Saturday or Sunday or gazetted holiday)
on which banks are open for general business in Singapore, the Philippines,
London (in relation to fixing of an interest rate) and New York (in relation to
any date for payment or purchase of US Dollars).

“Capex Certificate” shall have the meaning given to it in Clause 19.25 (Capital
expenditure).

“Charged Property” means all of the assets of the Obligors, the other members of
the Group and any other person which from time to time are, or are expressed to
be, the subject of the Transaction Security.

“Chinese Joint Venture” means Huansheng Photovoltaic (Jiangsu) Co., Ltd.

“Chinese JV Supply Contract” means the business activities framework agreement
dated 22 February 2017 between, among others, the Chinese Joint Venture, TZS and
the HK Guarantor, as amended from time to time.

“Code” means the US Internal Revenue Code of 1986.

“Commitment” means an SP Philippines Facility Commitment, a Maxeon Term Facility
Commitment or a Working Capital Commitment.

“Compliance Certificate” means a certificate delivered pursuant to Clause 17.2
(Compliance Certificate) and signed by a Director of the Company in form and
substance satisfactory to the Intercreditor Agent (acting on the instructions of
the Instructing Parties).

“Confidential Information” means all information relating to the Company, any
Obligor, the Group, the Finance Documents or a Facility of which a Finance Party
becomes aware in its capacity as, or for the purpose of becoming, a Finance
Party or which is received by a Finance Party in relation to, or for the purpose
of becoming a Finance Party under, the Finance Documents or a Facility from
either:

 

  (a)

any member of the Group or any of its advisers; or

 

  (b)

another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes:

 

  (i)

information that:

 

4



--------------------------------------------------------------------------------

  (A)

is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 32 (Confidential Information);

 

  (B)

is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

 

  (C)

is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraph (a) or (b) above or is lawfully obtained by that
Finance Party after that date, from a source which is, as far as that Finance
Party is aware, unconnected with the Group and which, in either case, as far as
that Finance Party is aware, has not been obtained in breach of, and is not
otherwise subject to, any obligation of confidentiality; and

 

  (ii)

any Funding Rate.

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the APLMA or in any other form agreed between the
Company and the Facility Agent.

“Contaminated Land” means any land in such a condition, by reason of
Environmental Contaminants in, or under the land, that:

 

  (a)

significant harm is being caused or there is a significant possibility of harm
being caused; or

 

  (b)

pollution of controlled waters is being, or is likely to be caused.

“Convertible Bonds” means the unsecured convertible senior notes due 2025 to be
issued by the Company in a maximum principal amount of $201,250,000.

“Data Site” means the electronic data room set up with Datasite (formerly
Merrill Datasite) with data room name SunPower Technologies.

“Data Site Documents” means the documents concerning the Group which were made
available by way of the Data Site to selected financial institutions before the
date of this Agreement.

“Default” means an Event of Default or any event or circumstance specified in
Clause 20 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

“Delegate” means any delegate, agent, attorney or co-trustee appointed by a
Security Agent.

“Disposal” means a sale, lease, licence, transfer, loan or other disposal by a
member of the Group of any asset, undertaking or business (whether by a
voluntary or involuntary single transaction or series of transactions) other
than such disposal made in the ordinary course of business.

 

5



--------------------------------------------------------------------------------

“Disruption Event” means either or both of:

 

  (a)

a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facilities (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
and

 

  (b)

the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

 

  (i)

from performing its payment obligations under the Finance Documents; or

 

  (ii)

from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

“DSRA” means each of the SP Philippines DSRA and the Maxeon DSRA.

“DSRA Required Balance” means, at any time:

 

  (a)

in respect of the SP Philippines DSRA, an amount equal to the principal and
interest projected by the relevant Facility Agent to accrue in the following six
(6) Months under the SP Philippines Facility Loans then outstanding; and

 

  (b)

in respect of the Maxeon DSRA, an amount equal to the principal and interest
projected the relevant Facility Agent to accrue in the following six (6) Months
under the Maxeon Term Facility Loans then outstanding,

in each case:

 

  (i)

assuming no prepayments or repayments of the relevant Term Loans will occur in
such six (6) Month period (other than scheduled repayments provided for under
the relevant Facility Agreement);

 

  (ii)

assuming no change to LIBOR in such six (6) Month period; and

 

  (iii)

taking into account interest rate hedging then in place in respect of the
relevant Term Loans, if applicable.

“Eligible Equipment” has the meaning given to it in Clause 3.1(a) (Purpose).

“Environmental Claim” means any claim, proceeding or investigation by any person
in respect of any Environmental Law.

 

6



--------------------------------------------------------------------------------

“Environmental Contaminants” means any substance (whether a solid, liquid or gas
and whether or not combined with one or more other substances) which may cause
harm to the health of living organisms or other interference with the ecological
systems of which they form part (together the Environmental Contaminants).

“Environmental Law” means any applicable law in any jurisdiction in which any
member of the Group conducts business which relates to the pollution or
protection of the environment or harm to or the protection of human health or
the health of animals or plants.

“Environmental Permits” means any Authorisation and the filing of any
notification, report or assessment required under any Environmental Law for the
operation of the business of any member of the Group conducted on or from the
properties owned or used by the relevant member of the Group.

“Event of Default” means any event or circumstance specified as such in Clause
20 (Events of Default).

“Facility” means the SP Philippines Facility, the Maxeon Term Facility or the
Working Capital Facility.

“Facility Agreement” means the SP Philippines Facility Agreement, the Maxeon
Term Facility Agreement or the Working Capital Facility Agreement.

“Facility Office” means the office or offices notified by a Lender to the
Facility Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five (5) Business Days’ written notice) as
the office or offices through which it will perform its obligations under this
Agreement.

“FATCA” means:

 

  (a)

sections 1471 to 1474 of the Code or any associated regulations;

 

  (b)

any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

 

  (c)

any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraph (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction.

“FATCA Application Date” means:

 

  (a)

in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014; or

 

  (b)

in relation to a “passthru payment” described in section 1471(d)(7) of the Code
not falling within paragraph (a) above, the first date from which such payment
may become subject to a deduction or withholding required by FATCA.

 

7



--------------------------------------------------------------------------------

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.

“Fee Letter” means any letter or letters referring to this Agreement or the
Facilities between one or more Finance Parties and an Obligor setting out any of
the fees referred to in Clause 9 (Fees).

“Finance Document” means:

 

  (a)

this Agreement;

 

  (b)

the SP Philippines Facility Agreement;

 

  (c)

the Maxeon Term Facility Agreement;

 

  (d)

the Working Capital Facility Agreement;

 

  (e)

the Intercreditor Agreement;

 

  (f)

each Security Document;

 

  (g)

each Utilisation Request;

 

  (h)

any Fee Letter;

 

  (i)

any Transfer Certificate or Assignment Agreement;

 

  (j)

any Accession Undertaking;

 

  (k)

any Accession Letter;

 

  (l)

any Hedging Agreement; and

 

  (m)

any other document designated as such by the Intercreditor Agent and the
Company,

provided that where the term “Finance Document” is used in, and construed for
the purposes of, this Agreement or the Intercreditor Agreement, a Hedging
Agreement shall be a Finance Document only for the purposes of:

 

  (i)

the definition of “Default”;

 

  (ii)

the definition of “Material Adverse Effect”;

 

  (iii)

paragraph (a)(iii) of Clause 1.2 (Construction);

 

  (iv)

Clause 15 (Guarantee and Indemnity); and

 

  (v)

Clause 20 (Events of Default) (other than Clause 20.17 (Acceleration)).

 

8



--------------------------------------------------------------------------------

“Finance Party” means the Intercreditor Agent, each Facility Agent, each
Security Agent, each Lender and each Hedge Counterparty provided that where the
term “Finance Party” is used in, and construed for the purposes of, this
Agreement or the Intercreditor Agreement, a Hedge Counterparty shall be a
Finance Party only for the purposes of:

 

  (a)

paragraph (a)(i) of Clause 1.2 (Construction);

 

  (b)

paragraph (c) of the definition of “Material Adverse Effect”;

 

  (c)

Clause 15 (Guarantee and Indemnity); and

 

  (d)

Clause 12.3 (Conduct of business by the Finance Parties).

“Financial Close” means the date on which each Facility Agent has confirmed to
the Borrowers that each of conditions precedent to the first Utilisation of the
Facilities listed in Clause 4.1 (Initial conditions precedent) has been
fulfilled or, as the case may be, delivered to it (to the extent they have not
been waived in accordance with this Agreement and the Intercreditor Agreement).

“Financial Indebtedness” means any indebtedness for or in respect of:

 

  (a)

moneys borrowed;

 

  (b)

any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 

  (c)

any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

 

  (d)

the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a balance sheet liability;

 

  (e)

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 

  (f)

any amount raised under any other transaction (including any forward sale or
purchase agreement) of a type not referred to in any other paragraph of this
definition having the commercial effect of a borrowing or otherwise classified
as borrowings in accordance with GAAP;

 

  (g)

any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value (or, if any
actual amount is due as a result of the termination or close-out of that
derivative transaction, that amount) shall be taken into account);

 

  (h)

any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

 

9



--------------------------------------------------------------------------------

  (i)

the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (a) to (h) above,

provided that (for the avoidance of doubt) amounts payable by the Company under
the Polysilicon Purchase Contract, the physical delivery forward transaction and
the privately negotiated prepaid forward share purchase transaction entered into
in connection with the Convertible Bonds shall not constitute Financial
Indebtedness.

“Foreign Public Official” means an individual who:

 

  (a)

holds a legislative, administrative or judicial position of any kind, whether
appointed or elected, of a country or territory outside the United Kingdom (or
any subdivision of such a country or territory);

 

  (b)

exercises a public function:

 

  (i)

for or on behalf of a country or territory outside the United Kingdom (or any
subdivision of such a country or territory); or

 

  (ii)

for any public agency or public enterprise of that country or territory (or
subdivision); or

 

  (c)

is an official or agent of a public international organisation.

“Funding Rate” means any individual rate notified by a Lender to the relevant
Facility Agent pursuant to the provisions of the relevant Facility Agreement.

“GAAP” means:

 

  (a)

in respect of the Company or the Group on a consolidated basis, generally
accepted accounting principles in the United States of America; and

 

  (b)

in respect of SunPower Philippines, generally accepted accounting principles in
the Philippines.

“Governmental Agency” means any government or any governmental agency,
semi-governmental or judicial entity or authority (including any stock exchange
or any self-regulatory organisation established under statute).

“Group” means the Company and its Subsidiaries from time to time.

“Guarantors” means the Original Guarantors and the Additional Guarantor upon its
accession to this Agreement pursuant to Clause 22.3 (Accession of an Additional
Guarantor).

“Hedge Counterparty” means any entity which has become a party to the
Intercreditor Agreement as a “Hedge Counterparty” in accordance with the
provisions of the Intercreditor Agreement.

“Hedging Agreement” means any master agreement, confirmation, schedule or other
agreement entered into or to be entered into by a Borrower and a Hedge
Counterparty

 

10



--------------------------------------------------------------------------------

for the purpose of hedging the types of liabilities and/or risks in relation to
the Facilities which are permitted to be hedged pursuant to the terms of the
Intercreditor Agreement.

“HK Guarantor” means SunPower Systems International Limited.

“HK Guarantor JV Agreement” means the joint venture agreement dated 22 February
2017 and entered into between SunPower Energy Corporation Limited, Dongfang
Electric Corporation and TZS, together with all deeds of adherence thereto, in
respect of the establishment of the HK Guarantor.

“HLPV” means Huanli Photovoltaic (Jiangsu) Co., Ltd.

“Holding Company” means, in relation to a person, any other person in respect of
which it is a Subsidiary.

“Indirect Tax” means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature.

“Instructing Parties” has the meaning given to it in the Intercreditor
Agreement.

“Intellectual Property” means any patents, trade marks, service marks, designs,
business and trade names, copyrights, database rights, design rights, moral
rights, inventions, confidential information, knowhow and other intellectual
property rights and interests, whether registered or unregistered, and the
benefit of all applications and rights to use such assets.

“Intercreditor Agreement” means the intercreditor agreement dated on or about
the date of this Agreement between the financial institutions named therein as
lenders, the entities named therein as hedge counterparties, the Borrowers, the
Guarantors, the companies listed therein as intra-group lenders, the companies
listed therein as subordinated creditors, the subsidiaries of the Company listed
therein as debtors, the Intercreditor Agent, the Offshore Security Agent, the SP
Philippines Facility Agent, the Maxeon Term Facility Agent and the Working
Capital Facility Agent.

“Interest Period” means, in relation to a Loan or an Unpaid Sum, each interest
period determined in accordance with the relevant Facility Agreement.

“Lender” means an SP Philippines Facility Lender, a Maxeon Term Facility Lender
or a Working Capital Lender.

“Loan” means an SP Philippines Facility Loan, a Maxeon Term Facility Loan or a
Working Capital Loan.

“London Business Day” means a day (other than a Saturday or Sunday) on which
commercial banks are open for general business, including dealings in interbank
deposits in London.

“Majority Lenders” has the meaning given to it in the Intercreditor Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, property, financial condition or prospects of the Obligors;
(b) the ability of any of the Obligors to perform its payment and other material
obligations under the Finance Documents; or (c) the validity or enforceability
of, or the rights or remedies of any Finance Party under, the Finance Documents.

 

11



--------------------------------------------------------------------------------

“Material Contract” means:

 

  (a)

the Polysilicon Purchase Contract;

 

  (b)

the Chinese JV Supply Contract; and

 

  (c)

each SP Malaysia Intra-Group Loan.

“Maxeon DSRA” means the interest bearing debt service reserve account maintained
by the Company with DBS Bank Ltd. and charged in favour of the Offshore Security
Agent.

“Maxeon Rooster HoldCo, Ltd.” means Maxeon Rooster HoldCo, Ltd., an exempted
company incorporated with limited liability in Bermuda with company registration
number 55442.

“Maxeon Term Facility” means the term loan facility made available under the
Maxeon Term Facility Agreement.

“Maxeon Term Facility Agreement” means the term loan facility agreement dated on
or about the date hereof between (among others) the Company (as Borrower) and
the Original Maxeon Term Facility Lenders.

“Maxeon Term Facility Commitment” means:

 

  (a)

in relation to an Original Maxeon Term Facility Lender, the amount set opposite
its name under the heading “Maxeon Term Facility Commitment” in Part II of
Schedule 1 (The Original Maxeon Term Facility Lenders) and the amount of any
other Maxeon Term Facility Commitment transferred to it under the Maxeon Term
Facility Agreement; and

 

  (b)

in relation to any other Maxeon Term Facility Lender, the amount of any Maxeon
Term Facility Commitment transferred to it under the Maxeon Term Facility
Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Maxeon Term Facility Finance Parties” means the Maxeon Term Facility Agent and
the Maxeon Term Facility Lenders.

“Maxeon Term Facility Lender” means:

 

  (a)

any Original Maxeon Term Facility Lender; and

 

  (b)

any bank, financial institution, trust, fund or other entity which has become a
Party as a Maxeon Term Facility Lender in accordance with Clause 21 (Changes to
the Lenders) and the Maxeon Term Facility Agreement,

 

12



--------------------------------------------------------------------------------

which in each case has not ceased to be a Party as such in accordance with the
terms of this Agreement.

“Maxeon Term Facility Loan” means a loan made or to be made under the Maxeon
Term Facility or the principal amount outstanding for the time being of that
loan.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

  (a)

(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

 

  (b)

if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

 

  (c)

if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period.

“New Lender” has the meaning given to that term in Clause 21 (Changes to the
Lenders).

“Obligors” means each of the Borrowers and the Guarantors.

“Obligors’ Agent” means the Company, appointed to act on behalf of each Obligor
in relation to the Finance Documents pursuant to Clause 2.3 (Obligors’ Agent).

“Original Lenders” means the Original SP Philippines Facility Lenders, the
Original Maxeon Term Facility Lenders and the Original Working Capital Lenders.

“Original Financial Statements” means:

 

  (a)

in relation to the Company:

 

  (i)

the audited carve-out financial statements for the Company for the financial
year ending 31 December 2019; and

 

  (ii)

the unaudited carve-out financial statements for the Company for the three
(3) month period ending 29 March 2020 / pro forma balance sheet as of 29 March
2020 and income statement for the three (3) month period ending 29 March 2020;
and

 

  (b)

in relation to SunPower Philippines, its audited financial statements for its
financial year ended 31 December 2019; and

 

  (c)

in relation to each other Obligor, its unaudited management financial statements
for the financial year ending 31 December 2019.

 

13



--------------------------------------------------------------------------------

“Party” means a party to this Agreement.

“Philippines Charged Accounts Control Agreement” means each control agreement
between, amongst others, SunPower Philippines and the Philippines Onshore
Security Agent in respect of the accounts held by SunPower Philippines and which
are subject to the Transaction Security, substantially in the form set out in
the Philippines Omnibus Security Agreement, including the Philippines Control
Agreement.

“Philippines Control Agreement” means the control agreement between SunPower
Philippines, the Philippines Onshore Security Agent and the Philippines Onshore
Account Bank in respect of the SP Philippines DSRA substantially in the form set
out in the Account Charge.

“Philippines Onshore Account Bank” means Standard Chartered Bank, Philippines
Branch as account bank in respect of the SP Philippines DSRA.

“Philippines Onshore Security Agent” means the financial institution which has
acceded to the terms of this Agreement pursuant to an Accession Letter.

“Philippines Security Documents” means:

 

  (a)

the Philippines Omnibus Security Agreement;

 

  (b)

the SPML Land Security Documents; and

 

  (c)

the Philippines Charged Accounts Control Agreements, the Philippines Share
Charge Control Agreements, and such other agreements that are executed between
SunPower Philippines and the Philippines Onshore Security Agent, among other
parties (as applicable) pursuant to the Philippines Omnibus Security Agreement.

“Philippines Share Charge Control Agreement” means each control agreement
between, amongst others, SunPower Philippines and the Philippines Onshore
Security Agent in respect of the charged shares in SPML Land owned by SunPower
Philippines (and, as applicable, such other company whose issued shares are
owned by SunPower Philippines and are subject to the Transaction Security),
substantially in the form set out in the Philippines Omnibus Security Agreement.

“Polysilicon Purchase Contract” means the agreement to be entered into between
SunPower Corporation and the Company relating to the long-term supply agreement
entered into between SunPower Corporation and Hemlock Semiconductor, LLC, on
6 January 2009, as amended from time to time, relating to the purchase of
polysilicon by SunPower Corporation on a fixed price, take or pay basis.

“Polysilicon Purchase Contract Payment Profile” means the payment profile in
respect of the Polysilicon Purchase Contract as set out in Schedule 12
(Polysilicon Purchase Contract Payment Profile).

“Post-Spin Off Group Structure Chart” means the group structure chart showing:

 

  (a)

all members of the Group, including, if known, the name and company registration
number, its jurisdiction of incorporation and/or its jurisdiction of
establishment and a list of shareholders (except that a list of the shareholders
in the Company will not be required to be included); and

 

14



--------------------------------------------------------------------------------

  (b)

any person in which any member of the Group will hold shares in its issued share
capital or equivalent ownership interest of such person,

in each case following the completion of the Spin Off.

“Promissory Note” means the promissory note issued by Maxeon Solar Pte. Ltd. in
favour of SunPower Corporation in an amount not in excess of USD 100,000,000,
and as further described in paragraph 1 of Schedule 9 (Existing Financial
Indebtedness and Security).

“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Charged Property.

“Related Fund”, in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

“Relevant Market” means the London interbank market.

“Repeating Representations” means each of the representations set out in Clauses
16.1 (Status) to 16.6 (Governing law and enforcement) (inclusive), 16.9 (No
default), 16.11(a) and (b) (Financial statements), 16.14 (Authorised
signatures), 16.17 (Contaminated Land), 16.20 (Anti-corruption law), 16.21
(Sanctions), 16.23 (Ranking of Security), 16.25 (Legal and beneficial owner) to
16.28 (Land ownership) (inclusive), 16.30(b) (Financial Indebtedness) and 16.32
(Chinese Joint Venture) (excluding Clause 16.32(c)).

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

“Resignation Letter” means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).

“Restricted Obligations” has the meaning given to such term in Clause 15.12
(Swiss Up-Stream and Cross-Stream Limitation and Withholding Tax).

“Restricted Party” means a person that is:

 

  (a)

listed on, or owned or controlled by a person listed on, or acting on behalf of
a person listed on, any Sanctions List;

 

  (b)

located in, incorporated under the laws of, or owned or (directly or indirectly)
controlled by, or acting on behalf of, a person located in or organised under
the laws of a country or territory that is the target of country-wide or
territory-wide Sanctions; or

 

  (c)

otherwise a Target of Sanctions.

 

15



--------------------------------------------------------------------------------

“Sanctions” means the economic sanctions laws, regulations, embargoes or
restrictive measures administered, enacted or enforced by:

 

  (a)

the United States government;

 

  (b)

the United Nations;

 

  (c)

the European Union;

 

  (d)

the United Kingdom;

 

  (e)

the Cayman Islands;

 

  (f)

Singapore;

 

  (g)

the Philippines;

 

  (h)

Mexico;

 

  (i)

Hong Kong;

 

  (j)

Switzerland; and

 

  (k)

the respective governmental institutions and agencies of any of the foregoing,
including, without limitation, the Office of Foreign Assets Control of the US
Department of Treasury (“OFAC”), the United States Department of State and Her
Majesty’s Treasury (“HMT”) (together the “Sanctions Authorities”).

“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent, including but without limitation
the “Specially Designated Nationals and Blocked Persons” list and the “Sectoral
Sanctions Identifications and Foreign Sanctions Evaders” list maintained by
OFAC, the “Consolidated List of Financial Sanctions Targets” and the “Investment
Ban List” maintained by HMT) held by any Sanctions Authority (each as amended,
supplemented or substituted from time to time in relation to Sanctions) or any
similar list maintained by, or public announcement of Sanctions designation made
by, any of the Sanctions Authorities.

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

“Security Agent” means each of the Offshore Security Agent and (on and from its
accession to this Agreement) the Philippines Onshore Security Agent.

“Security Documents” means:

 

  (a)

when executed, the all-asset security agreement dated on or after the date
hereof and entered into by the Company in favour of the Offshore Security Agent
(including, without limitation, security over the Maxeon DSRA);

 

16



--------------------------------------------------------------------------------

  (b)

when executed, the omnibus security agreement dated on or after the date hereof
and entered into by SunPower Philippines in favour of the Philippines Onshore
Security Agent including (for the avoidance of doubt) share security in respect
of all of the shares held by SunPower Philippines in SPML Land (the “Philippines
Omnibus Security Agreement”);

 

  (c)

when executed, the all-asset security agreement dated on or after the date
hereof and entered into by Maxeon Rooster HoldCo, Ltd. in favour of the Offshore
Security Agent;

 

  (d)

when executed, the SPML Land Security Documents;

 

  (e)

each Share Charge;

 

  (f)

when executed, each Philippines Charged Accounts Control Agreement;

 

  (g)

when executed, each Philippines Share Charge Control Agreement;

 

  (h)

when executed, the Account Charge; and

 

  (i)

when executed, any other Philippines Security Document.

“Security Provider” means each counterparty to the Security Documents which has
granted part of the Transaction Security.

“Selection Notice” means a notice substantially in the form set out in Part II
(Selection Notice) of Schedule 3 (Requests) given in accordance with the
relevant Facility Agreement in relation to the Term Facilities.

“Share Charge” means each of:

 

  (a)

the share charge dated on or after the date of this Agreement and entered into
by the Company in favour of the Offshore Security Agent in respect of all of the
shares held by the Company in the French Guarantor;

 

  (b)

the share charge dated on or after the date of this Agreement and entered into
by the Company in favour of the Offshore Security Agent in respect of all of the
shares held by the Company in Maxeon Rooster HoldCo, Ltd.;

 

  (c)

the share charge dated on or after the date of this Agreement and entered into
by the Company in favour of the Offshore Security Agent in respect of all of the
shares held by the Company in SunPower Energy Corporation Limited;

 

  (d)

the share charge dated on or after the date of this Agreement and entered into
by the Company in favour of the Offshore Security Agent in respect of all of the
shares held by the Company in SunPower Corporation Limited;

 

  (e)

the share charge dated on or after the date of this Agreement and entered into
by the Company in favour of the Offshore Security Agent in respect of all of the
shares held by the Company in SunPower Manufacturing Corporation Limited;

 

17



--------------------------------------------------------------------------------

  (f)

the equitable share mortgage dated on or after the date of this Agreement and
entered into by SunPower Technology Ltd. in favour of the Offshore Security
Agent in respect of all of the shares held by SunPower Technology Ltd. in
SunPower Philippines; and

 

  (g)

the Philippines Omnibus Security Agreement.

“SPML Land” means SPML Land, Inc..

“SPML Land Real Property” means:

 

  (a)

the parcel of land covered by Transfer Certificate of Title No. T-433155 issued
by the Register of Deeds for the Province of Laguna, Calamba Branch, with an
area of 88,705 square meters more or less, located in Binan, Laguna,
Philippines, including the building standing on the Land, with a floor area of
Twenty Thousand (20,000) square metres and covered by Tax Declaration
No. 03-010-08334 of Binan, Laguna, Philippines, dated 01 January 2009; and

 

  (b)

the parcel of land covered by Transfer Certificate of Title No. T-103232 issued
by the Register of Deeds of Tanaun, Batangas, Philippines, with an area of
86,456 square meters more or less, located in Sta. Anastacia. Sto. Tomas,
Batangas, Philippines, including the building standing on the Land, with a floor
area of Thirty-One Thousand Nine Hundred Sixty (31,960) square metres and
covered by Declaration of Real Property No. T-13257 of Tanauan, Batangas,
Philippines, for tax year 2010.

“SPML Land Security Documents” means the following security documents to be
executed by SPML Land in favour of the Philippines Onshore Security Agent in
respect of the SPML Land Real Property:

 

  (a)

the accession agreement executed by SPML Land; and

 

  (b)

the Philippines Omnibus Security agreement to which SPML Land accedes as a
Security Provider in respect of the SPML Land Real Property.

“Specified Time” means a day or time determined in accordance with Schedule 10
(Timetables).

“Spin Off” means the separation and distribution of the Company from SunPower
Corporation as described in steps 1 to 25 of the Steps Plan.

“SP Malaysia Intra-Group Loans” means loans made by members of the Group to
SunPower Malaysia (including, without limitation, any on-loan of the proceeds of
the issuance of the Convertible Bonds by the Company).

“SP Philippines DSRA” means the interest bearing debt service reserve account
maintained by SunPower Philippines with the Philippines Onshore Account Bank and
charged in favour of the Philippines Onshore Security Agent.

“SP Philippines Facility” means the term loan facility made available under the
SP Philippines Facility Agreement.

 

18



--------------------------------------------------------------------------------

“SP Philippines Facility Agreement” means the term loan facility agreement dated
on or about the date hereof between (among others) SunPower Philippines (as
Borrower) and the Original SP Philippines Facility Lenders.

“SP Philippines Facility Commitment” means:

 

  (a)

in relation to an Original SP Philippines Facility Lender, the amount set
opposite its name under the heading “SP Philippines Facility Commitment” in Part
I of Schedule 1 (The Original SP Philippines Facility Lenders) and the amount of
any other SP Philippines Facility Commitment transferred to it under the SP
Philippines Facility Agreement; and

 

  (b)

in relation to any other SP Philippines Facility Lender, the amount of any SP
Philippines Facility Commitment transferred to it under the SP Philippines
Facility Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

“SP Philippines Facility Finance Parties” means the SP Philippines Facility
Agent, the SP Philippines Facility Lenders and the Philippines Onshore Security
Agent.

“SP Philippines Facility Lender” means:

 

  (a)

any Original SP Philippines Facility Lender; and

 

  (b)

any bank, financial institution, trust, fund or other entity which has become a
Party as an SP Philippines Facility Lender in accordance with Clause 21 (Changes
to the Lenders) and the SP Philippines Facility Agreement,

which in each case has not ceased to be a Party as such in accordance with the
terms of this Agreement.

“SP Philippines Facility Loan” means a loan made or to be made under the SP
Philippines Facility or the principal amount outstanding for the time being of
that loan.

“Steps Plan” means the steps plan prepared by Ernst and Young and delivered to
the Facility Agent pursuant to paragraph 8(c) (Separation, Distribution and
Spin-off of the Company) of Schedule 2 (Conditions Precedent).

“Subsidiary” means in relation to any company or corporation, a company or
corporation:

 

  (a)

which is controlled, directly or indirectly, by the first mentioned company or
corporation;

 

  (b)

more than half the issued equity share capital of which is beneficially owned,
directly or indirectly, by the first mentioned company or corporation; or

 

  (c)

which is a Subsidiary of another Subsidiary of the first mentioned company or
corporation,

 

19



--------------------------------------------------------------------------------

and, for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body.

“SunPower Malaysia” means Sunpower Malaysia Manufacturing Sdn Bhd, a company
incorporated in Malaysia with registered number 824246-W and its registered
address at 49-B, Jalan Melaka Raya 8, Taman Melaka Raya, 75000 Melaka.

“Swiss Obligor” has the meaning given to such term in Clause 15.12 (Swiss
Up-Stream and Cross-Stream Limitation and Withholding Tax).

“Target of Sanctions” means a person with whom a US person or other national of
a Sanctions Authority would be prohibited or restricted by law from engaging in
trade, business or other activities.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Tax Deduction” has the meaning given to such term in Clause 10.1 (Tax
definitions).

“Term Facility” means the Maxeon Term Facility or the SP Philippines Facility.

“Term Loan” means either or both (as the context may require) of a Maxeon Term
Facility Loan or a SP Philippines Facility Loan.

“Termination Date” means the date falling 36 months after the date of this
Agreement.

“Total Solar” means Total Solar INTL SAS.

“Total Commitments” means at any time the aggregate of the Total SP Philippines
Facility Commitments, the Total Maxeon Term Facility Commitments and the Total
Working Capital Commitments (being USD 125,000,000 at the date of this
Agreement).

“Total Facility Commitments” means, in respect of a Facility, the aggregate of
the Commitments under that Facility.

“Total Maxeon Term Facility Commitments” means the aggregate of the Maxeon Term
Facility Commitments (being USD 20,000,000 at the date of this Agreement).

“Total SP Philippines Facility Commitments” means the aggregate of the SP
Philippines Facility Commitments (being USD 55,000,000 at the date of this
Agreement).

“Total Working Capital Commitments” means the aggregate of the Working Capital
Commitments (being USD 50,000,000 at the date of this Agreement).

“Transaction Security” means the Security created or expressed to be created in
favour of the Security Agents pursuant to the Security Documents.

 

20



--------------------------------------------------------------------------------

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Facility Agent and the Company.

“Transfer Date” means, in relation to an assignment or a transfer, the later of:

 

  (a)

the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

 

  (b)

the date on which the Facility Agent executes the relevant Assignment Agreement
or Transfer Certificate.

“TZS” means Tianjin Zhonghuan Semiconductor Co., Ltd.

“TZS Equity Contribution” means USD 298,000,000.

“TZS Equity Subscription Agreement” means the Investment Agreement dated
8 November 2019 between the Company, SunPower Corporation, Total Solar and TZS
under which TZS agreed to invest the TZS Equity Contribution in the Company by
way of subscription of ordinary shares in the Company.

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

“US” means the United States of America.

“US Tax Obligor” means:

 

  (a)

a Borrower which is resident for tax purposes in the US; or

 

  (b)

an Obligor some or all of whose payments under the Finance Documents are from
sources within the US for US federal income tax purposes.

“Utilisation” means a utilisation of a Facility.

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

“Utilisation Request” means a notice substantially in the form set out in Part I
of Schedule 3 (Requests).

“Valuation Report” means the valuation report prepared by Colliers International
in respect of the SPML Land Real Property delivered to the Facility Agents
pursuant to paragraph 5 (Real Estate) of Schedule 2 (Conditions Precedent).

“Working Capital Commitment” means:

 

  (a)

in relation to an Original Working Capital Lender, the amount set opposite its
name under the heading “Working Capital Commitment” in Part III of Schedule 1
(The Original Working Capital Lenders) and the amount of any other Working
Capital Commitment transferred to it under the Working Capital Facility
Agreement; and

 

21



--------------------------------------------------------------------------------

  (b)

in relation to any other Working Capital Lender, the amount of any Working
Capital Commitment transferred to it under the Working Capital Facility
Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Working Capital Facility” means the revolving loan facility made available
under the Working Capital Facility Agreement.

“Working Capital Facility Agreement” means the revolving loan facility agreement
dated on or about the date hereof between the Company (as Borrower) and the
Original Working Capital Lenders.

“Working Capital Finance Parties” the Working Capital Facility Agent and the
Working Capital Lenders.

“Working Capital Lender” means:

 

  (a)

any Original Working Capital Lender; and

 

  (b)

any bank, financial institution, trust, fund or other entity which has become a
Party as a Working Capital Lender in accordance with Clause 21 (Changes to the
Lenders) and the Working Capital Facility Agreement,

which in each case has not ceased to be a Party as such in accordance with the
terms of this Agreement.

“Working Capital Loan” means a loan made or to be made under the Working Capital
Facility or the principal amount outstanding for the time being of that loan.

“Working Capital Rollover Loan” means one or more Working Capital Loans:

 

  (a)

made or to be made on the same day that a maturing Working Capital Loan is due
to be repaid;

 

  (b)

the aggregate amount of which is equal to or less than the amount of the
maturing Working Capital Loan;

 

  (c)

in the same currency as the maturing Working Capital Loan; and

 

  (d)

made or to be made to the Company for the purpose of refinancing that maturing
Working Capital Loan.

 

1.2

Construction

 

  (a)

Unless a contrary indication appears, any reference in this Agreement to:

 

  (i)

any “Administrative Party”, a “Facility Agent”, a “Security Agent”, any “Finance
Party”, any “Lender”, any “Obligor” or any “Party” shall be construed so as to
include its successors in title, permitted assigns and permitted transferees to,
or of, its rights and/or obligations under the Finance Documents;

 

22



--------------------------------------------------------------------------------

  (ii)

“assets” includes present and future properties, revenues and rights of every
description;

 

  (iii)

a “Finance Document” or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

 

  (iv)

“including” shall be construed as “including without limitation” (and cognate
expressions shall be construed similarly);

 

  (v)

a “group of Lenders” includes all the Lenders;

 

  (vi)

“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

  (vii)

a Lender’s “participation” in a Loan or Unpaid Sum includes an amount (in the
currency of such Loan or Unpaid Sum) representing the fraction or portion
(attributable to such Lender by virtue of the provisions of this Agreement) of
the total amount of such Loan or Unpaid Sum and the Lender’s rights under this
Agreement in respect thereof;

 

  (viii)

a “person” includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having separate legal personality);

 

  (ix)

a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

 

  (x)

a “relevant Facility Agent” in respect of a Facility, a Lender or a Borrower is
a reference to the Facility Agent appointed in respect of that Facility, that
Lender or that Borrower under the relevant Facility Agreement;

 

  (xi)

a provision of law is a reference to that provision as amended or re-enacted
from time to time; and

 

  (xii)

a time of day is a reference to Singapore time.

 

  (b)

The determination of the extent to which a rate is “for a period equal in
length” to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

 

  (c)

Section, Clause and Schedule headings are for ease of reference only.

 

  (d)

Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

 

23



--------------------------------------------------------------------------------

  (e)

A Default (other than an Event of Default) is “continuing” if it has not been
remedied (to the extent capable of remedy) or waived and an Event of Default is
“continuing” if it has not been remedied (to the extent capable of remedy) or
waived, provided that in each case no Acceleration Event has occurred at the
time of remedy.

 

  (f)

Where this Agreement specifies an amount in a given currency (the “specified
currency”) “or its equivalent”, the “equivalent” is a reference to the amount of
any other currency which, when converted into the specified currency utilising
the relevant Facility Agent’s spot rate of exchange (or, if the relevant
Facility Agent does not have an available spot rate of exchange, any publicly
available spot rate of exchange selected by the relevant Facility Agent (acting
reasonably)) for the purchase of the specified currency with that other currency
at or about 11 a.m. on the relevant date, is equal to the relevant amount in the
specified currency.

 

1.3

Currency symbols and definitions

“$”, “USD” “US$” and “US dollars” denote the lawful currency of the US.

 

1.4

Third party rights

 

  (a)

Unless expressly provided to the contrary in a Finance Document, a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the “Third Parties Act”) to enforce or to enjoy the benefit of any term of this
Agreement.

 

  (b)

Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

 

1.5

Intercreditor Agreement

The Finance Documents are subject to the terms and conditions of the
Intercreditor Agreement. In the event of any inconsistency between the terms and
conditions of the Finance Documents and the terms and conditions of the
Intercreditor Agreement, the terms and conditions of the Intercreditor Agreement
shall prevail.

 

24



--------------------------------------------------------------------------------

SECTION 2

THE FACILITIES

 

2.

THE FACILITIES

 

2.1

The Facilities

Subject to the terms of this Agreement and the Facility Agreements, the Lenders
make available to the respective Borrowers the Maxeon Term Facility, the Working
Capital Facility and the SP Philippines Facility in a maximum aggregate
principal amount not exceeding the Total Commitments.

 

2.2

Finance Parties’ rights and obligations

 

  (a)

The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

  (b)

The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor is a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with paragraph (c) below. The rights of each
Finance Party include any debt owing to that Finance Party under the Finance
Documents and, for the avoidance of doubt, any part of a Loan or any other
amount owed by an Obligor which relates to a Finance Party’s participation in a
Facility or its role under a Finance Document (including any such amount payable
to the Facility Agent on its behalf) is a debt owing to that Finance Party by
that Obligor.

 

  (c)

A Finance Party may, except as specifically provided in the Finance Documents,
separately enforce its rights under or in connection with the Finance Documents.

 

2.3

Obligors’ Agent

 

  (a)

Each Obligor (other than the Company) by its execution of this Agreement or an
Accession Letter irrevocably appoints the Company to act on its behalf as its
agent in relation to the Finance Documents and irrevocably authorises:

 

  (i)

the Company on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including, in the case of a Borrower, Utilisation Requests),
to make such agreements and to effect the relevant amendments, supplements and
variations capable of being given, made or effected by any Obligor
notwithstanding that they may affect the Obligor, without further reference to
or the consent of that Obligor; and

 

  (ii)

each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Company,

 

25



--------------------------------------------------------------------------------

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including any Utilisation Requests) or
executed or made the agreements or effected the amendments, supplements or
variations, or received the relevant notice, demand or other communication.

 

  (b)

Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors’ Agent or given to the Obligors’ Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors’ Agent and any other Obligor, those of the
Obligors’ Agent shall prevail.

 

  (c)

Solely for the purpose of Mexican law, the Mexican Guarantor shall grant to the
Company, before a Mexican notary public, an irrevocable power of attorney for
ownership acts (poder para actos de dominio), administrative acts (poder para
actos de administración) and lawsuits and collections (poder para pleitos y
cobranzas) governed by the laws of Mexico. Until such power of attorney has been
granted, the provisions of this Clause 2.3(c) and Clause 36.2 (Service of
Process) shall not apply to the Mexican Guarantor

 

3.

PURPOSE

 

3.1

Purpose

 

  (a)

The Company shall apply all amounts borrowed by it under the Working Capital
Facility towards:

 

  (i)

the purchase of; or

 

  (ii)

on-lending amounts borrowed to any person who is a member of the Group for such
member of the Group to apply towards the purchase of,

 

    

solar panels, modules and cells from other members of the Group and the Chinese
Joint Venture (such solar panels, modules and cells being the “Eligible
Equipment”) for onward sale by any member of the Group to wholesale purchasers
(other than members of the Group) of such Eligible Equipment.

 

  (b)

The Company shall apply all amounts borrowed by it under the Maxeon Term
Facility towards capex maintenance, working capital and general corporate
purposes, provided that the Company shall not apply any amounts towards capital
expenditure in relation to Maxeon 7 technology.

 

  (c)

SunPower Philippines shall apply all amounts borrowed by it under the SP
Philippines Facility towards capex maintenance, working capital and general
corporate purposes, provided that SunPower Philippines shall not apply any
amounts towards capital expenditure in relation to Maxeon 7 technology.

 

26



--------------------------------------------------------------------------------

3.2

Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4.

CONDITIONS OF UTILISATION

 

4.1

Initial conditions precedent

 

  (a)

No Borrower may deliver a Utilisation Request unless the Facility Agents have
received all of the documents and other evidence listed in and appearing to
comply with the requirements of Schedule 2 (Conditions Precedent). Each Facility
Agent shall notify the Borrowers and the relevant Lenders upon receipt of such
documents and evidence.

 

  (b)

Other than to the extent that the Majority Lenders in respect of a Facility
notify the relevant Facility Agent in writing to the contrary before that
Facility Agent gives the notification described in paragraph (a) above, the
Lenders under each Facility authorise (but do not require) the relevant Facility
Agent to give that notification. No Facility Agent shall be liable for any
damages, costs or losses whatsoever as a result of giving any such notification.

 

4.2

Further conditions precedent

The Lenders will only be obliged to participate in the Utilisation of a Facility
in accordance with the relevant Facility Agreement if:

 

  (a)

in respect of any Utilisation of the SP Philippines Facility that relates to
capital expenditure, SunPower Philippines has provided to the SP Philippines
Facility Agent documentary evidence and/or invoices in form and substance
satisfactory to the SP Philippines Lenders evidencing such eligible capital
expenditure, and demonstrating to the SP Philippines Facility Lenders’
satisfaction that the amount requested in the relevant Utilisation Request is
not greater than 90% of the amount of such capital expenditure;

 

  (b)

in respect of any Utilisation of the Maxeon Term Facility that relates to
capital expenditure, the Company has provided to the Maxeon Term Facility Agent
documentary evidence and/or invoices in form and substance satisfactory to the
Maxeon Term Facility Lenders evidencing such eligible capital expenditure, and
demonstrating to the Maxeon Term Facility Lenders’ satisfaction that the amount
requested in the relevant Utilisation Request is not greater than 90% of the
amount of such capital expenditure; and

 

  (c)

on the date of the Utilisation Request and on the proposed Utilisation Date:

 

  (i)

in the case of a Working Capital Rollover Loan, no Event of Default is
continuing or would result from the proposed Loan and, in the case of any other
Loan, no Default is continuing or would result from the proposed Loan; and

 

  (ii)

the Repeating Representations to be made by each Obligor are true in all
material respects.

 

27



--------------------------------------------------------------------------------

4.3

Conditions Subsequent

 

  (a)

The Borrowers shall use reasonable commercial efforts to deliver to the Facility
Agents the following documents:

 

  (i)

a notarised copy of SPML Land’s secretary’s certificate certifying the following
as true, complete and up-to-date:

 

  (A)

a copy of the certificate of incorporation of SPML Land;

 

  (B)

a copy of the articles of incorporation of SPML Land as amended to date,
specifically including, among other things, the power to provide security for
the obligations of a stockholder or of any other corporation as among its
corporate purposes;

 

  (C)

a copy of the by-laws of SPML Land as amended to date;

 

  (D)

a copy of a resolution of the board of directors of SPML Land:

 

  (1)

approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute, or ratifying the
execution of (as applicable), the Finance Documents to which it is a party;

 

  (2)

authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf;

 

  (3)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party; and

 

  (4)

confirming that the execution and performance by it of the Finance Documents to
which it is a party and its obligations under the Finance Documents to which it
is a party are in furtherance of its corporate interest, and that it derives
direct and indirect economic and other corporate benefit from the arrangements
contemplated in the Finance Documents to which it is a party; and

 

  (E)

a notarised copy of SPML Land’s secretary’s certificate certifying that holders
of the issued shares in SPML Land representing at least 2/3 of its outstanding
capital stock have approved the grant by SPML Land of the security over its
assets for the obligations of the Obligors under the Finance Documents, and the
terms of, and the transactions contemplated by, the Finance Documents to which
it is a party;

 

  (ii)

duly executed originals of the SPML Land Security Documents;

 

28



--------------------------------------------------------------------------------

  (iii)

evidence that the perfection steps set out in the SPML Land Security Documents
have been completed;

 

  (iv)

a copy of SPML Land’s latest:

 

  (A)

General Information Sheet as filed with the Securities and Exchange Commission
of the Philippines;

 

  (B)

Audited Financial Statements as filed with the Bureau of Internal Revenue of the
Philippines; and

 

  (C)

Income Tax Returns as filed with the Bureau of Internal Revenue of the
Philippines; and

 

  (v)

a legal opinion of SyCip Salazar Hernandez & Gatmaitan in respect of SPML Land
and the SPML Land Security Documents.

 

  (b)

Within sixty (60) days of Financial Close, the Obligors shall provide to the
Facility Agents:

 

  (i)

evidence that, in respect of each Obligor, all risk insurance has been placed
with an insurer acceptable to the Intercreditor Agent, and that such policies of
insurance have been endorsed to include the relevant Security Agent as assignee
/ loss payee; and

 

  (ii)

evidence of insurance coverage in respect of the assets of the Group (excluding
SunPower Malaysia) for an amount no less than the higher of (i) the Total
Commitments as at the date of this Agreement and (ii) the value of the land and
buildings disclosed in the Valuation Report, including, without limitation,
volcano risk and natural disaster insurance, each listing the relevant Security
Agent as sole loss payee, together with a formal report from Aon as insurance
adviser to the Finance Parties confirming the sufficiency of coverage of such
insurance.

 

  (c)

Within fifteen (15) Business Days of the date of this Agreement, the Mexican
Guarantor shall provide to the Intercreditor Agent the signed execution copies
of the public deeds containing the powers of attorney described in Clause 2.3(c)
(Obligors’ Agent) and 36.2(c) (Service of process).

 

4.4

Maximum number of Loans

 

  (a)

A Borrower may not deliver a Utilisation Request if as a result of the proposed
Utilisation:

 

  (i)

four (4) or more SP Philippines Facility Loans would be outstanding;

 

  (ii)

four (4) or more Maxeon Term Facility Loans would be outstanding; or

 

  (iii)

ten (10) or more Working Capital Facility Loans would be outstanding (or such
higher number of Working Capital Facility Loans as the Working Capital Facility
Agent may agree (acting on the instructions of the Working Capital Facility
Lenders)).

 

29



--------------------------------------------------------------------------------

  (b)

A Borrower may not request that a Term Loan be divided if, as a result of the
proposed division, four (4) or more Term Loans under the relevant Facility would
be outstanding.

 

  (c)

A Borrower may not request that a Working Capital Loan be divided.

 

5.

UTILISATION

 

5.1

Delivery of a Utilisation Request

 

  (a)

Subject to paragraph (b) below, a Borrower may utilise a Facility during the
relevant Availability Period by delivery to the relevant Facility Agent of a
duly completed Utilisation Request not later than the Specified Time.

 

  (b)

The Company shall ensure that for a period of not less than five (5) consecutive
Business Days in each Twelve-month Period no Working Capital Loans are
outstanding under the Working Capital Facility.

 

  (c)

For the purpose of this Clause 5.1, a “Twelve-month Period” means the period
starting on 2 January in each calendar year and ending on 1 January of the
following calendar year, provided that:

 

  (i)

the first Twelve-month Period shall start on 2 January 2021; and

 

  (ii)

the final Twelve-month Period shall end on the last occurring 1 January prior to
the Termination Date.

 

  (d)

Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

 

  (i)

it identifies the Facility to be utilised;

 

  (ii)

the proposed Utilisation Date is a Business Day within the Availability Period;

 

  (iii)

the currency and amount of the Utilisation comply with Clause 5.2 (Currency and
amount); and

 

  (iv)

the proposed Interest Period complies with the provisions of the relevant
Facility Agreement.

 

  (e)

Only one Loan may be requested in each Utilisation Request.

 

5.2

Currency and amount

 

  (a)

The currency specified in a Utilisation Request must be US dollars.

 

  (b)

The amount of the proposed Loan must be an amount which is:

 

  (i)

not more than the Available Facility; and

 

30



--------------------------------------------------------------------------------

  (ii)

a minimum of:

 

  (A)

US$10,000,000 (and integral multiples of US$5,000,000) in the case of any
Utilisation of a Term Facility; or

 

  (B)

US$2,000,000 in the case of any Utilisation of the Working Capital Facility,

 

    

(or in each case such other amount as the relevant Lenders under the relevant
Facility may agree) or, if less, the Available Facility in respect of that
Facility.

 

5.3

Lenders’ participation

 

  (a)

If the conditions set out in this Clause 5 (Utilisation) and Clause 4
(Conditions precedent) have been met, and subject to clause 2 (Repayment of
Working Capital Loans) of the Working Capital Facility Agreement (in the case of
a Utilisation of the Working Capital Facility), each Lender in respect of the
relevant Facility shall make its participation in each Loan available by the
Utilisation Date through its Facility Office.

 

  (b)

The amount of each relevant Lender’s participation in each Loan will be equal to
the proportion borne by its Available Commitment in respect of the relevant
Facility to the Available Facility in respect of the relevant Facility
immediately prior to making the Loan.

 

  (c)

The relevant Facility Agent shall notify each relevant Lender of the amount of
each Loan, the amount of its participation in that Loan and, if different, the
amount of that participation to be made available in accordance with Clause 25.1
(Payments to the Facility Agents) in each case by the Specified Time.

 

5.4

Cancellation of Commitment

The Commitments under a Facility which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period for that Facility.

 

5.5

First Utilisation

No Borrower shall deliver a Utilisation Request, and no Facility Agent shall
accept a Utilisation Request, until the Company has provided evidence that:

 

  (a)

the Convertible Bonds have been issued, and the net proceeds of such issuance
have been received in full by the Company;

 

  (b)

the Spin-Off has been completed;

 

  (c)

the TZS Equity Contribution has been made in full;

 

  (d)

the Promissory Note has been repaid in full; and

 

  (e)

the following documents have been delivered to the Intercreditor Agent in
respect of the HK Guarantor:

 

31



--------------------------------------------------------------------------------

  (i)

an Accession Letter executed by the HK Guarantor acceding to this Agreement;

 

  (ii)

a copy of the constitutional documents and statutory registers (if applicable)
of the HK Guarantor (including the HK Guarantor JV Agreement);

 

  (iii)

a copy of a resolution of the board of directors of the HK Guarantor, passed by
way of unanimous affirmative votes of all the directors of the HK Guarantor:

 

  (A)

approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

 

  (B)

authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf;

 

  (C)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party; and

 

  (D)

resolving that it is in the best interests of the HK Guarantor to enter into the
transactions contemplated by the Finance Documents to which it is a party,
giving reasons;

 

  (iv)

a specimen of the signature of each person authorised by the resolutions
referred to in paragraph (iii) above;

 

  (v)

a copy of a resolution signed by all the holders of the issued equity interest
or shares (as applicable) in the HK Guarantor;

 

  (vi)

a copy of a consent letter executed by the shareholders in the HK Guarantor and
the Intercreditor Agent consenting to the terms of the Finance Documents for the
purposes of the HK Guarantor JV Agreement;

 

  (vii)

a certificate from the HK Guarantor confirming that borrowing, guaranteeing
and/or securing, as appropriate, the Total Commitments would not cause any
borrowing, guaranteeing, security or similar limit binding on it to be exceeded;

 

  (viii)

a certificate of an authorised signatory of the HK Guarantor certifying that
each copy document relating to it specified in this Clause 5.5(e) is correct,
complete and in full force and effect as at a date no earlier than the date of
the relevant Accession Letter; and

 

  (ix)

legal opinions issued by Clifford Chance in respect of the HK Guarantor and the
Accession Letter referred to in paragraph (i) above;

 

32



--------------------------------------------------------------------------------

  (f)

the aggregate amount of (i) the proceeds of the Convertible Bonds; (ii) the
Total Commitments and (iii) any undrawn amount of the facility limits under the
trade finance facility in favour of SunPower Malaysia (as permitted by this
Agreement) listed at item 2 in Schedule 9 (Existing Financial Indebtedness and
Security) available to be drawn immediately after Closing (as defined under the
TZS Equity Subscription Agreement) are greater than or equal to USD 325,000,000.

 

33



--------------------------------------------------------------------------------

SECTION 3

REPAYMENT, PREPAYMENT AND CANCELLATION

 

6.

REPAYMENT

 

6.1

Repayment of Maxeon Term Facility Loans

The Company shall repay the Maxeon Term Facility Loans in accordance with the
Maxeon Term Facility Agreement.

 

6.2

Repayment of SP Philippines Facility Loans

SunPower Philippines shall repay the SP Philippines Facility Loans in accordance
with the SP Philippines Facility Agreement.

 

6.3

Repayment of Working Capital Loans

The Company shall repay the Working Capital Loans in accordance with the Working
Capital Facility Agreement.

 

7.

PREPAYMENT AND CANCELLATION

 

7.1

Illegality

If, at any time, it is or will become unlawful in any applicable jurisdiction
for a Lender to perform any of its obligations as contemplated by this Agreement
or the relevant Facility Agreement or to fund or maintain its participation in
any Loan or it is or will become unlawful for any Affiliate of a Lender for that
Lender to do so:

 

  (a)

that Lender shall promptly notify the relevant Facility Agent upon becoming
aware of that event;

 

  (b)

upon the relevant Facility Agent notifying the Company, the Available Commitment
of that Lender will be immediately cancelled; and

 

  (c)

to the extent that the Lender’s participation has not been transferred pursuant
to paragraph (d) of Clause 7.4 (Right of prepayment and cancellation in relation
to a single Lender), each Borrower shall repay that Lender’s participation in
the Loans made to that Borrower on the last day of the Interest Period for each
Loan occurring after the relevant Facility Agent has notified the Company or, if
earlier, the date specified by the Lender in the notice delivered to the
relevant Facility Agent (being no earlier than the last day of any applicable
grace period permitted by law) and that Lender’s corresponding Commitment(s)
shall be immediately cancelled in the amount of the participations repaid.

 

7.2

Voluntary cancellation

A Borrower may, if it gives the relevant Facility Agent not less than ten
(10) Business Days’ (or such shorter period as the Majority Lenders for the
relevant Facility may agree) prior notice, cancel the whole or any part (being a
minimum amount of USD 10,000,000 (and integral multiples of USD 1,000,000 in
excess thereof)) of an Available Facility. Any cancellation under this Clause
7.2 shall reduce the Commitments of the Lenders rateably under that Facility.

 

34



--------------------------------------------------------------------------------

7.3

Voluntary prepayment

 

  (a)

A Borrower to which a Loan has been made may, if it gives the relevant Facility
Agent not less than ten (10) Business Days’ (or such shorter period as the
Majority Lenders for the relevant Facility may agree) prior notice, prepay the
whole or any part of any such Loan (but, if in part, being an amount that
reduces that Loan by a minimum amount of USD 5,000,000 (and integral multiples
of USD 1,000,000 in excess thereof)).

 

  (b)

A Borrower may partially prepay a Term Loan only after the end of the
Availability Period in respect of the relevant Term Facility (provided that
nothing in this paragraph (b) shall preclude the prepayment and cancellation of
a Term Loan in full at any time).

 

7.4

Right of prepayment and cancellation in relation to a single Lender

 

  (a)

If:

 

  (i)

any sum payable to any Lender by an Obligor is required to be increased under
paragraph (a) of Clause 10.2 (Tax gross-up); or

 

  (ii)

any Lender claims indemnification from the Company under Clause 10.3 (Tax
indemnity) or Clause 11.1 (Increased Costs),

 

    

the Company may, whilst the circumstance giving rise to the requirement for that
increase or indemnification continues, give the relevant Facility Agent(s)
notice of cancellation of the Commitment(s) of that Lender and its intention to
procure the prepayment of that Lender’s participation in the Loans or give the
relevant Facility Agent(s) notice of its intention to replace that Lender in
accordance with paragraph (d) below.

 

  (b)

On receipt of a notice of cancellation referred to in paragraph (a) above, the
Available Commitment(s) of that Lender shall be immediately reduced to zero.

 

  (c)

On the last day of each Interest Period which ends after the Company has given
notice of cancellation under paragraph (a) above (or, if earlier, the date
specified by the Company in that notice), each Borrower to which a Loan is
outstanding shall prepay that Lender’s participation in that Loan and that
Lender’s corresponding Commitment(s) shall be immediately cancelled in the
amount of the participations repaid.

 

  (d)

If:

 

  (i)

any of the circumstances set out in paragraph (a) above apply to a Lender;

 

  (ii)

an Obligor becomes obliged to pay any amount in accordance with Clause 7.1
(Illegality) to any Lender; or

 

35



--------------------------------------------------------------------------------

  (iii)

a Lender becomes a Non-Consenting Lender (as defined in paragraph (g) below),

 

    

the Company may, on twenty (20) Business Days’ prior notice to the relevant
Facility Agent(s) and that Lender, replace that Lender (or, as the context may
require, a portion of its Commitment) by requiring that Lender to (and, to the
extent permitted by law, that Lender shall) transfer pursuant to Clause 21
(Changes to the Lenders)and the relevant Facility Agreement(s):

 

  (A)

in the case of paragraph (d)(iii) above:

 

  (1)

where that Lender has split its Commitment in accordance with paragraph 3.1(c)
(Voting provisions) of schedule 4 (Voting and decision making) of the
Intercreditor Agreement, all (and not part only) of its rights and obligations
under the Finance Documents which relate to the portion of its Commitment that
is attributable to that Lender being a Non-Consenting Lender; and

 

  (2)

where that Lender has not split its Commitment in accordance with paragraph
3.1(c) (Voting provisions) of schedule 4 (Voting and decision making) of the
Intercreditor Agreement and is a Non-Consenting Lender, all (and not part only)
of its rights and obligations under the Finance Documents; or

 

  (B)

in the case of paragraphs (d)(i) or (d)(ii) above, all (and not part only) of
its rights and obligations under the Finance Documents,

 

    

to a Lender or other bank, financial institution, trust, fund or other entity
selected by the Company which (A) is not a member of the Group and (B) confirms
its willingness to assume and does assume all the relevant obligations of the
transferring Lender in accordance with Clause 21 (Changes to the Lenders) and
the relevant Facility Agreement(s) for a purchase price in cash payable at the
time of the transfer in an amount equal to the outstanding principal amount of
(if applicable, the relevant portion of) such Lender’s participation in the
outstanding Loans and all accrued interest, Break Costs and other amounts
payable in relation thereto under the Finance Documents.

 

  (e)

The replacement of all or part of a Lender’s Commitment pursuant to paragraph
(d) above shall be subject to the following conditions:

 

  (i)

the Company shall have no right to replace the Intercreditor Agent, a Facility
Agent or Security Agent;

 

  (ii)

no Facility Agent, Intercreditor Agent nor any Lender shall have any obligation
to find a replacement Lender;

 

  (iii)

in the event of a replacement of all or part of a Non-Consenting Lender’s
Commitment such replacement must take place no later than ninety (90) days after
the date on which that Lender is deemed to be a Non-Consenting Lender in respect
of all or part of its Commitment;

 

36



--------------------------------------------------------------------------------

  (iv)

in no event shall the Lender replaced under paragraph (d) above be required to
pay or surrender any of the fees received by such Lender pursuant to the Finance
Documents; and

 

  (v)

no Lender shall be obliged to execute a Transfer Certificate unless it is
satisfied that it has completed all “know your customer” and other similar
procedures that it is required (or deems desirable) to conduct in relation to
the transfer to such replacement Lender.

 

  (f)

A Lender shall perform the procedures described in paragraph (e)(v) above as
soon as reasonably practicable following delivery of a notice referred to in
paragraph (d) above and shall notify the Intercreditor Agent, the relevant
Facility Agent(s) and the Company when it is satisfied that it has completed
those checks.

 

  (g)

In the event that:

 

  (i)

an Obligor or the relevant Facility Agent (at the request of an Obligor) has
requested the Lenders to give a consent in relation to, or to agree to a waiver
or amendment of, any provisions of the Finance Documents;

 

  (ii)

the consent, waiver or amendment in question requires the approval of all of the
Lenders;

 

  (iii)

Lenders whose Commitments in respect of a Facility aggregate more than 75% of
the Total Facility Commitments in respect of that Facility (or, if the relevant
Total Facility Commitments have been reduced to zero, aggregated more than 75%
of the Total Facility Commitments prior to that reduction) have consented or
agreed to such waiver or amendment,

 

    

then any Lender who does not and continues not to consent or agree to such
waiver or amendment shall (and if that Lender has split its Commitment in
accordance with paragraph 3.1(c) (Voting provisions) of schedule 4 (Voting and
decision making) of the Intercreditor Agreement, only in respect of the portion
of its Commitment in respect of which it does not and continues not to consent
or agree to such waiver or amendment) be deemed to be a “Non-Consenting Lender”.

 

7.5

Restrictions

 

  (a)

Any notice of cancellation or prepayment given by any Party under this Clause 7
shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 

  (b)

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 

37



--------------------------------------------------------------------------------

  (c)

No Borrower may reborrow any part of a Term Facility which is prepaid.

 

  (d)

Unless a contrary indication appears in this Agreement, any part of the Working
Capital Facility which is repaid or prepaid may be reborrowed in accordance with
the terms of this Agreement and the Working Capital Facility Agreement.

 

  (e)

The Borrowers shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

  (f)

No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

 

  (g)

If a Facility Agent receives a notice under this Clause 7 it shall promptly
forward a copy of that notice to either the Company or the affected Lender, as
appropriate.

 

  (h)

If all or part of any Lender’s participation in a Loan under a Facility is
repaid or prepaid and is not available for redrawing (other than by operation of
Clause 4.2 (Further conditions precedent)), an amount of that Lender’s
Commitment (equal to the amount of the participation which is repaid or prepaid)
in respect of that Facility will be deemed to be cancelled on the date of
repayment or prepayment.

 

7.6

Application of prepayments

Any prepayment of a Loan pursuant to Clause 7.3 (Voluntary Prepayment) shall be
applied pro rata to each Lender’s participation in that Loan.

 

7.7

Mandatory prepayment – Disposal Proceeds

 

  (a)

The Borrowers shall ensure that all Disposal Proceeds (other than Excluded
Disposal Proceeds and Eligible Equipment Disposal Proceeds) are applied in
prepayment of the outstanding Loans within five (5) Business Days of these
proceeds ceasing to be Excluded Disposal Proceeds or at any earlier time when
the Company determines that such proceeds are not Excluded Disposal Proceeds.

 

  (b)

Subject to paragraph (c) below, the Company shall apply all Eligible Equipment
Disposal Proceeds in prepayment of the Working Capital Facility Loans (or part
thereof) that were Utilised for the purchase of such Eligible Equipment promptly
(and in any event within ten (10) Business Days of receipt by the Company).

 

  (c)

Paragraph (b) above shall not apply if a Default is continuing (other than a
Default which relates to the Working Capital Facility only and which has been
waived), unless (i) that Default ceases to be continuing without giving rise to
an Event of Default; or (ii) if that Default gives rise to an Event of Default,
by the date falling twenty (20) Business Days after that Event of Default first
arising (or, if the Company exercises its Equity Cure Right pursuant to Clause
18.4 (Equity Cure), by the last day on which the Company may procure the
provision of a Cure Amount), (and following the expiry of any Pre-Enforcement
Standstill Period (as defined in the Intercreditor Agreement)) no Acceleration
Event has occurred.

 

38



--------------------------------------------------------------------------------

  (d)

In this clause 7.7:

 

  (i)

“Disposal Proceeds” means the consideration receivable by any member of the
Group (excluding SunPower Malaysia) for any Disposal made by any member of the
Group (excluding SunPower Malaysia) after deducting:

 

  (A)

any reasonable expenses which are incurred by that member of the Group with
respect to that Disposal to persons who are not members of the Group; and

 

  (B)

any Tax incurred and required to be paid by the seller in connection with that
Disposal (as reasonably determined by the seller, on the basis of existing rates
and taking account of any available credit, deduction or allowance);

 

  (ii)

“Eligible Equipment Disposal Proceeds” means the Disposal Proceeds received by
any member of the Group in respect of the Disposal of Eligible Equipment,
provided that:

 

  (A)

for the purposes of the definition of “Disposal” and “Disposal Proceeds”, in
calculating Eligible Equipment Disposal Proceeds, such definitions shall include
the disposal of Eligible Equipment in the ordinary course of business; and

 

  (B)

Eligible Equipment Disposal Proceeds shall include (without limitation) proceeds
received by any member of the Group by way of advance payment for, or the
proceeds of factoring receivables in respect of, the Disposal of Eligible
Equipment,

 

    

and in all cases to the extent such disposed Eligible Equipment was purchased
using the proceeds of Utilisation of the Working Capital Facility; and

 

  (iii)

“Excluded Disposal Proceeds” means Disposal Proceeds which:

 

  (A)

are applied by the relevant member of the Group in reinvestment in assets used
in the operations of that member of the Group within:

 

  (1)

eighteen (18) months of receipt of those Disposal Proceeds; or

 

  (2)

twelve (12) months of the relevant member of the Group making a binding
commitment to the Facility Agents (such commitment being given within twelve
(12) months of receipt of the relevant Disposal Proceeds) to reinvest such
Disposal Proceeds); or

 

39



--------------------------------------------------------------------------------

  (B)

when aggregated with all other Disposal Proceeds received or receivable in the
same rolling 12 month period by all of the members of the Group do not exceed
USD 25,000,000.

 

7.8

Mandatory prepayment – Insurance Proceeds

 

  (a)

The Borrowers shall apply all Total Loss Insurance Proceeds (other than Excluded
Insurance Proceeds) in prepayment of the outstanding Loans within five
(5) Business Days of these proceeds ceasing to be Excluded Insurance Proceeds or
at any earlier time when the Company determines that such proceeds are not
Excluded Insurance Proceeds.

 

  (b)

In this clause 7.8:

 

  (i)

“Total Loss Insurance Proceeds” means all the proceeds received by a member of
the Group (including the Chinese Joint Venture (subject to paragraph (B) below,
but excluding SunPower Malaysia) in respect of claims for the total loss of one
or more assets of that member of the Group or the Chinese Joint Venture (as
applicable), made under contracts of insurance held and maintained by that
member of the Group or the Chinese Joint Venture (as applicable) including:

 

  (A)

in the case of any members of the Group which are not wholly owned by other
members of the Group (“Company A”), the proportionate share of insurance
proceeds received by another member of the Group in its capacity as shareholder
of Company A; and

 

  (B)

in the case of the Chinese Joint Venture, the proportionate share of insurance
proceeds received by SunPower Manufacturing Corporation Limited in its capacity
as shareholder of the Chinese Joint Venture; and

 

  (ii)

“Excluded Insurance Proceeds” means Total Loss Insurance Proceeds (other than
Total Loss Insurance Proceeds received from the Chinese Joint Venture) which are
reinvested or committed to be reinvested by the relevant member of the Group in
the procurement of replacement assets substantially the same as those which were
the subject of the total loss claim, such reinvestment to be completed within
eighteen (18) months of the receipt of such Total Loss Insurance Proceeds.

 

7.9

Mandatory prepayment – Convertible Bonds

If at any time prior to the Termination Date the Company is required to pay any
amount in respect of the Convertible Bonds (excluding the agreed interest
(including any additional interest, special interest and supplemental interest)
payable on the Convertible Bonds and payments in lieu of any fractional shares
required to be issued on conversion, but including (without limitation) any cash
payment in repayment, prepayment and/or redemption (in whole or in part) of the
Convertible Bonds, any cash amount payable upon conversion of the Convertible
Bonds (other than payments in lieu of fractional shares) or any amount payable
as the result of an event of default

 

40



--------------------------------------------------------------------------------

(howsoever defined) under the Convertible Bonds), the Borrowers shall prepay the
outstanding Loans within five (5) Business Days. The Company shall procure that,
in the circumstances described above, no payment shall be made under the
Convertible Bonds unless and until the Loans have been discharged in full.

 

41



--------------------------------------------------------------------------------

SECTION 4

COSTS OF UTILISATION

 

8.

INTEREST AND INTEREST PERIODS

 

  (a)

Subject to the provisions of this Agreement, each Borrower shall pay accrued
interest on the Loans in accordance with the terms of the relevant Facility
Agreement.

 

  (b)

The Interest Period(s) in respect of a Loan shall be determined in accordance
with the terms of the relevant Facility Agreement.

 

9.

FEES

 

9.1

Commitment fee

The relevant Borrower shall pay to the relevant Facility Agent (for the account
of each Lender) the applicable commitment fee specified in the relevant Facility
Agreement.

 

9.2

Upfront fee

The relevant Borrower shall pay to each Original Lender (for its own account) an
upfront fee in the amount and at the times agreed in one or more Fee Letters.

 

9.3

Intercreditor agency fee

The Company shall pay to the Intercreditor Agent (for its own account) an agency
fee in the amount and at the times agreed in a Fee Letter.

 

9.4

Facility agency fee

The Company shall pay to each Facility Agent (for its own account) a facility
agency fee in the amount and at the times agreed in one or more Fee Letters.

 

9.5

Security agency fee

The Company shall pay to each Security Agent (for its own account) a security
agency fee in the amount and at the times agreed in one or more Fee Letters.

 

42



--------------------------------------------------------------------------------

SECTION 5

ADDITIONAL PAYMENT OBLIGATIONS

 

10.

TAX GROSS-UP AND INDEMNITIES

 

10.1

Tax definitions

In this Clause 10:

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

“Tax Payment” means an increased payment made by an Obligor to a Finance Party
under Clause 10.2 (Tax gross-up) or a payment under Clause 10.3 (Tax indemnity).

Unless a contrary indication appears, in this Clause 10 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

10.2

Tax gross-up

 

  (a)

All payments to be made by an Obligor to any Finance Party under the Finance
Documents shall be made free and clear of and without any Tax Deduction unless
such Obligor is required to make a Tax Deduction, in which case the sum payable
by such Obligor (in respect of which such Tax Deduction is required to be made)
shall be increased to the extent necessary to ensure that such Finance Party
receives a sum net of any deduction or withholding equal to the sum which it
would have received had no such Tax Deduction been made or required to be made.

 

  (b)

The Company shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the relevant Facility Agent(s) accordingly. Similarly, a
Lender shall notify the relevant Facility Agent(s) on becoming so aware in
respect of a payment payable to that Lender. If a Facility Agent receives such
notification from a Lender it shall notify the Company and that Obligor.

 

  (c)

If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

 

  (d)

Within thirty (30) days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Obligor making that Tax Deduction
shall deliver to the relevant Facility Agent for the Finance Party entitled to
the payment evidence reasonably satisfactory to that Finance Party that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

 

43



--------------------------------------------------------------------------------

10.3

Tax indemnity

 

  (a)

Without prejudice to Clause 10.2 (Tax gross-up), if any Finance Party is
required to make any payment of or on account of Tax on or in relation to any
sum received or receivable under the Finance Documents (including any sum deemed
for the purposes of Tax to be received or receivable by such Finance Party
whether or not actually received or receivable) or if any liability in respect
of any such payment is asserted, imposed, levied or assessed against any Finance
Party, the Company shall, within three (3) Business Days of demand of the
relevant Facility Agent, promptly indemnify the Finance Party which suffers a
loss or liability as a result against such payment or liability, together with
any interest, penalties, costs and expenses payable or incurred in connection
therewith, provided that this Clause 10.3 shall not apply to:

 

  (i)

any Tax imposed on and calculated by reference to the net income actually
received or receivable by such Finance Party (but, for the avoidance of doubt,
not including any sum deemed for the purposes of Tax to be received or
receivable by such Finance Party but not actually receivable) by the
jurisdiction in which such Finance Party is incorporated;

 

  (ii)

any Tax imposed on and calculated by reference to the net income of the Facility
Office of such Finance Party actually received or receivable by such Finance
Party (but, for the avoidance of doubt, not including any sum deemed for the
purposes of Tax to be received or receivable by such Finance Party but not
actually receivable) by the jurisdiction in which its Facility Office is
located; or

 

  (iii)

a FATCA Deduction required to be made by a Party.

 

  (b)

A Finance Party intending to make a claim under paragraph (a) above shall notify
the relevant Facility Agent of the event giving rise to the claim, whereupon the
relevant Facility Agent shall notify the Company thereof.

 

  (c)

A Finance Party shall, on receiving a payment from an Obligor under this Clause
10.3, notify the relevant Facility Agent.

 

10.4

Tax credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

  (a)

a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

 

  (b)

that Finance Party has obtained and utilised that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

44



--------------------------------------------------------------------------------

10.5

Stamp taxes

The Company shall:

 

  (a)

pay all stamp duty, registration and other similar Taxes payable in respect of
any Finance Document; and

 

  (b)

within three (3) Business Days of demand, indemnify each Finance Party against
any cost, loss or liability that Finance Party incurs in relation to any stamp
duty, registration or other similar Tax paid or payable in respect of any
Finance Document.

 

10.6

Indirect tax

 

  (a)

All amounts set out or expressed in a Finance Document to be payable by any
Party to a Finance Party shall be deemed to be exclusive of any Indirect Tax. If
any Indirect Tax is chargeable on any supply made by any Finance Party to any
Party in connection with a Finance Document, that Party shall pay to the Finance
Party (in addition to and at the same time as paying the consideration) an
amount equal to the amount of the Indirect Tax.

 

  (b)

Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any costs or expenses, that Party shall also at the same time pay and
indemnify the Finance Party against all Indirect Tax incurred by that Finance
Party in respect of the costs or expenses to the extent that the Finance Party
reasonably determines that it is not entitled to credit or repayment in respect
of the Indirect Tax.

 

10.7

FATCA information

 

  (a)

Subject to paragraph (c) below, each Party shall, within ten (10) Business Days
of a reasonable request by another Party:

 

  (i)

confirm to that other Party whether it is:

 

  (A)

a FATCA Exempt Party; or

 

  (B)

not a FATCA Exempt Party;

 

  (ii)

supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with FATCA; and

 

  (iii)

supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime.

 

  (b)

If a Party confirms to another Party pursuant to paragraph (a)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 

45



--------------------------------------------------------------------------------

  (c)

Paragraph (a) above shall not oblige any Finance Party to do anything, and
paragraph (a)(iii) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

 

  (i)

any law or regulation;

 

  (ii)

any fiduciary duty; or

 

  (iii)

any duty of confidentiality.

 

  (d)

If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (a)(ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 

  (e)

If a Borrower is a US Tax Obligor or the relevant Facility Agent reasonably
believes that its obligations under FATCA or any other applicable law or
regulation require it, each Lender shall, within ten (10) Business Days of:

 

  (i)

where a Borrower is a US Tax Obligor and the relevant Lender is an Original
Lender, the date of this Agreement;

 

  (ii)

where a Borrower is a US Tax Obligor on a date on which any other Lender becomes
a Party as a Lender, that date;

 

  (iii)

where a Borrower is not a US Tax Obligor, the date of a request from the
relevant Facility Agent,

 

    

supply to the relevant Facility Agent:

 

  (A)

a withholding certificate on Form W-8, Form W-9 or any other relevant form; or

 

  (B)

any withholding statement or other document, authorisation or waiver as the
Facility Agent may require to certify or establish the status of such Lender
under FATCA or that other law or regulation.

 

  (f)

The relevant Facility Agent shall provide any withholding certificate,
withholding statement, document, authorisation or waiver it receives from a
Lender pursuant to paragraph (e) above to the relevant Borrower.

 

  (g)

If any withholding certificate, withholding statement, document, authorisation
or waiver provided to the relevant Facility Agent by a Lender pursuant to
paragraph (e) above is or becomes materially inaccurate or incomplete, that
Lender shall promptly update it and provide such updated withholding

 

46



--------------------------------------------------------------------------------

  certificate, withholding statement, document, authorisation or waiver to the
relevant Facility Agent unless it is unlawful for the Lender to do so (in which
case the Lender shall promptly notify the relevant Facility Agent). The relevant
Facility Agent shall provide any such updated withholding certificate,
withholding statement, document, authorisation or waiver to the relevant
Borrower.

 

  (h)

Each Facility Agent may rely on any withholding certificate, withholding
statement, document, authorisation or waiver it receives from a Lender pursuant
to paragraph (e) or (g) above without further verification. No Facility Agent
shall be liable for any action taken by it under or in connection with paragraph
(e), (f) or (g) above.

 

10.8

FATCA Deduction

 

  (a)

Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

  (b)

Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Company and the Facility Agent and the Facility Agent shall
notify the other Finance Parties.

 

11.

INCREASED COSTS

 

11.1

Increased Costs

 

  (a)

Subject to Clause 11.3 (Exceptions) the Company shall, within three (3) Business
Days of a demand by the relevant Facility Agent, pay for the account of a
Finance Party the amount of any Increased Costs incurred by that Finance Party
or any of its Affiliates as a result of:

 

  (i)

the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation after the date of this Agreement; or

 

  (ii)

compliance with any law or regulation made after the date of this Agreement; or

 

  (iii)

the implementation or application of, or compliance with, Basel III, CRD IV or
Solvency II or any law or regulation that implements or applies Basel III, CRD
IV or Solvency II.

 

    

The terms “law” and “regulation” in this paragraph (a) shall include any law or
regulation concerning capital adequacy, prudential limits, liquidity, reserve
assets or Tax.

 

  (b)

In this Agreement:

 

47



--------------------------------------------------------------------------------

  (i)

“Increased Costs” means:

 

  (A)

a reduction in the rate of return from a Facility or on a Finance Party’s (or
its Affiliate’s) overall capital (including as a result of any reduction in the
rate of return on capital brought about by more capital being required to be
allocated by such Finance Party);

 

  (B)

an additional or increased cost; or

 

  (C)

a reduction of any amount due and payable under any Finance Document,

 

    

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to the undertaking, funding or performance by
such Finance Party of any of its obligations under any Finance Document or any
participation of such Finance Party in any Loan or Unpaid Sum;

 

  (ii)

“Basel III” means:

 

  (A)

the agreements on capital requirements, a leverage ratio and liquidity standards
contained in “Basel III: A global regulatory framework for more resilient banks
and banking systems”, “Basel III: International framework for liquidity risk
measurement, standards and monitoring” and “Guidance for national authorities
operating the countercyclical capital buffer” published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

 

  (B)

the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 

  (C)

any further guidance or standards published by the Basel Committee on Banking
Supervision relating to “Basel III”;

 

  (iii)

“CRD IV” means:

 

  (A)

Regulation (EU) No 575/2013 of the European Parliament and of the Council of
26 June 2013 on prudential requirements for credit institutions and investment
firms; and

 

  (B)

Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC; and

 

48



--------------------------------------------------------------------------------

  (iv)

“Solvency II” means Directive 2009/138/EC of the European Parliament and of the
Council of 25 November 2009 on the taking-up and pursuit of the business of
Insurance and Reinsurance.

 

11.2

Increased Cost claims

 

  (a)

A Finance Party (other than a Facility Agent) intending to make a claim pursuant
to Clause 11.1 (Increased Costs) shall notify the relevant Facility Agent of the
event giving rise to the claim, following which the relevant Facility Agent
shall promptly notify the Company.

 

  (b)

Each Finance Party (other than a Facility Agent) shall, as soon as practicable
after a demand by the relevant Facility Agent, provide a certificate confirming
the amount of its Increased Costs.

 

11.3

Exceptions

Clause 11.1 (Increased Costs) does not apply to the extent any Increased Cost
is:

 

  (a)

attributable to a Tax Deduction required by law to be made by an Obligor;

 

  (b)

attributable to a FATCA Deduction required to be made by a Party;

 

  (c)

compensated for by Clause 10.3 (Tax indemnity) (or would have been compensated
for under Clause 10.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (a) of Clause 10.3 (Tax indemnity) applied);

 

  (d)

attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation; or

 

  (e)

attributable to the implementation or application of or compliance with the
“International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (but excluding any
amendment arising out of Basel III) (“Basel II”) or any other law or regulation
which implements Basel II (whether such implementation, application or
compliance is by a government, regulator, Finance Party or any of its
Affiliates).

 

12.

MITIGATION BY THE LENDERS

 

12.1

Mitigation

 

  (a)

Each Finance Party shall, in consultation with the Company, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 7.1 (Illegality), Clause 10 (Tax Gross-up and Indemnities) or Clause 11
(Increased Costs), including:

 

  (i)

providing such information as the Company may reasonably request in order to
permit the Company to determine its entitlement to claim any exemption or other
relief (whether pursuant to a double taxation treaty or otherwise) from any
obligation to make a Tax Deduction; and

 

49



--------------------------------------------------------------------------------

  (ii)

in relation to any circumstances which arise following the date of this
Agreement, transferring its rights and obligations under the Finance Documents
to another Affiliate or Facility Office.

 

  (b)

Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

12.2

Limitation of liability

 

  (a)

The Company shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 12.1 (Mitigation).

 

  (b)

A Finance Party is not obliged to take any steps under Clause 12.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

 

12.3

Conduct of business by the Finance Parties

No provision of this Agreement will:

 

  (a)

interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

  (b)

oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 

  (c)

oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

13.

OTHER INDEMNITIES

 

13.1

Currency indemnity

 

  (a)

If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

 

  (i)

making or filing a claim or proof against that Obligor; or

 

  (ii)

obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

 

    

that Obligor shall as an independent obligation, within three (3) Business Days
of demand, indemnify each Finance Party to whom that Sum is due against any
cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between (A) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (B) the rate or rates
of exchange available to that person at the time of its receipt of that Sum.

 

50



--------------------------------------------------------------------------------

  (b)

Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 

13.2

Other indemnities

The Company shall (or shall procure that an Obligor will), within three
(3) Business Days of demand, indemnify each Finance Party against any cost, loss
or liability incurred by that Finance Party as a result of:

 

  (a)

the occurrence of any Event of Default;

 

  (b)

the Data Site Documents or any other information produced or approved by any
Obligor being or being alleged to be misleading and/or deceptive in any respect;

 

  (c)

any enquiry, investigation, subpoena (or similar order) or litigation with
respect to any Obligor or with respect to the transactions contemplated or
financed under this Agreement;

 

  (d)

a failure by an Obligor to pay any amount due under a Finance Document on its
due date or in the relevant currency, including any cost, loss or liability
arising as a result of Clause 24 (Sharing among the Finance Parties);

 

  (e)

funding, or making arrangements to fund, its participation in a Loan requested
by a Borrower in a Utilisation Request but not made by reason of the operation
of any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Finance Party alone); or

 

  (f)

a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by a Borrower or the Company.

 

13.3

Indemnity to the Facility Agents and Intercreditor Agent

The Company shall promptly indemnify the Intercreditor Agent and each Facility
Agent against:

 

  (a)

any cost, loss or liability incurred by that Intercreditor Agent or Facility
Agent (acting reasonably) as a result of:

 

  (i)

investigating any event which it reasonably believes is a Default;

 

  (ii)

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

 

  (iii)

instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement; and

 

51



--------------------------------------------------------------------------------

  (b)

any cost, loss or liability (including, without limitation, for negligence or
any other category of liability whatsoever) incurred by the Intercreditor Agent
or the relevant Facility Agent (otherwise than by reason of the Intercreditor
Agent’s or the relevant Facility Agent’s own gross negligence or wilful
misconduct) in acting as Intercreditor Agent or Facility Agent under the Finance
Documents.

 

13.4

Indemnity to the Security Agents

 

  (a)

The Company shall within five (5) Business Days of demand indemnify each
Security Agent and every Receiver and Delegate against any cost, loss or
liability incurred by any of them as a result of:

 

  (i)

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine and appropriately authorised;

 

  (ii)

the taking, holding, protection or enforcement of the Transaction Security;

 

  (iii)

the exercise of any of the rights, powers, discretions and remedies vested in
that Security Agent and each Receiver and Delegate by the Finance Documents or
by law;

 

  (iv)

any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents; and

 

  (v)

acting as Security Agent, Receiver or Delegate under the Finance Documents or
which otherwise relates to any of the Charged Property (otherwise, in each case,
than by reason of the Security Agent’s, Receiver’s or Delegate’s gross
negligence or wilful misconduct).

 

  (b)

Each Security Agent and every Receiver and Delegate may, in priority to any
payment to the Secured Parties, indemnify itself out of the Charged Property in
respect of, and pay and retain, all sums necessary to give effect to the
indemnity in this Clause 13.4 and shall have a lien on the Transaction Security
and the proceeds of the enforcement of the Transaction Security for all moneys
payable to it.

 

  (c)

The provisions of this Clause 13.4 shall survive in full force and effect
notwithstanding the discharge of the Finance Documents, insofar as they relate
to any act or omission of the relevant Security Agent (acting reasonably) prior
to such discharge.

 

14.

COSTS AND EXPENSES

 

14.1

Transaction expenses

The Company shall, within three (3) Business Days of demand, pay the
Administrative Parties the amount of all costs and expenses (including legal
fees) reasonably incurred by any of them in connection with the negotiation,
preparation, printing, execution and syndication of:

 

  (a)

this Agreement and any other documents referred to in this Agreement;

 

52



--------------------------------------------------------------------------------

  (b)

the Transaction Security; and

 

  (c)

any other Finance Documents executed after the date of this Agreement.

 

14.2

Amendment costs

If:

 

  (a)

an Obligor requests an amendment, waiver or consent; or

 

  (b)

an amendment is required pursuant to Clause 25.9 (Change of Currency); or

 

  (c)

any amendment or waiver is contemplated or agreed pursuant to clause 8
(Replacement of Screen Rate) of the SP Philippines Facility Agreement, clause 8
(Replacement of Screen Rate) of the Maxeon Term Facility Agreement and/or clause
9.2 (Replacement of Screen Rate) of the Working Capital Facility Agreement,

the Company shall, within three (3) Business Days of demand, reimburse each
Facility Agent and each Security Agent for the amount of all costs and expenses
(including legal fees) reasonably incurred by that Facility Agent and that
Security Agent (and in the case of the Security Agent, by any Receiver or
Delegate) in responding to, evaluating, negotiating or complying with or
implementing that request, requirement or contemplated agreement.

 

14.3

Enforcement costs

The Company shall, within three (3) Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees) incurred by
that Finance Party in connection with the enforcement of, or the preservation of
any rights under, any Finance Document.

 

14.4

Agent’s management time and additional remuneration

 

  (a)

Any amount payable to the Intercreditor Agent, a Facility Agent or Security
Agent under Clause 13.3 (Indemnity to the Facility Agents and the Intercreditor
Agent) or Clause 13.4 (Indemnity to the Security Agents) and this Clause 14.4
shall include the cost of utilising its management time or other resources
(where such time or resources relate to matters not included or envisaged under
any relevant fee letter) and will be calculated on the basis of such reasonable
daily or hourly rates as it may notify to the Company and the Finance Parties,
and is in addition to any other fee paid or payable to it.

 

  (b)

Without prejudice to sub-clause (a) above, in the event of:

 

  (i)

an Event of Default;

 

  (ii)

the Intercreditor Agent, a Facility Agent or a Security Agent being requested by
the Company or the Finance Parties appoint it to undertake duties which such
Intercreditor Agent, Facility Agent or Security Agent and the Company agree to
be of an exceptional nature or outside the scope of the normal duties of it
under the Finance Documents; or

 

53



--------------------------------------------------------------------------------

  (iii)

the Intercreditor Agent, a Facility Agent or a Security Agent and the Borrower
agreeing that it is otherwise appropriate in the circumstances,

 

    

the Company shall pay to the Intercreditor Agent, the relevant Facility Agent or
the relevant Security Agent (as applicable) any additional remuneration that may
be agreed between them or determined pursuant to sub-clause (c) below.

 

  (c)

If the Intercreditor Agent, the relevant Facility Agent or the relevant Security
Agent and the Company fail to agree upon the nature of the duties, or upon the
additional remuneration referred to in sub-clause (b) above or whether
additional remuneration is appropriate in the circumstances, any dispute shall
be determined by an investment bank (acting as an expert and not as an
arbitrator) selected by the Intercreditor Agent, the relevant Facility Agent or
the relevant Security Agent and approved by the Company or, failing approval,
nominated (on the application of the Intercreditor Agent, the relevant Facility
Agent or the relevant Security Agent) by the President for the time being of the
Law Society of England and Wales (the costs of the nomination and of the
investment bank being payable by the Company) and the determination of any
investment bank shall be final and binding upon the Parties.

 

54



--------------------------------------------------------------------------------

SECTION 6

GUARANTEE

 

15.

GUARANTEE AND INDEMNITY

 

15.1

Guarantee and indemnity

Each Guarantor irrevocably and unconditionally, jointly and severally:

 

  (a)

guarantees to each Finance Party punctual performance by each Borrower of all
that Borrower’s obligations under the Finance Documents (or, in the case of the
HK Guarantor only, the punctual performance by each Borrower of its payment
obligations under the Finance Documents);

 

  (b)

undertakes with each Finance Party that whenever a Borrower does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it was the principal obligor;
and

 

  (c)

agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of a Borrower not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by a Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Clause 15 if the amount
claimed had been recoverable on the basis of a guarantee.

 

15.2

Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

15.3

Reinstatement

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
judicial management, administration or otherwise, without limitation, then the
liability of each Guarantor under this Clause 15 will continue or be reinstated
as if the discharge, release or arrangement had not occurred.

 

15.4

Waiver of defences

The obligations of each Guarantor under this Clause 15 will not be affected by
an act, omission, matter or thing which, but for this Clause 15, would reduce,
release or prejudice any of its obligations under this Clause 15 (without
limitation and whether or not known to it or any Finance Party) including:

 

55



--------------------------------------------------------------------------------

  (a)

any time, waiver or consent granted to, or composition with, any Obligor,
Security Provider or other person;

 

  (b)

the release of any other Obligor, Security Provider or any other person under
the terms of any composition or arrangement with any creditor of any member of
the Group or any other person;

 

  (c)

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, execute, take up or enforce, any rights against, or
security over assets of, any Obligor, Security Provider or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;

 

  (d)

any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, Security Provider
or any other person;

 

  (e)

any amendment, novation, supplement, extension, restatement (however fundamental
and whether or not more onerous) or replacement of any Finance Document or any
other document or security including any change in the purpose of, any extension
of or any increase in any facility or the addition of any new facility under any
Finance Document or other document or security;

 

  (f)

any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security;

 

  (g)

any insolvency or similar proceedings; or

 

  (h)

this Agreement or any other Finance Document not being executed by or binding
upon any other party.

 

15.5

Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 15. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

15.6

Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

  (a)

refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 

56



--------------------------------------------------------------------------------

  (b)

hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 15.

 

15.7

Deferral of Guarantors’ rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Intercreditor Agent otherwise directs, no Guarantor will exercise or
otherwise enjoy the benefit of any right which it may have by reason of
performance by it of its obligations under the Finance Documents or by reason of
any amount being payable, or liability arising, under this Clause 15:

 

  (a)

to be indemnified by an Obligor or Security Provider;

 

  (b)

to claim any contribution from any other guarantor of or provider of security
for any Obligor’s or Security Provider’s obligations under the Finance
Documents;

 

  (c)

to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;

 

  (d)

to bring legal or other proceedings for an order requiring any Obligor or
Security Provider to make any payment, or perform any obligation, in respect of
which any Guarantor has given a guarantee, undertaking or indemnity under Clause
15.1 (Guarantee and indemnity);

 

  (e)

to exercise any right of set-off against any Obligor or Security Provider;
and/or

 

  (f)

to claim or prove as a creditor of any Obligor or Security Provider in
competition with any Finance Party.

If any Guarantor shall receive any benefit, payment or distribution in relation
to any such right it shall hold that benefit, payment or distribution (or so
much of it as may be necessary to enable all amounts which may be or become
payable to the Finance Parties by the Obligors under or in connection with the
Finance Documents to be paid in full) on trust for the Finance Parties, and
shall promptly pay or transfer the same to the Intercreditor Agent or as the
Intercreditor Agent may direct for application in accordance with Clause 25
(Payment Mechanics).

 

15.8

Release of Guarantors’ right of contribution

If any Guarantor (other than the Company) (a “Retiring Guarantor”) ceases to be
a Guarantor in accordance with Clause 22.2 (Resignation of a Guarantor) then on
the date such Retiring Guarantor ceases to be a Guarantor:

 

  (a)

that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and

 

57



--------------------------------------------------------------------------------

  (b)

each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

 

15.9

Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

15.10

Guarantee limitations

 

  (a)

The obligations and liabilities of the French Guarantor under the Finance
Documents and in particular under this Clause 15 shall not include any
obligation or liability which, if incurred, would constitute the provision of
financial assistance within the meaning of article L.225-216 of the French Code
de Commerce and/or would constitute a misuse of corporate assets within the
meaning of article(s) L.242-6 and L.244-1 of the French Code de Commerce or any
other law or regulation having the same effect, as interpreted by French courts
and/or would infringe article L. 511-7 of the French Code monétaire et
financier.

 

  (b)

The obligations and liabilities of the French Guarantor under this Clause 15 for
the obligations under the Finance Documents of any Borrower shall be limited, at
any time to an amount equal to: (A) the payment obligations of such Borrower,
but (B) not exceeding the aggregate of all amounts directly borrowed under the
Finance Documents by such other Borrower to the extent directly or indirectly
on-lent to the French Guarantor or its Subsidiaries under intercompany loan
agreements and outstanding at the date a payment is to be made by the French
Guarantor under this Clause 15; it being specified that any payment made by the
French Guarantor under this Clause 15 in respect of the obligations of such
Borrower shall reduce pro tanto the outstanding amount of the intercompany loans
due by the French Guarantor under the intercompany loan agreements referred to
above and that any repayment of the intercompany loans by the French Guarantor
shall reduce pro tanto the amount payable under this Clause 15.

 

  (c)

It is acknowledged that the French Guarantor is not acting jointly and severally
with the other Guarantors and the French Guarantor shall therefore not be
considered as “co-débiteur solidaire” as to its obligations pursuant to the
guarantee given pursuant to this Clause 15.

 

  (d)

For the purpose of paragraphs (b) and (c) above “Subsidiary” means, in relation
to any company, another company which is controlled by it within the meaning of
article L.233-3 of the French Code de commerce.

 

58



--------------------------------------------------------------------------------

15.11

Waivers by the Mexican Guarantor

The Mexican Guarantor hereby unconditionally and irrevocable waives, to the
fullest extent applicable, its rights granted to it under Articles 2813, 2814,
2815, 2816, 2817, 2818, 2820, 2821, 2836, 2839, 2840, 2845, 2846, 2847, 2848 and
2849 of the Federal Civil Code of Mexico (Código Civil Federal) and the
corresponding provisions of the Civil Codes of the States of Mexico and the
Federal District.

 

15.12

Swiss Up-Stream and Cross-Stream Limitation and Withholding Tax

 

  (a)

If and to the extent an Obligor incorporated under the laws of Switzerland (the
“Swiss Obligor”) becomes liable under this Agreement or any other Finance
Document for obligations of any other Obligor, other than obligations of one of
its direct or indirect subsidiaries (i.e. obligations of the Swiss Obligor’s
direct or indirect parent companies (up-stream liabilities) or sister companies
(cross-stream liabilities) or respective obligations of the Swiss Obligor or of
any other party securing obligations of the Swiss Obligor’s direct or indirect
parent companies (up-stream liabilities) or sister companies (cross-stream
liabilities)) (the “Restricted Obligations”) and if complying with such
obligations would constitute a repayment of capital (Einlagerückgewähr), a
violation of the legally protected reserves (gesetzlich geschützte Reserven) or
the payment of a (constructive) dividend (Gewinnausschüttung) by such Swiss
Obligor or would otherwise be restricted under Swiss law and practice then
applicable, such Swiss Obligor’s aggregate liability for Restricted Obligations
shall not exceed the amount of the Swiss Obligor’s freely disposable equity
(frei verfügbares Eigenkapital) at the time it becomes liable including, without
limitation, any statutory reserves which can be transferred into unrestricted,
distributable reserves, in accordance with Swiss law, which amount shall (i) be
determined on the basis of an audited balance sheet of the Swiss Obligor, to the
extent required by Swiss law at the relevant time, (ii) be confirmed by the
auditors of the Swiss Obligor as distributable amount and (iii) be duly approved
as distribution by a duly convened meeting of the shareholders or quotaholders
of the Swiss Obligor); provided further that such limitation (as may apply from
time to time or not) shall not (generally or definitively) affect the
obligations of the Swiss Obligor under this Agreement in excess thereof, but
merely postpone the performance date of those obligations until such times as
performance is again permitted notwithstanding such limitation.

 

  (b)

To the extent that the fulfilment of an obligation in relation to a Restricted
Obligation are subject to Swiss withholding tax, the Swiss Obligor:

 

  (i)

shall:

 

  (A)

procure that the fulfilment of any of its obligations hereunder can be made
without deduction of Swiss withholding tax by discharging the liability of such
tax by notification pursuant to applicable law rather than payment of the tax;

 

  (B)

if the notification procedure pursuant to sub-paragraph (A) above does not
apply, deduct the Swiss withholding tax at such rate (1) as in force from time
to time (being 35% on the date

 

59



--------------------------------------------------------------------------------

  hereof) or (2) as provided by any applicable double tax treaties from any
fulfilment of any of its obligation hereunder and promptly pay any such Swiss
withholding tax deducted to the Swiss Tax Administration; and

 

  (C)

notify the relevant Facility Agent that such notification or, as the case may
be, deduction has been made, and provide such Facility Agent with evidence that
such a notification of the Swiss tax administration has been made or, as the
case may be, such Swiss withholding tax deducted has been paid to the Swiss Tax
Administration;

 

  (ii)

shall procure that any person who is entitled to a full or partial refund of the
Swiss withholding tax deducted pursuant to this paragraph (b):

 

  (A)

request a refund of the Swiss withholding tax under applicable law as soon as
possible; and

 

  (B)

pay to the relevant Facility Agent upon receipt any amount so refunded to cover
any outstanding part of the Restricted Obligation; and

 

  (iii)

to the extent such a deduction is made, shall not be obliged to gross-up in
accordance with the Finance Documents in relation to any such payment made by it
in respect of Restricted Obligations unless grossing-up is permitted under the
laws of Switzerland then in force.

 

  (c)

If and to the extent requested by the relevant Facility Agent and if and to the
extent this is from time to time required under Swiss law (restricting profit
distributions), in order to allow such Facility Agent (and the Finance Party) to
obtain a maximum benefit under this Agreement, the Swiss Obligor undertakes to
promptly implement all such measures and/or to promptly obtain the fulfillment
of all prerequisites allowing it to promptly make the requested payment(s)
hereunder from time to time, including the following:

 

  (i)

the preparation of an up-to-date audited balance sheet of the Swiss Obligor;

 

  (ii)

the confirmation of the auditors of the Swiss Obligor that the relevant amount
represents (the maximum of) freely distributable profits;

 

  (iii)

approval by a shareholder / quotaholder(s)’ meeting of the Swiss Obligor of the
resulting profit distribution;

 

  (iv)

to the extent permitted by applicable law, write up any of the assets of the
Swiss Obligor that are shown in its balance sheet with a book value that is
significantly lower than the market value of the assets and provided that such
write up would not have materially adverse tax consequences for the Swiss
Obligor or any of its affiliates; and

 

60



--------------------------------------------------------------------------------

  (v)

all such other measures necessary or useful to allow the Swiss Obligor to make
the payments and perform the obligations hereunder with a minimum of
limitations.

 

61



--------------------------------------------------------------------------------

SECTION 7

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

16.

REPRESENTATIONS

Each Obligor makes the representations and warranties set out in this Clause 16
to each Finance Party on the date of this Agreement (and in the case of an
Additional Guarantor, on the date of accession of that Additional Guarantor to
this Agreement).

 

16.1

Status

 

  (a)

Both it and each Security Provider is a corporation, duly incorporated, validly
existing and in good standing under the law of its respective jurisdiction of
incorporation.

 

  (b)

It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.

 

16.2

Binding obligations

The obligations expressed to be assumed by it and each Security Provider in each
Finance Document are, subject to any general principles of law limiting its
obligations which are specifically referred to in any legal opinion delivered in
accordance with Clause 4 (Conditions of Utilisation) or Clause 22 (Changes to
the Obligors), legal, valid, binding and enforceable obligations.

 

16.3

Non-conflict with other obligations

The entry into and performance by it and each Security Provider of, and the
transactions contemplated by, the Finance Documents do not and will not conflict
with:

 

  (a)

any law or regulation applicable to it;

 

  (b)

its constitutional documents and (with effect from the date of accession of the
HK Guarantor to this Agreement) the HK Guarantor JV Agreement; or

 

  (c)

any agreement or instrument binding upon it or any of its assets, or constitute
a default or termination event (however described) under any such agreement or
instrument.

 

16.4

Power and authority

It and each Security Provider has the power to enter into, perform and deliver,
and has taken all necessary action to authorise its entry into, performance and
delivery of, the Finance Documents to which it is a party and the transactions
contemplated by those Finance Documents.

 

62



--------------------------------------------------------------------------------

16.5

Validity and admissibility in evidence

All Authorisations required or desirable:

 

  (a)

to enable it and each Security Provider lawfully to enter into, exercise its
rights and comply with its obligations in the Finance Documents to which it is a
party;

 

  (b)

to make the Finance Documents to which it and each Security Provider is a party
admissible in evidence in its jurisdiction of incorporation; and

 

  (c)

for it and its Subsidiaries to carry on its business, and which are material,

have been obtained or effected and are in full force and effect.

 

16.6

Governing law and enforcement

 

  (a)

The choice of governing law of the Finance Documents will be recognised and
enforced in its jurisdiction of incorporation and in the jurisdiction of
incorporation of each Security Provider.

 

  (b)

Any judgment obtained in relation to a Finance Document in the jurisdiction of
the governing law of that Finance Document will be recognised and enforced in
its jurisdiction of incorporation and in the jurisdiction of incorporation of
each Security Provider, provided that any statutory requirements for enforcement
of such judgment under the laws of such Security Provider’s jurisdiction of
incorporation are met.

 

16.7

Deduction of Tax

Except for the Mexican Guarantor, it is not required under the law applicable
where it is incorporated or resident or at the address specified in this
Agreement to make any Tax Deduction from any payment it may make under any
Finance Document.

 

16.8

No filing or stamp taxes

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents or the transactions contemplated
by the Finance Documents except for:

 

  (a)

any stamp duty payable in the Cayman Islands if any of the Finance Documents are
executed in or brought to the Cayman Islands or produced before a court of the
Cayman Islands;

 

  (b)

the lodging of the Security Documents to which the Company is a party with the
Accounting and Corporate Regulatory Authority in Singapore for registration
within thirty (30) days after the date of creation of the charges constituted by
such Security Documents;

 

63



--------------------------------------------------------------------------------

  (c)

any documentary stamp tax payable in the Philippines pursuant to the National
Internal Revenue Code of the Philippines, as amended by the Tax Reform
Acceleration and Inclusion Act of the Philippines; and

 

  (d)

as contemplated by the Security Documents.

 

16.9

No default

 

  (a)

No Event of Default is continuing or might reasonably be expected to result from
the making of any Utilisation.

 

  (b)

No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on it or to which its assets
are subject which might have a Material Adverse Effect.

 

16.10

No misleading information

 

  (a)

Any factual information contained in the Data Site Documents was true and
accurate in all material respects as at the date it was provided or as at the
date (if any) at which it is stated.

 

  (b)

Any financial projections contained in the Data Site Documents have been
prepared on the basis of recent historical information and on the basis of
reasonable assumptions.

 

  (c)

Nothing has occurred or been omitted from the Data Site Documents and no
information has been given or withheld that results in the information contained
in the Data Site Documents being untrue or misleading in any material respect.

 

  (d)

All written information (other than the Data Site Documents) supplied by any
member of the Group was true, complete and accurate in all material respects as
at the date it was given and was not misleading in any respect.

 

16.11

Financial statements

 

  (a)

Its financial statements most recently supplied to the Facility Agents (which,
at the date of this Agreement, are its Original Financial Statements) were
prepared in accordance with applicable GAAP consistently applied save to the
extent expressly disclosed in such financial statements.

 

  (b)

Its financial statements most recently supplied to the Facility Agents (which,
at the date of this Agreement, are its Original Financial Statements) give a
true and fair view of (if audited) or fairly represent (if unaudited) its
financial condition and operations (consolidated in the case of the Company) for
the period to which they relate, save to the extent expressly disclosed in such
financial statements.

 

  (c)

There has been no material adverse change in its business or financial condition
(or the business or consolidated financial condition of the Group, in the case
of the Company, or SunPower Philippines and its Subsidiaries, in the case of
SunPower Philippines) since the date of the Original Financial Statements,
except as has been disclosed by the Company or SunPower Corporation in any
public press release or any filing made on the relevant stock exchange.

 

64



--------------------------------------------------------------------------------

16.12

Pari passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all of its other unsecured and unsubordinated creditors,
except for obligations mandatorily preferred by law applying to companies
generally.

 

16.13

No proceedings

 

  (a)

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, might reasonably be
expected to have a Material Adverse Effect has or have (to the best of its
knowledge and belief) been started or threatened against it.

 

  (b)

No judgment or order of a court, arbitral body or agency which might reasonably
be expected to have a Material Adverse Effect has (to the best of its knowledge
and belief) been made against it.

 

16.14

Authorised signatures

Any person specified as its authorised signatory under Schedule 2 (Conditions
Precedent) or paragraph (g) of Clause 17.4 (Information: miscellaneous) is
authorised to sign Utilisation Requests and other notices on its behalf.

 

16.15

Environmental compliance

Each member of the Group has performed and observed in all respects all
Environmental Law, Environmental Permits and all other covenants, conditions,
restrictions or agreements directly or indirectly concerned with any
contamination, pollution or waste or the release or discharge of any toxic or
hazardous substance in connection with any real property which is or was at any
time owned, leased or occupied by any member of the Group or on which any member
of the Group has conducted any activity where failure to do so might reasonably
be expected to have a Material Adverse Effect.

 

16.16

Environmental Claims

No Environmental Claim has been commenced or (to the best of its knowledge and
belief) is threatened against any member of the Group where that claim would be
reasonably likely, if determined against that member of the Group, to have a
Material Adverse Effect.

 

16.17

Contaminated Land

No real estate currently or previously owned, leased, occupied or controlled by
any member of the Group constitutes Contaminated Land where this might
reasonably be expected to have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

16.18

Taxation

 

  (a)

Each member of the Group has duly and punctually paid and discharged all Taxes
imposed upon it or its assets within the time period allowed without incurring
penalties, where failure to do so would reasonably be expected to have a
Material Adverse Effect.

 

  (b)

No member of the Group is materially overdue in the filing of any Tax returns.

 

  (c)

No claims are being or are reasonably likely to be asserted against any member
of the Group with respect to Taxes.

 

16.19

Solvency

 

  (a)

No corporate action, legal proceeding or other step described in Clause 20.7
(Insolvency proceedings) or creditors’ process described in Clause 20.8
(Creditors’ process) has been taken or, to its knowledge, threatened in relation
to any member of the Group.

 

  (b)

None of the circumstances described in Clause 20.6 (Insolvency) apply in respect
of any member of the Group.

 

16.20

Anti-corruption law

 

  (a)

In connection with this Agreement, the Facilities and the use of the proceeds of
the Facilities, no member of the Group nor any of their Subsidiaries nor, to the
knowledge of any member of the Group, its directors, officers, agents or
representatives, have, for the purpose of gaining or maintaining unlawful or
improper benefits for the Group, directly or indirectly:

 

  (i)

violated applicable anti-corruption laws or made, undertaken, offered to make,
promised to make or authorised the payment or giving of a prohibited payment;

 

  (ii)

used funds or other assets, or made any promise or undertaking in such regard,
for the establishment or maintenance of a secret or unrecorded fund; or

 

  (iii)

made any false or fictitious entries in any books or records of any member of
the Group relating to any prohibited payment.

 

  (b)

Each member of the Group has instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

 

16.21

Sanctions

 

  (a)

No member of the Group nor any of their Subsidiaries or joint ventures, nor any
of their respective directors or officers nor, to the knowledge of the Obligors,
their employees or any persons acting on any of their behalf:

 

  (i)

is a Restricted Party; or

 

66



--------------------------------------------------------------------------------

  (ii)

has received notice of or is aware of any claim, action, suit, proceeding or
investigation against it with respect to Sanctions by any Sanctions Authority.

 

  (b)

The representation in paragraph (a) shall be given by and apply to each Obligor
for the benefit of each Finance Party, provided that no Affected Finance Party
shall be entitled to the benefit of this representation when and to the extent
that it is unenforceable under, or results in any violation of (i) the Blocking
Regulation or (ii) any similar anti-boycott statute.

 

16.22

Security

No Security exists over all or any of the present or future assets of any member
of the Group other than any Security permitted under Clause 19.4 (Negative
pledge).

 

16.23

Ranking of Security

The Transaction Security has or will have first ranking priority and it is not
subject to any prior ranking or pari passu ranking Security, except as otherwise
permitted under Clause 19.4 (Negative pledge).

 

16.24

Transaction Security

Each Security Document to which it or a Security Provider is a party validly
creates the Security which is expressed to be created by that Security Document
and evidences the Security it is expressed to evidence.

 

16.25

Legal and beneficial owner

Each member of the Group which is party to the Security Documents is the
absolute legal owner and beneficial owner of the assets subject to the
Transaction Security.

 

16.26

Shares

The shares which are subject to the Transaction Security are fully paid and not
subject to any option to purchase or similar rights. The constitutional
documents of companies whose shares are subject to the Transaction Security do
not and could not restrict or inhibit any transfer of those shares on creation
or on enforcement of the Transaction Security other than as expressly disclosed
to the Intercreditor Agent prior to the date of this Agreement (and to the
extent the Intercreditor Agent (acting on the instructions of the Instructing
Parties) has agreed to the nature and scope of the disclosure made).

 

16.27

Intellectual Property

 

  (a)

It is not aware of any adverse circumstance relating to validity, subsistence or
use of any of Intellectual Property relating to manufacturing technology which
is required by the Group which could reasonably be expected to have a Material
Adverse Effect.

 

  (b)

All material Intellectual Property relating to manufacturing technology which is
required by the Group will be owned or licensed by Maxeon Solar, Pte. Ltd. on
and from the completion of Spin Off.

 

67



--------------------------------------------------------------------------------

16.28

Land ownership

 

  (a)

SPML Land is:

 

  (i)

the legal and beneficial owner or leaseholder of the SPML Land Real Property set
out in the Valuation Report; and

 

  (ii)

has good and marketable title to the SPML Land Real Property free from Security
(other than those created by or pursuant to the SPML Land Security Documents)
and restrictions and onerous covenants (other than those set out in the
Valuation Report in relation to that property).

 

  (b)

Except as disclosed in the Valuation Report relating to a property:

 

  (i)

no breach of any law, regulation or covenant is outstanding which adversely
affects or might reasonably be expected to adversely affect the value,
saleability or use of that property;

 

  (ii)

there is no covenant, agreement, stipulation, reservation, condition, interest,
right, easement or other matter whatsoever adversely affecting that property;

 

  (iii)

all facilities necessary for the enjoyment and use of that property (including
those necessary for the carrying on of its business at that property) are
enjoyed by that property;

 

  (iv)

none of the facilities referred to in paragraph (iii) above are enjoyed on
terms:

 

  (A)

entitling any person to terminate or curtail its use of that property; or

 

  (B)

which conflict with or restrict its use of that property;

 

  (v)

SPML Land has not received any notice of any adverse claim by any person in
respect of the ownership of that property or any interest in it which might
reasonably be expected to be determined in favour of that person, nor has any
acknowledgement been given to any such person in respect of that property; and

 

  (vi)

that property is held by SPML Land free from any lease or licence (other than
those entered into in accordance with this Agreement).

 

16.29

Group Structure

 

  (a)

Each Obligor (other than the Company and the HK Guarantor) is a wholly-owned
Subsidiary of the Company. The Company legally and beneficially owns 80% of the
shares in the HK Guarantor.

 

  (b)

Following the Spin Off, the shareholding of the Group as set out in the
Post-Spin Off Group Structure Chart will be true, complete and accurate as at
the date it is provided.

 

68



--------------------------------------------------------------------------------

16.30

Financial Indebtedness

 

  (a)

The consolidated Financial Indebtedness of the Group (including subordinated and
unsubordinated shareholder loans advanced to the Group) was USD 147,000,000 on
28 June 2020.

 

  (b)

In connection with the Convertible Bonds:

 

  (i)

the physical delivery forward transaction entered into, is treated as equity on
the balance sheet; and

 

  (ii)

the privately negotiated prepaid forward share purchase transaction entered
into, is treated as an asset on the balance sheet,

 

    

in each case, in accordance with applicable GAAP.

 

16.31

Polysilicon Purchase Contract

The aggregate maximum liability of all members of the Group under the
Polysilicon Purchase Contract will not, when executed, exceed USD 153,000,000
following the completion of the Spin Off.

 

16.32

Chinese Joint Venture

 

  (a)

The Company holds an indirect minority shareholding of 20% in the Chinese Joint
Venture and allows it to exercise 20% of the voting rights in the Chinese Joint
Venture, and has the right to appoint two (2) board members under the
constitutional documents of the Chinese Joint Venture.

 

  (b)

Under the Chinese JV Supply Contract, the Group has an option to purchase up to
two thirds (2/3) of the goods (including Eligible Equipment) produced by the
Chinese Joint Venture.

 

  (c)

The Company represents that to the actual knowledge of the Company (after making
due and careful enquiry):

 

  (i)

neither the Chinese Joint Venture nor any of its directors or officers is a
Restricted Party;

 

  (ii)

it has not received notice of or is aware of any claim, action, suit, proceeding
or investigation against the Chinese Joint Venture, its directors or officers
with respect to Sanctions by any Sanctions Authority; and

 

  (iii)

neither the Chinese Joint Venture nor its directors or officers have, for the
purpose of gaining or maintaining unlawful or improper benefits for the Chinese
Joint Venture or any member of the Group, directly or indirectly:

 

  (A)

violated applicable anti-corruption laws or made, undertaken, offered to make,
promised to make or authorised the payment or giving of a prohibited payment;

 

69



--------------------------------------------------------------------------------

  (B)

used funds or other assets, or made any promise or undertaking in such regard,
for the establishment or maintenance of a secret or unrecorded fund; or

 

  (C)

made any false or fictitious entries in any books or records of the Chinese
Joint Venture relating to any prohibited payment.

 

  (d)

The representation in paragraph (c) above shall be given by the Company in
respect of the Chinese Joint Venture for the benefit of each Finance Party
provided that no Affected Finance Party shall be entitled to the benefit of this
representation when and to the extent that it is unenforceable under, or results
in any violation of (i) the Blocking Regulation or (ii) any similar anti-boycott
statute.

 

16.33

Repetition

 

  (a)

The Repeating Representations are deemed to be made by each Obligor by reference
to the facts and circumstances then existing on:

 

  (i)

the date of each Utilisation Request;

 

  (ii)

the first day of each Interest Period; and

 

  (iii)

in the case of an Additional Guarantor, the day on which that Additional
Guarantor accedes to this Agreement under an Accession Letter.

 

  (b)

The representation in Clause 16.32(c) shall be deemed to be made by the Company
by reference to the facts and circumstances then existing on each date falling
12 Months after the date of this Agreement.

 

17.

INFORMATION UNDERTAKINGS

The undertakings in this Clause 17 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

17.1

Financial statements

The Company shall supply to each Facility Agent in sufficient copies for all the
Lenders:

 

  (a)

as soon as the same become available, but in any event within 150 days after the
end of each of its financial years:

 

  (i)

its audited consolidated financial statements for that financial year; and

 

  (ii)

the audited standalone financial statements of SunPower Philippines for that
financial year;

 

70



--------------------------------------------------------------------------------

  (b)

as soon as the same become available, but in any event within 120 days after the
end of the first half of each of its financial years:

 

  (i)

its unaudited consolidated financial statements for that financial half year;
and

 

  (ii)

the unaudited standalone financial statements of SunPower Philippines for that
financial half year; and

 

  (c)

as soon as the same become available, but in any event within 90 days after the
end of each financial quarter of each of its financial years the unaudited
management statements of each Obligor for that financial quarter.

 

17.2

Compliance Certificate

 

  (a)

The Company shall supply to each Facility Agent, with each set of financial
statements delivered pursuant to paragraph (a)(i) or (b)(i) of Clause 17.1
(Financial statements), a Compliance Certificate:

 

  (i)

confirming the account balance in each DSRA;

 

  (ii)

confirming that no Event of Default has occurred and is continuing; and

 

  (iii)

setting out (in reasonable detail) computations as to compliance with Clause 18
(Financial Covenants) as at the date as at which those financial statements were
drawn up.

 

  (b)

Each Compliance Certificate delivered together with the audited annual financial
statements delivered pursuant to paragraph (a)(i) of Clause 17.1 (Financial
statements) shall be signed by the Company’s auditors.

 

17.3

Requirements as to financial statements

 

  (a)

Each set of financial statements delivered by the Company pursuant to Clause
17.1 (Financial statements) shall be certified by a director of the relevant
company as giving a true and fair view of (in the case of any such financial
statements which are audited) or fairly representing (in the case of any such
financial statements which are unaudited) its financial condition as at the date
as at which those financial statements were drawn up.

 

  (b)

The Company shall procure that each set of financial statements of an Obligor
delivered pursuant to Clause 17.1 (Financial statements) is prepared using
applicable GAAP, accounting practices and financial reference periods consistent
with those applied in the preparation of the Original Financial Statements for
that Obligor unless, in relation to any set of financial statements, it notifies
the Facility Agents that there has been a change in GAAP, the accounting
practices or reference periods and its auditors (or, if appropriate, the
auditors of the Obligor) deliver to the Facility Agents:

 

  (i)

a description of any change necessary for those financial statements to reflect
the GAAP, accounting practices and reference periods upon which that Obligor’s
Original Financial Statements were prepared; and

 

71



--------------------------------------------------------------------------------

  (ii)

sufficient information as may be reasonably required by each Facility Agent, to
enable the Lenders to determine whether Clause 18 (Financial Covenants) has been
complied with and make an accurate comparison between the financial position
indicated in those financial statements and that Obligor’s Original Financial
Statements.

 

    

Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.

 

17.4

Information: miscellaneous

The Company shall supply to each Facility Agent (in sufficient copies for all
the Finance Parties, if any Facility Agent so requests):

 

  (a)

all documents dispatched by an Obligor to its creditors generally at the same
time as they are despatched;

 

  (b)

all documents dispatched by the Company to its shareholders (or any class of
them) generally at the same time as they are despatched;

 

  (c)

promptly, any announcement, notice or other document relating specifically to
the Company posted onto any electronic website maintained by any stock exchange
on which shares in or other securities of the Company are listed or any
electronic website required by any such stock exchange to be maintained by or on
behalf of the Company;

 

  (d)

promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the Group, and which might, if adversely determined, have a
Material Adverse Effect;

 

  (e)

promptly upon becoming aware of them, the details of any judgment or order of a
court, arbitral body or agency which is made against any member of the Group,
and which might have a Material Adverse Effect;

 

  (f)

promptly, such further information regarding the financial condition, business
and operations of any member of the Group as any Finance Party (through the
relevant Facility Agent) may reasonably request;

 

  (g)

promptly, notice of any change in authorised signatories of any Obligor signed
by a director or company secretary of such Obligor accompanied by specimen
signatures of any new authorised signatories;

 

  (h)

promptly, notice of a change by any Obligor in the date of its financial year
end or any change of the auditors of any Obligor;

 

  (i)

within twelve months of the date of the Valuation Report and each date falling
twelve months thereafter, a desktop valuation update in respect of all
properties included in the Valuation Report (and any other real property
acquired by SPML Land after the date of this Agreement);

 

72



--------------------------------------------------------------------------------

  (j)

at the same time financial statements are delivered pursuant to clause 17.1
(Financial statements) production capacity data in respect of the Maxeon 3 line
for the period covered by such financial statements; and

 

  (k)

promptly upon becoming aware of any facts and circumstances that at any time
would result in the representations given in Clause 16.32(c) (Chinese Joint
Venture) being incorrect (if such representations were deemed to be given or
repeated at that time).

 

17.5

Notification of default

 

  (a)

Each Obligor shall notify each Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).

 

  (b)

Promptly upon a request by a Facility Agent, the Company shall supply to that
Facility Agent a certificate signed by two of its directors or senior officers
on its behalf certifying that no Default is continuing (or if a Default is
continuing, specifying the Default and the steps, if any, being taken to remedy
it).

 

17.6

Use of Websites

 

  (a)

The Company may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the “Website Lenders”) who accept this
method of communication by posting the information onto an electronic website
designated by the Company and the Intercreditor Agent (the “Designated Website”)
if:

 

  (i)

the Intercreditor Agent expressly agrees (after consultation with each of the
Lenders) that it will accept communication of the information by this method;

 

  (ii)

both the Company and the Intercreditor Agent are aware of the address of and any
relevant password specifications for the Designated Website; and

 

  (iii)

the information is in a format previously agreed between the Company and the
Intercreditor Agent.

 

    

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Intercreditor Agent shall notify the Company
accordingly and the Company shall supply the information to the Intercreditor
Agent (in sufficient copies for each Paper Form Lender) in paper form. In any
event the Company shall supply the Intercreditor Agent with at least one copy in
paper form of any information required to be provided by it.

 

  (b)

The Intercreditor Agent shall supply each Website Lender with the address of and
any relevant password specifications for the Designated Website following
designation of that website by the Company and the Intercreditor Agent.

 

73



--------------------------------------------------------------------------------

  (c)

The Company shall promptly upon becoming aware of its occurrence notify the
Agent if:

 

  (i)

the Designated Website cannot be accessed due to technical failure;

 

  (ii)

the password specifications for the Designated Website change;

 

  (iii)

any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

 

  (iv)

any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

 

  (v)

the Company becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.

 

    

If the Company notifies the Intercreditor Agent under paragraph (c)(i) or
paragraph (c)(v) above, all information to be provided by the Company under this
Agreement after the date of that notice shall be supplied in paper form unless
and until the Intercreditor Agent and each Website Lender is satisfied that the
circumstances giving rise to the notification are no longer continuing.

 

  (d)

Any Website Lender may request, through the Intercreditor Agent, one paper copy
of any information required to be provided under this Agreement which is posted
onto the Designated Website. The Company shall comply with any such request
within ten (10) Business Days.

 

17.7

Direct electronic delivery by Obligors

Each Obligor may satisfy its obligation under this Agreement to deliver any
information in relation to a Lender by delivering that information directly to
that Lender in accordance with Clause 27.5 (Electronic communication) to the
extent that Lender and the Facility Agent agree to this method of delivery.

 

17.8

“Know your customer” checks

 

  (a)

Each Obligor shall promptly upon the request of any Facility Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by that Facility Agent (for itself or on behalf of any Lender
(including for any Lender on behalf of any prospective new Lender)) in order for
that Facility Agent, such Lender or any prospective new Lender to conduct all
“know your customer” and other similar procedures that it is required (or deems
desirable) to conduct.

 

  (b)

Each Lender shall promptly upon the request of the relevant Facility Agent
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by that Facility Agent (for itself) in order for that
Facility Agent to conduct all “know your customer” and other similar procedures
that it is required (or deems desirable) to conduct.

 

74



--------------------------------------------------------------------------------

18.

FINANCIAL COVENANTS

 

18.1

Definitions

The defined terms set out in Schedule 11 (Financial Covenant Definitions) shall
have the same meaning in this Clause 18.

 

18.2

Financial Condition

The Company shall ensure that at all times while any amount is outstanding under
the Finance Documents:

 

  (a)

the ratio of Consolidated Total Net Debt to Consolidated Tangible Net Worth
shall not exceed 0.5x;

 

  (b)

the Consolidated Tangible Net Worth shall at all times be greater than USD
275,000,000;

 

  (c)

the Consolidated Debt Service Coverage Ratio shall at all times be greater than
1.25x; and

 

  (d)

the ratio of Consolidated Total Net Debt to Consolidated EBITDA shall not
exceed:

 

  (i)

3.5x for the Test Date falling on 30 September 2021;

 

  (ii)

3.0x for the Test Date falling on 31 December 2021;

 

  (iii)

2.5x for the Test Date falling on 30 June 2022; and

 

  (iv)

2.25x for each Test Date thereafter.

 

18.3

Financial testing

 

  (a)

The financial covenants set out in Clause 18.2 (Financial condition) shall be
calculated in accordance with GAAP and tested by reference to each of the
financial statements delivered pursuant to paragraphs (a)(i) and (b)(i) of
Clause 17.1 (Financial statements) and, in the case of the period ending
30 September 2021, the financial statements delivered pursuant to paragraph
(c) of Clause 17.1 (Financial statements) and/or each Compliance Certificate
delivered pursuant to Clause 17.2 (Compliance Certificate), commencing on the
delivery of the financial statements for the period ending 30 September 2021.

 

  (b)

Each date to which such financial statements are prepared shall be a “Test Date”
for the purposes of this Clause 18.

 

18.4

Equity Cure

 

  (a)

In the event that there is a breach of Clause 18.2 (Financial condition) for a
Test Date (each such Test Date a “Relevant Test Date”, and any Relevant Period
in respect of such Relevant Test Date being a “Cure Relevant Period”), the
Company shall have the right (an “Equity Cure Right”) to procure the cure of
such a breach in accordance with this Clause 18.4.

 

75



--------------------------------------------------------------------------------

  (b)

If the Company wishes to exercise an Equity Cure Right in respect of a Relevant
Test Date and/or a Cure Relevant Period in relation to a breach of Clause 18.2
(Financial condition), it shall procure that after the Relevant Test Date but on
or before the date falling 30 days after the date by which the Company is
obliged to deliver a Compliance Certificate in respect of the Relevant Test Date
to the Facility Agents pursuant to the terms of this Agreement, the Company
receives an amount (the “Cure Amount”) of cash proceeds of either (i) a
subscription for ordinary shares in the Company by its shareholders or (ii) the
provision of subordinated loans by one or more shareholders of the Company
(subordinated on terms acceptable to the Intercreditor Agent).

 

  (c)

Following the provision of a Cure Amount, the financial covenants set out at
Clause 18.2 (Financial condition) shall be recalculated, and:

 

  (i)

for the purposes of paragraphs (a) and (b) of Clause 18.2 (Financial condition),
such Cure Amount shall be treated as having been added to the Consolidated
Tangible Net Worth of the Company as at the Relevant Test Date;

 

  (ii)

for the purposes of paragraph (c) of Clause 18.2 (Financial condition), such
Cure Amount shall be treated as having been added to the Cashflow of the Group
for the Cure Relevant Period; and

 

  (iii)

for the purposes of paragraph (d) of Clause 18.2 (Financial condition), such
Cure Amount shall be treated as having been deducted from the Consolidated Total
Debt as at the Relevant Test Date,

 

    

and if on such basis all such undertakings are satisfied, any breach of the same
in respect of the Relevant Test Date shall be deemed to have been remedied.

 

  (d)

The Company may not exercise an Equity Cure Right:

 

  (i)

in respect of two (2) successive Test Dates; or

 

  (ii)

on more than four (4) occasions.

 

  (e)

Any Cure Amount provided to the Company pursuant to this Clause 18.4 shall
promptly, and in any event within five (5) Business Days of receipt, be applied
by the Company in prepayment of the outstanding Loans.

 

19.

GENERAL UNDERTAKINGS

The undertakings in this Clause 19 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

76



--------------------------------------------------------------------------------

19.1

Authorisations

Each Obligor shall promptly:

 

  (a)

obtain, comply with and do all that is necessary to maintain in full force and
effect; and

 

  (b)

supply certified copies to the Facility Agent of,

any Authorisation required to enable it and any Security Provider to perform its
obligations under the Finance Documents and to ensure the legality, validity,
enforceability or admissibility in evidence in its jurisdiction of incorporation
of any Finance Document.

 

19.2

Compliance with laws

Each Obligor shall, and shall procure that each Security Provider shall, comply
in all respects with all laws to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under the Finance
Documents.

 

19.3

Pari passu ranking

Each Obligor shall ensure that its payment obligations under the Finance
Documents rank and continue to rank at least pari passu with the claims of all
of its other unsecured and unsubordinated creditors, except for obligations
mandatorily preferred by law applying to companies generally.

 

19.4

Negative pledge

In this Clause 19.4, “Quasi-Security” means an arrangement or transaction
described in paragraph (b) below.

 

  (a)

No Obligor shall (and the Company shall ensure that no other member of the Group
nor SPML Land (in respect of the SPML Land Real Property) will) create or permit
to subsist any Security over any of its assets.

 

  (b)

No Obligor shall (and the Company shall ensure that no other member of the Group
nor SPML Land (in respect of the SPML Land Real Property) will):

 

  (i)

sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor or any other member of the
Group;

 

  (ii)

sell, transfer or otherwise dispose of any of its receivables on recourse terms;

 

  (iii)

enter into or permit to subsist any title retention arrangement;

 

  (iv)

enter into or permit to subsist any arrangement under which money or the benefit
of a bank or other account may be applied, set-off or made subject to a
combination of accounts; or

 

  (v)

enter into or permit to subsist any other preferential arrangement having a
similar effect,

 

77



--------------------------------------------------------------------------------

    

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

  (c)

Paragraphs (a) and (b) above do not apply to:

 

  (i)

the Transaction Security and any other Security or Quasi-Security created
pursuant to any Finance Document;

 

  (ii)

any netting or set-off arrangement entered into by any member of the Group in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances;

 

  (iii)

any payment or close-out netting or set-off arrangement pursuant to any hedging
transaction entered into by a member of the Group for the purpose of:

 

  (A)

hedging any risk to which any member of the Group is exposed in its ordinary
course of trading; or

 

  (B)

its interest rate or currency management operations which are carried out in the
ordinary course of business and for non-speculative purposes only,

 

    

excluding, in each case (and save as contemplated by the Finance Documents), any
Security or Quasi-Security under a credit support arrangement in relation to a
hedging transaction;

 

  (iv)

any lien arising by operation of law and in the ordinary course of trading
(including any lien in respect of Taxes which are not yet overdue) provided that
the debt which is secured thereby is paid when due or contested in good faith by
appropriate proceedings and properly provisioned;

 

  (v)

any Security or Quasi-Security over or affecting any asset acquired by a member
of the Group after the date of this Agreement if:

 

  (A)

the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;

 

  (B)

the principal amount secured has not been increased in contemplation of or since
the acquisition of that asset by a member of the Group; and

 

  (C)

the Security or Quasi-Security is removed or discharged within six (6) months of
that company becoming a member of the Group;

 

  (vi)

any Security or Quasi-Security over or affecting any asset of any person which
becomes a member of the Group after the date of this Agreement, where the
Security or Quasi-Security is created prior to the date on which that person
becomes a member of the Group, if:

 

  (A)

the Security or Quasi-Security was not created in contemplation of the
acquisition of that person;

 

78



--------------------------------------------------------------------------------

  (B)

the principal amount secured has not been increased in contemplation of or since
the acquisition of that person; and

 

  (C)

the Security or Quasi-Security is removed or discharged within six (6) months of
that company becoming a member of the Group;

 

  (vii)

any Security or Quasi-Security over or affecting any asset of a member of the
Group arising after the date of this Agreement pursuant to an order of
attachment or injunction restraining the disposal of assets or similar legal
proceedings, which:

 

  (A)

is being contested in good faith by the relevant member of the Group prior to
any order being made against it; and

 

  (B)

would not reasonably be expected to have a Material Adverse Effect or give rise
to a Default;

 

  (viii)

any Security or Quasi-Security arising under any retention of title, hire
purchase or conditional sale arrangement or arrangements having similar effect
in respect of goods supplied to a member of the Group in the ordinary course of
trading and on the supplier’s standard or usual terms and not arising as a
result of any default or omission by any member of the Group;

 

  (ix)

any Security or Quasi-Security over lease or rental deposits provided by a
member of the Group in respect of property leased or licensed by that member of
the Group, provided that such rental deposits do not exceed 12 months’ rental
payments for the property in question;

 

  (x)

any Security or Quasi-Security existing at the date of this Agreement as set out
in Schedule 9 (Existing Financial Indebtedness and Security), and any Security
or Quasi-Security given by any member of the Group in connection with the
refinancing (to the extent permitted by this Agreement) of any Financial
Indebtedness secured by Existing Security as set out in Schedule 9 (Existing
Financial Indebtedness and Security), except to the extent the principal amount
secured by that Security or Quasi-Security exceeds the amount stated therein and
provided that the Security or Quasi-Security is limited to the assets as set out
in Schedule 9 (Existing Financial Indebtedness and Security);

 

  (xi)

any Security or Quasi-Security which:

 

  (A)

is constituted by any transfer, sale or disposal of receivables or assignment of
contracts by any member of the Group in relation to an asset on limited recourse
terms; or

 

  (B)

is granted to a supplier of goods or equipment of recourse terms,

 

79



--------------------------------------------------------------------------------

    

in each case in circumstances where that arrangement or transaction is entered
into as a method of raising Financial Indebtedness or of financing the
acquisition of that asset;

 

  (xii)

any Security or Quasi-Security over goods or documents of title to goods arising
or created in the ordinary course of business as security under letters of
credit and similar instruments;

 

  (xiii)

first ranking Security or Quasi-Security over the assets of SunPower Malaysia
granted in favour of the lenders to SunPower Malaysia in respect of Financial
Indebtedness permitted under Clause 19.12(b)(v) (Financial Indebtedness), and
second ranking Security or Quasi-Security over all or part of the Charged
Property granted in favour of the lenders to SunPower Malaysia in respect of
Financial Indebtedness permitted under Clause 19.12(b)(v) (Financial
Indebtedness) (provided that second ranking security over the assets of SunPower
Malaysia is granted to the Offshore Security Agent as set out in Clause
19.12(b)(v) (Financial Indebtedness));

 

  (xiv)

any Security or Quasi-Security required to be provided in favour of SunPower
Corporation under the Polysilicon Purchase Contract, provided that:

 

  (A)

such Security or Quasi-Security ranks subordinate to the Transaction Security;
and

 

  (B)

where such Security or Quasi-Security relates to an asset which is not part of
the Transaction Security, first ranking Security in respect of that asset is
first granted to the Offshore Security Agent (for the benefit of the Secured
Parties);

 

  (xv)

any Security or Quasi-Security over assets other than the Charged Property
securing indebtedness the principal amount of which (when aggregated with the
principal amount of any other indebtedness which has the benefit of Security or
Quasi-Security given by any member of the Group other than any permitted under
paragraphs (i) to (xiv) above) does not exceed USD 5,000,000 (or its equivalent
in another currency or currencies) per financial year; or

 

  (xvi)

any other Security or Quasi -Security approved by the Intercreditor Agent.

 

19.5

Disposals

 

  (a)

No Obligor shall (and the Company shall ensure that no other member of the Group
nor SPML Land (in respect of the SPML Land Real Property) will) enter into a
single transaction or a series of transactions (whether related or not) and
whether voluntary or involuntary to sell, lease, transfer or otherwise dispose
of any asset.

 

80



--------------------------------------------------------------------------------

  (b)

Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal:

 

  (i)

made in the ordinary course of trading of the disposing entity;

 

  (ii)

made pursuant to the sale by SunPower Energy Corporation Limited of its 4.6%
interest in Hohhot HuanJu New Energy Development Co., Ltd.;

 

  (iii)

made pursuant to the disposal of the O&M Contracts;

 

  (iv)

of assets in exchange for other assets comparable or superior as to type, value
and quality and for a similar purpose (other than an exchange of a non-cash
asset for cash); or

 

  (v)

of assets which are not Charged Property, which is made on arm’s length terms
and where the consideration received (when aggregated with the consideration
received for any other sale, lease, transfer or other disposal by members of the
Group, other than any permitted under paragraphs (i) to (iv) above) does not
exceed USD 25,000,000 (or its equivalent in another currency or currencies) in
any financial year.

 

  (c)

For the purposes of this Clause 19.5, “O&M Contracts” means:

 

  (i)

the operation and maintenance agreement by and between Mulilo Prieska PV (RF)
Proprietary Limited and SunPower Energy Systems Southern Africa Proprietary
Limited as operator thereunder, dated as of 11 December 2014, as well as all
related contracts, including without limitation the original EPC contract; and

 

  (ii)

the operation and maintenance contract pertaining to the Herbert facility, by
and between AE-AMD IPP 3, the operation and maintenance contract, dated as of
2nd November 2012 and the operation and maintenance contract pertaining to the
Greefspan facility, by and between AE-AMD IPP 1 and SunPower Energy Systems
Southern Africa Proprietary Limited, also dated as of 2nd November 2012, as well
as all related contracts, including without limitation the original EPC
contracts.

 

19.6

Merger

 

  (a)

No Obligor shall (and the Company shall ensure that no other member of the Group
will) enter into any amalgamation, demerger, merger or corporate reconstruction.

 

  (b)

Paragraph (a) above does not apply to:

 

  (i)

any sale, lease, transfer or other disposal permitted pursuant to Clause 19.5
(Disposals); or

 

  (ii)

a solvent reorganisation or merger under which the relevant Obligor will be the
surviving legal entity following such reorganisation or merger and the
Intercreditor Agent is provided with evidence (including satisfactory legal
opinions) that such Obligor’s obligations under the Finance Documents are
unaffected.

 

81



--------------------------------------------------------------------------------

19.7

Change of business

The Company shall procure that no substantial change is made to the general
nature of the business of the Obligors or the Group from that carried on at the
date of this Agreement.

 

19.8

Environmental compliance

Each Obligor shall (and the Company shall ensure that each member of the Group
will) comply in all respects with all Environmental Law and obtain and maintain
any Environmental Permits and take all reasonable steps in anticipation of known
or expected future changes to or obligations under the same where failure to do
so might reasonably be expected to have a Material Adverse Effect.

 

19.9

Environmental Claims

Each Obligor shall inform the Facility Agent in writing as soon as reasonably
practicable upon becoming aware of:

 

  (a)

any Environmental Claim which has been commenced or (to the best of such
Obligor’s knowledge and belief) is threatened against any member of the Group;
or

 

  (b)

any facts or circumstances which will or might reasonably be expected to result
in any Environmental Claim being commenced or threatened against any member of
the Group,

in each case where such Environmental Claim might reasonably be expected, if
determined against that member of the Group, to have a Material Adverse Effect.

 

19.10

Acquisitions

 

  (a)

No Obligor shall (and the Company shall ensure that no other member of the Group
will) acquire any company, business, assets or undertaking or make any
investment.

 

  (b)

Paragraph (a) above does not apply to any investments which are made into the
Chinese Joint Venture or HLPV where such investment(s) do not exceed USD
15,000,000 in the aggregate.

 

  (c)

Paragraph (a) above does not apply to an acquisition or investment:

 

  (i)

which is in the ordinary course of business and in respect of assets or
businesses in the same nature and of the same scope as the Group’s business as
conducted on the date of this Agreement; and

 

  (ii)

the value of which acquisition or investment (when aggregated with the value of
all other acquisitions and investments permitted under this paragraph (c) and
made in the same financial year) does not exceed USD 10,000,000 (provided that,
to the extent such amount is not used in full within any financial year the
unused amount may be used in the subsequent financial year (but may not be
carried forward beyond that subsequent financial year),

 

82



--------------------------------------------------------------------------------

    

provided that such acquisition or investment does not result in a breach of any
Authorisation or of any other provision of this Agreement.

 

19.11

Loans and advances

 

  (a)

No Obligor shall (and the Company shall ensure that no other member of the Group
will) make or allow to subsist any loans or (save in the ordinary course of
business) grant any credit (except as required under any of the Finance
Documents) to or for the benefit of any person or otherwise voluntarily assume
any liability, whether actual or contingent, in respect of any obligation of any
person.

 

  (b)

Paragraph (a) above does not apply to:

 

  (i)

any loans or advances to any other members of the Group (subject to paragraph
(c) below); or

 

  (ii)

other loans or advances to any other person provided that the aggregate amount
of such loans and advances plus the amount of Financial Indebtedness incurred by
the Group pursuant to Clause 19.12(b)(viii) (Financial Indebtedness) does not
exceed USD 25,000,000 (or its equivalent in another currency or currencies).

 

  (c)

The Company shall ensure that:

 

  (i)

any SP Malaysia Intra-Group Loans are made only following the receipt by the
relevant member of the Group of all relevant authorisations to (A) make such SP
Malaysia Intra-Group Loan, and (B) grant the security described in paragraph
(iii) below;

 

  (ii)

the aggregate principal amount outstanding of the SP Malaysia Intra-Group Loans
at any time do not exceed the aggregate principal amount of the proceeds of
issuance of the Convertible Bonds, less the amount of such proceeds used or
expressed in a Capex Certificate to be intended to be used by the Group for
capital expenditure in relation to the Maxeon 7 technology (or its equivalent in
another currency or currencies);

 

  (iii)

all of the relevant member(s) of the Group’s right and interest in each SP
Malaysia Intra-Group Loan is assigned to the relevant Security Agent (for the
benefit of the Secured Parties) on or prior to such loan being advanced to
SunPower Malaysia, and that such security is perfected to the satisfaction of
the Intercreditor Agent (acting on the instructions of the Instructing Parties);
and

 

  (iv)

no SP Malaysia Intra-Group Loans are made while an Event of Default is
continuing.

 

83



--------------------------------------------------------------------------------

19.12

Financial Indebtedness

 

  (a)

No Obligor shall (and the Company shall ensure that no other member of the Group
will) incur or permit to remain outstanding any Financial Indebtedness.

 

  (b)

Paragraph (a) above does not apply to:

 

  (i)

any Financial Indebtedness incurred pursuant to any Finance Documents or Hedging
Agreements;

 

  (ii)

subject to paragraph (c) below, any Financial Indebtedness incurred pursuant to
any derivative transactions entered into in the ordinary course of business and
for non-speculative purposes only;

 

  (iii)

subject to paragraph (c) below, any Financial Indebtedness listed in Schedule 9
(Existing Financial Indebtedness and Security), or any refinancing of any such
Financial Indebtedness, except to the extent that the amount of that Financial
Indebtedness exceeds the facility limit stated in that Schedule, and provided
that:

 

  (A)

no further Financial Indebtedness may be incurred in respect of the Promissory
Note once it has been repaid pursuant to Clause 5.5(d) (First Utilisation); and

 

  (B)

no further Financial Indebtedness may be incurred under the instruments listed
as items 3, 4 and 5 in Schedule 9 (Existing Financial Indebtedness and
Security);

 

  (iv)

subject to paragraph (c) below, the Convertible Bonds, provided that:

 

  (A)

the Convertible Bonds are not secured by any Security; and

 

  (B)

the maturity of the Convertible Bonds is no earlier than three (3) years from
Financial Close (and in any event no earlier than the Termination Date);

 

  (v)

subject to paragraph (c) below, any Financial Indebtedness incurred by SunPower
Malaysia not already permitted in accordance with paragraph (iii) above,
provided that:

 

  (A)

if and to the extent the relevant lenders to SunPower Malaysia are secured by
any assets of the Group (which shall be limited to the assets of SunPower
Malaysia), second ranking security in respect of those assets is granted in
favour of the Offshore Security Agent (for the benefit of the Secured Parties
(or, at the election of Goldman Sachs, the Secured Parties other than Goldman
Sachs)), or an alternative arrangement for second ranking security is
implemented, in each case on terms satisfactory to the Intercreditor Agent
(acting on the instructions of the Instructing Parties) and the Company;

 

84



--------------------------------------------------------------------------------

  (B)

all relevant Authorisations for such Financial Indebtedness to be incurred (and
for the security described in paragraph (A) above to be granted) have been
obtained;

 

  (vi)

any Financial Indebtedness up to a maximum of USD 40,000,000 raised as part of:

 

  (A)

factoring arrangements in respect of any receivables of the Group on recourse
terms in the ordinary course of business; or

 

  (B)

advance payments by purchasers in the ordinary course of business for goods to
be supplied by the Group; and

 

  (vii)

any Financial Indebtedness in respect of which the relevant member of the group
is a debtor and which has been advanced by another member of the Group (to the
extent permitted by Clause 19.11 (Loans and advances));

 

  (viii)

any Financial Indebtedness the principal amount of which (when aggregated with
(i) the principal amount of any other Financial Indebtedness incurred by any
member of the Group except any permitted under paragraphs (i) to (vii) above and
(ii) the principal amount of loans or advances made pursuant to Clause
19.11(b)(ii) (Loans and advances)) does not exceed USD 25,000,000 (or its
equivalent in another currency or currencies), and subject at all times to
compliance with the financial covenants set out at Clause 18.2 (Financial
condition); and

 

  (ix)

any other Financial Indebtedness approved by the Intercreditor Agent.

 

  (c)

The aggregate principal amount of Financial Indebtedness outstanding or
committed under:

 

  (i)

the Convertible Bonds;

 

  (ii)

the Facilities (including the Total Commitments whether or not utilised);

 

  (iii)

the Financial Indebtedness incurred pursuant to paragraph (b)(ii) above;

 

  (iv)

the Financial Indebtedness incurred pursuant to paragraph (b)(v) above;

 

  (v)

the trade finance facility in favour of SunPower Malaysia listed as item 2 in
Schedule 9 (Existing Financial Indebtedness and Security); and

 

  (vi)

the operating leases listed as item 5 in Schedule 9 (Existing Financial
Indebtedness and Security),

 

    

shall not at any time exceed USD 425,000,000 (or its equivalent in another
currency or currencies).

 

85



--------------------------------------------------------------------------------

19.13

Anti-corruption law

 

  (a)

No Obligor shall (and the Company shall ensure that no other member of the Group
will) directly or indirectly use the proceeds of the Facilities for any purpose
which would breach the Bribery Act 2010, the United States Foreign Corrupt
Practices Act of 1977 or other similar legislation in other jurisdictions.

 

  (b)

Each Obligor shall (and the Company shall ensure that each other member of the
Group will):

 

  (i)

conduct its businesses in compliance with applicable anti-corruption laws; and

 

  (ii)

maintain policies and procedures designed to promote and achieve compliance with
such laws.

 

  (c)

In connection with the transactions contemplated by this Agreement and the
Finance Documents, no Obligor will (and the Company shall ensure that no other
member of the Group will), directly or indirectly, authorise, offer, promise, or
make payments of anything of value, including but not limited to cash, cheques,
wire transfers, tangible and intangible gifts, favours, services, and those
entertainment and travel expenses that go beyond what is reasonable and
customary and of modest value to:

 

  (i)

an executive, official, employee or agent of a governmental department, agency
or instrumentality;

 

  (ii)

a director, officer, employee or agent of a wholly or partially government-owned
or controlled company or business;

 

  (iii)

a political party or official thereof, or candidate for political office;

 

  (iv)

a Foreign Public Official; or

 

  (v)

any other person,

 

    

while knowing or having a reasonable belief that all or some portion will be
used for the purpose of:

 

  (A)

influencing any act, decision or failure to act by any such person in his or her
official capacity;

 

  (B)

inducing any such person to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity; or

 

  (C)

securing an unlawful advantage,

 

    

in order to obtain, retain or direct business.

 

86



--------------------------------------------------------------------------------

19.14

Sanctions

 

  (a)

No member of the Group shall permit or authorise any other person to, directly
or indirectly, use, lend, make payments of, contribute or otherwise make
available, all or any part of the proceeds of any Loan or other transaction(s)
contemplated by this Agreement or the Finance Documents to fund any trade,
business or other activities:

 

  (i)

involving or for the benefit of any Restricted Party; or

 

  (ii)

in any other manner that would reasonably be expected to result in any member of
the Group or any Lender being in breach of any Sanctions (if and to the extent
applicable to either of them) or becoming a Restricted Party.

 

  (b)

The undertaking in paragraph (a) shall be given by each Obligor and shall apply
to each member of the Group for the benefit of each Finance Party provided that
no Affected Finance Party shall be entitled to the benefit of this undertaking
when and to the extent that it is unenforceable under, or result in any
violation of (i) the Blocking Regulation or (ii) any similar anti-boycott
statute.

 

19.15

Taxation

Each Obligor shall (and the Company shall ensure that each member of the Group
will) duly and punctually pay and discharge all Taxes imposed upon it or its
assets within the time period allowed without incurring penalties where failure
to do so would reasonably be expected to have a Material Adverse Effect.

 

19.16

Repayment of related debt and Convertible Bonds

 

  (a)

No Obligor shall (and the Company shall ensure that no other member the Group
will) make any payment in respect of loans made by any related company (which is
not a member of the Group) (including shareholder loans) or any director or
officer of any related company (which is not a member of the Group), but this
paragraph (a) shall not apply to:

 

  (i)

any payment by the Company to Sunpower Corporation in respect of repayment of
the Promissory Note; or

 

  (ii)

repayment of intra-group loans to members of the Group (subject to Clause
19.11(c) (Loans and advances)),

 

    

in each case provided no Event of Default is continuing.

 

  (b)

The Company may refinance the Convertible Bonds in full (and such refinancing
shall not cause the Loans to be prepaid pursuant to Clause 7.9 (Mandatory
prepayment – Convertible Bonds)) if the replacement financing:

 

  (i)

does not result in an increase in the principal amount;

 

  (ii)

results in no increase in overall pricing;

 

87



--------------------------------------------------------------------------------

  (iii)

does not have a shorter weighted average life; and

 

  (iv)

does not incorporate any other changes which might reasonably be expected to be
adverse to the interests of the Finance Parties,

 

    

in each case as compared to the Convertible Bonds, and such replacement
financing shall be treated in the same way as the Convertible Bonds for the
purposes of this Agreement.

 

19.17

Dividends

 

  (a)

No Obligor shall (and the Company shall ensure that no other member of the Group
will) pay, make or declare any dividend or other distribution in respect of any
financial year of that member of the Group.

 

  (b)

Paragraph (a) above shall not apply to:

 

  (i)

any declaration and payment of dividends or other distribution by any member of
the Group to any other member of the Group (other than SunPower Malaysia or its
Subsidiaries); or

 

  (ii)

any payment by the Company of the agreed interest (including any additional
interest, special interest and supplemental interest) and any payments in lieu
of fractional shares in respect of the Convertible Bonds,

 

    

in each case provided that no Event of Default is continuing.

 

19.18

Preservation of assets

Each Obligor shall, and the Company shall ensure that each member of the Group
will, maintain and preserve all of its assets that are necessary or desirable
for the conduct of its business, as conducted at the date of this Agreement, in
good working order and condition, where failure to do so might reasonably be
expected to have a Material Adverse Effect.

 

19.19

Access

Each Obligor shall, and the Company shall ensure that each Security Provider and
each member of the Group whose shares are the subject of the Transaction
Security will:

 

  (a)

on request of any Facility Agent, provide the Facility Agents and the Security
Agents with any information any Facility Agent or any Security Agent may
reasonably require about that company’s business and affairs, the Charged
Property and its compliance with the terms of the Security Documents;

 

  (b)

permit each Security Agent, its representatives, delegates, professional
advisers and contractors, free access at all reasonable times and on reasonable
notice at the cost of the Obligors, (i) to inspect and take copies and extracts
from the books, accounts and records of that company, and (ii) to view the
Charged Property (without becoming liable as mortgagee in possession). Unless a
Default is continuing, the rights under this paragraph (b) may only be exercised
by a Security Agent once in each calendar year.

 

88



--------------------------------------------------------------------------------

19.20

Further assurance

 

  (a)

Each Obligor shall, and the Company shall ensure that each Security Provider and
each member of the Group whose shares are the subject of the Transaction
Security will, at the Company’s expense, execute all documents and take all
other actions as a Security Agent may reasonably require in order to:

 

  (i)

perfect and maintain in full force and effect and give effect to the Security
Documents;

 

  (ii)

maintain and preserve the Transaction Security and the priority of such
Security; and

 

  (iii)

do all things necessary to ensure that any assets acquired by the Obligors are
made subject to the Security Documents.

 

  (b)

If an Obligor becomes aware that a Security Document is not or is no longer
valid and enforceable and/or does not or no longer creates the Transaction
Security that it purports to create with the agreed priority in accordance with
its terms, the relevant Obligor shall:

 

  (i)

immediately notify the Facility Agents and the Security Agents; and

 

  (ii)

take all actions required by any Security Agent in accordance with paragraph
(a) above.

 

19.21

Debt Service Reserve Account

 

  (a)

SP Philippines shall open, maintain and fund the SP Philippines DSRA, and the
Company shall open, maintain and fund the Maxeon DSRA, in each case for as long
as amounts are outstanding under the SP Philippines Facility and the Maxeon Term
Facility.

 

  (b)

No amount may be withdrawn from a DSRA except:

 

  (i)

to the extent the amount standing to the credit of that DSRA is in excess of the
DSRA Required Balance (and such amount may be withdrawn by the relevant
Borrower, as applicable); or

 

  (ii)

to be applied in payment of amounts outstanding under the relevant Term Facility
to the extent the relevant Borrower has insufficient funds to make payment of
such amounts.

 

  (c)

Subject to paragraph (d) below, the relevant Borrower shall ensure that the
amount standing to the credit of its DSRA is equal to or in excess of the
relevant DSRA Required Balance.

 

  (d)

In the event an amount is withdrawn from a DSRA to meet a shortfall in the
payment of debt service under the relevant Term Facility, the relevant Borrower
shall replenish that DSRA with sufficient funds to comply with paragraph
(b) above within fourteen (14) Business Days of such withdrawal.

 

89



--------------------------------------------------------------------------------

19.22

Polysilicon Purchase Contract

The Company shall not:

 

  (a)

increase its overall liability under the Polysilicon Purchase Contract to an
amount greater than the liability outstanding on the date of the Polysilicon
Purchase Contract, or otherwise pay amounts during the tenor of the Facilities
which are in aggregate in excess of the liability outstanding on the date of the
Polysilicon Purchase Contract; or

 

  (b)

change the profiling of the polysilicon payments under the Polysilicon Purchase
Contract from the payment profile specified in the Polysilicon Purchase Contract
Payment Profile,

without the prior written consent of the Intercreditor Agent.

 

19.23

Change of Chinese Joint Venture shareholdings

 

  (a)

The Company shall procure that none of its shares or partnership interests in
the Chinese Joint Venture are disposed of.

 

  (b)

The Company shall procure that the Group shall maintain its shareholding in the
Hong Kong Guarantor of at least 80% (eighty per cent.).

 

19.24

Profit Margins

The proportion of profit margins booked between each of the Borrowers and
SunPower Malaysia shall not deviate from the profit margins as set out in the
Base Case Financial Model, except for deviations of no more than plus or minus
five per cent. (±5%) required for tax or accounting purposes, unless the prior
written consent of the Intercreditor Agent has been received.

 

19.25

Capital Expenditure

 

  (a)

On or prior to Financial Close, and on each anniversary of Financial Close, the
Company shall supply to the Intercreditor Agent a certificate setting out (in
reasonable detail) the capital expenditure plans for the Group (including the
sources of funding for such capital expenditure plans) for the following twelve
months (the “Capex Certificate”).

 

  (b)

Each Capex Certificate delivered pursuant to paragraph (a) above shall be signed
by a director, the chief executive officer or chief financial officer of the
Company, and shall be in approved by the Intercreditor Agent (acting on the
instructions of the Instructing Parties, acting reasonably) before such
certificate is effective.

 

  (c)

The Obligors shall not, and the Company shall procure that no member of the
Group shall, make any capital expenditure in the twelve months after the
delivery of a Capex Certificate in excess of 10% of the amount planned for that
capital expenditure as set out in the Capex Certificate without the prior
written consent of the Intercreditor Agent.

 

90



--------------------------------------------------------------------------------

  (d)

The Company shall ensure that any capital expenditure made or proposed to be
made by a member of the Group which is in excess of the amount planned for that
capital expenditure as set out in contained in the Capex Certificate shall,
except with the prior written consent of the Intercreditor Agent (acting on the
instructions of all Lenders) be funded by the cash proceeds of either (i) a
subscription for ordinary shares in the Company by its shareholders, or (ii) the
provision of subordinated loans by one or more shareholders of the Company
(subordinated on terms acceptable to the Intercreditor Agent).

 

  (e)

Capital expenditure in respect of Maxeon 7 technology shall be funded either
from (i) the proceeds of issuance of the Convertible Bonds; or (ii) a
subscription for ordinary shares in the Company by its shareholders, or
(iii) the provision of subordinated loans by one or more shareholders of the
Company (subordinated on terms acceptable to the Intercreditor Agent).

 

19.26

Listed company

Following the completion of the Spin Off, the Company shall maintain its status
as a company listed on the NASDAQ Global Select Market.

 

19.27

Purchase of Eligible Equipment

The Company shall ensure that any purchase of Eligible Equipment to be financed
by a Utilisation of the Working Capital Facility is made on terms no less
favourable to the Group than reasonable arm’s length terms (including, but not
limited to, the price paid for such Eligible Equipment and the payment terms in
respect of such purchase).

 

19.28

Insurance

On and from the satisfaction of the condition subsequent in Clause 4.3(b)
(Conditions subsequent), the Obligors will maintain (and procure that each
member of the Group maintains) the insurance policies described in Clause 4.3(b)
(Conditions Subsequent).

 

19.29

Material Contracts

 

  (a)

No Obligor shall amend or agree to amend any Material Contract in any way which
may be reasonably expected to be adverse to the interests of any Finance Party
without the prior written consent of the Intercreditor Agent.

 

  (b)

No Obligor shall assign or novate any of its rights or obligations under any
Material Contract without the prior written consent of the Intercreditor Agent.

 

19.30

Implementation of the Spin Off

Notwithstanding anything to the contrary in this Clause 19 (Undertakings), any
Obligor or member of the Group may take the following steps:

 

  (a)

at any time prior to the completion of the Spin Off, take any of the steps
necessary to implement the Spin Off as described in the Steps Plan;

 

  (b)

following completion of the Spin Off, take the following steps as described in
the Steps Plan:

 

91



--------------------------------------------------------------------------------

  (i)

the liquidation, winding-up, striking-off or other analogous procedure or step
in any relevant jurisdiction, of each of:

 

  (A)

Tenesol Venezuela Co.;

 

  (B)

SunPower Manufacturing (Pty) Ltd (South Africa);

 

  (C)

Kozani Energy Anonymi Energeiaki Etaireia;

 

  (D)

Photovoltaica Parka Veroia AEE;

 

  (E)

SPWR Solar Energeiaki Hellas Single Member EPE;

 

  (F)

SunPower Malta Limited;

 

  (G)

Sgula (East) Green Energies Ltd.;

 

  (H)

Kozani Energy Malta Limited;

 

  (I)

SunPower Corporation Israel Limited;

 

  (J)

Photovoltaic Park Malta Limited;

 

  (K)

SunPower Technology Ltd. (provided that on or prior to the transfer of the
shares held by SunPower Technology Ltd. in SunPower Philippines to the Swiss
Guarantor (i) a new Share Charge governed by Cayman law is executed in favour of
the Offshore Security Agent in respect of the shares in SunPower Philippines,
(ii) relevant perfection steps are taken in respect of such Security and
(iii) satisfactory legal opinions are provided in respect of the foregoing, in
each case promptly upon the completion of such transfer); and

 

  (L)

Sunpower Mühendislik İnşaat Enerji Üretim ve Ticaret A.Ş.;

 

  (ii)

the distribution by SunPower Bermuda Holdings of its ownership interest in the
Swiss Guarantor to each of Rooster Bermuda DRE LLC and Maxeon Rooster HoldCo,
Ltd. in proportion to the percentage of each such entity’s ownership interest in
SunPower Bermuda Holdings;

 

  (iii)

the distribution by Rooster Bermuda DRE LLC of its ownership interest in the
Swiss Guarantor (received from SunPower Bermuda Holdings) and its ownership
interest in SunPower Bermuda Holdings, to Maxeon Rooster HoldCo, Ltd.;

 

  (iv)

the liquidation, winding-up, striking-off or other analogous procedure or step
in any relevant jurisdiction, of SunPower Bermuda Holdings;

 

  (v)

the liquidation, winding-up, striking-off or other analogous procedure or step
in any relevant jurisdiction, of Rooster Bermuda DRE LLC;

 

92



--------------------------------------------------------------------------------

  (vi)

the redomiciliation of Maxeon Rooster HoldCo, Ltd. to Singapore (provided that
(i) Maxeon Rooster Holdco, Ltd. executes a Singapore law governed debenture in
favour of the Offshore Security Trustee, and (ii) a new Share Charge governed by
Singapore law is executed in favour of the Offshore Security Agent in respect of
the shares in Maxeon Rooster Holdco, Ltd., (iii) relevant perfection steps are
taken in respect of such Security and (iv) satisfactory legal opinions are
provided in respect of the foregoing, in each case promptly upon the completion
of such redomiciliation); and

 

  (vii)

the incorporation or formation of certain entities in Mexico by each of the
Swiss Guarantor and Maxeon Rooster HoldCo, Ltd.; and

 

  (c)

the physical delivery forward transaction and the privately negotiated prepaid
forward share purchase transaction entered into in connection with the
Convertible Bonds.

 

20.

EVENTS OF DEFAULT

Each of the events or circumstances set out in the following sub-clauses of this
Clause 20 (other than Clause 20.17 (Acceleration)) is an Event of Default.

 

20.1

Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:

 

  (a)

its failure to pay is caused by:

 

  (i)

technical error; or

 

  (ii)

a Disruption Event; and

 

  (b)

payment is made within two (2) Business Days of its due date.

 

20.2

Financial covenants

Any requirement of Clause 18 (Financial Covenants) is not satisfied (subject to
Clause 18.4 (Equity Cure)).

 

20.3

Other obligations

 

  (a)

An Obligor or a Security Provider does not comply with any provision of the
Finance Documents (other than those referred to in Clause 20.1 (Non-payment) and
Clause 20.2 (Financial covenants)).

 

  (b)

Any party to the Intercreditor Agreement (other than a Finance Party or an
Obligor) fails to comply with the provisions of, or does not perform its
obligations (including any procurement obligation) under, the Intercreditor
Agreement.

 

93



--------------------------------------------------------------------------------

  (c)

No Event of Default under paragraphs (a) or (b) above will occur if the failure
to comply is capable of remedy and is remedied within fifteen (15) days (or such
longer period as the Intercreditor Agent may agree) of the earlier of (A) the
relevant Facility Agent giving notice to the Company and (B) the relevant
Obligor, Security Provider or party becoming aware of the failure to comply.

 

  (d)

If within the fifteen (15) day period set out in paragraph (c) above the
relevant Obligor, Security Provider or other party delivers a certificate signed
by a Director of that Obligor, Security Provider or other party (A) specifying
the steps being taken to remedy such failure to comply and (B) certifying that
the Obligor, Security Provider or other party is diligently pursuing such
remedial action, no Event of Default under paragraph (a) above will occur if the
failure to comply is capable of remedy and is remedied within a further fifteen
(15) days of the date of that certificate provided that:

 

  (i)

no more than two (2) such certificates may be delivered during the tenor of the
Facilities; and

 

  (ii)

no more than one certificate may be provided in respect of a given failure to
comply.

 

20.4

Misrepresentation

 

  (a)

Any representation or statement made or deemed to be made by an Obligor or a
Security Provider in the Finance Documents or any other document delivered by or
on behalf of any Obligor under or in connection with any Finance Document is or
proves to have been incorrect or misleading in any material respect when made or
deemed to be made.

 

  (b)

Any representation or statement made or deemed to be made by a party to the
Intercreditor Agreement (other than a Finance Party or an Obligor), including
any representation or statement made on behalf of any other person, is or proves
to have been incorrect or misleading in any material respect when made or deemed
to be made.

 

  (c)

No Event of Default under paragraphs (a) or (b) above will occur if
circumstances giving rise to the misrepresentation are capable of remedy and are
remedied within fifteen (15) days (or such longer period as the Intercreditor
Agent may agree) of the earlier of (A) the relevant Facility Agent giving notice
to the Company and (B) the relevant Obligor, Security Provider or other party
becoming aware of the circumstances giving rise to the misrepresentation.

 

  (d)

If within the fifteen (15) day period set out in paragraph (c) above the
relevant Obligor, Security Provider or other party delivers a certificate signed
by a Director of that Obligor, Security Provider or other party (A) specifying
the steps being taken to remedy the circumstances giving rise to the
misrepresentation and (B) certifying that the Obligor, Security Provider or
other party is diligently pursuing such remedial action, no Event of Default
under paragraph (a) above will occur if the circumstances giving rise to the
misrepresentation are capable of remedy and are remedied within a further
fifteen (15) days of the date of that certificate provided that:

 

  (i)

no more than two (2) such certificates may be delivered during the tenor of the
Facilities; and

 

94



--------------------------------------------------------------------------------

  (ii)

no more than one certificate may be provided in respect of a given
misrepresentation.

 

20.5

Cross default

 

  (a)

Any Financial Indebtedness of any member of the Group is not paid when due nor
within any originally applicable grace period.

 

  (b)

Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

 

  (c)

Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as a result of
an event of default (however described).

 

  (d)

Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

 

  (e)

No Event of Default will occur under this Clause 20.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (a) to (d) above is less than USD 25,000,000 or its equivalent in any
other currency or currencies, provided that this paragraph (e) shall not apply
in respect of Financial Indebtedness under (i) any of the Facilities; (ii) the
Convertible Bonds; or (iii) Financial Indebtedness incurred pursuant to Clause
19.12(b)(v) (Financial Indebtedness).

 

20.6

Insolvency

 

  (a)

An Obligor or a Security Provider is or is presumed or deemed to be unable or
admits inability to pay its debts as they fall due, suspends making payments on
any of its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors (excluding any Finance
Party in its capacity as such) with a view to rescheduling any of its
indebtedness.

 

  (b)

The value of the assets of any Obligor or Security Provider is less than its
liabilities (taking into account contingent and prospective liabilities).

 

  (c)

A moratorium is declared in respect of any indebtedness of any Obligor or
Security Provider.

 

95



--------------------------------------------------------------------------------

20.7

Insolvency proceedings

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

 

  (a)

the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration, judicial management, provisional supervision or
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise) of any Obligor or Security Provider;

 

  (b)

a composition or arrangement with any creditor of any Obligor or Security
Provider, or an assignment for the benefit of creditors generally of any Obligor
or Security Provider or a class of such creditors;

 

  (c)

the appointment of a liquidator, receiver, administrator, administrative
receiver, compulsory manager, judicial manager, provisional supervisor or other
similar officer in respect of any Obligor or Security Provider or any of its
assets; or

 

  (d)

enforcement of any Security over any assets of any Obligor or Security Provider;

 

  (e)

or any analogous procedure or step is taken in any jurisdiction.

Paragraph (a) above shall not apply to any winding-up petition which:

 

  (i)

is frivolous or vexatious and is discharged, stayed or dismissed within 30 days
of commencement; or

 

  (ii)

is being contested in good faith by the affected Obligor or Security Agent,
provided no order has been made against it.

 

20.8

Creditors’ process

Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of any Obligor or Security Provider having an aggregate value of
not less than USD 25,000,000 and is not discharged within forty-five (45) days.

 

20.9

Ownership of the Obligors

 

  (a)

An Obligor or a Security Provider (other than the Company) is not or ceases to
be a wholly-owned Subsidiary of the Company (other than the HK Guarantor).

 

  (b)

At any time the Company legal and beneficially owns less than 80% of the shares
in the HK Guarantor.

 

20.10

Unlawfulness

It is or becomes unlawful for an Obligor, Security Provider or any other person
(other than a Finance Party) that is party to the Intercreditor Agreement to
perform any of its obligations under the Finance Documents.

 

20.11

Repudiation

An Obligor, a Security Provider or any other person (other than a Finance Party)
that is party to the Intercreditor Agreement repudiates a Finance Document or
evidences an intention in writing to repudiate a Finance Document.

 

96



--------------------------------------------------------------------------------

20.12

Cessation of business

 

  (a)

The Company suspends or ceases (or threatens to cease) to carry on all or a
material part of its business or of the business of the Group taken as a whole.

 

  (b)

Any Obligor (other than the Company) suspends or ceases (or threatens to cease)
to carry on all or a material part of its business.

 

20.13

Declared company

The Company is declared by the Minister for Finance of Singapore to be a company
to which Part IX of the Companies Act, Chapter 50 of Singapore applies.

 

20.14

Transaction Security

 

  (a)

At any time any of the Transaction Security or any subordination created under
the Intercreditor Agreement is or becomes unlawful or is not, or ceases to be
legal, valid, binding or enforceable or otherwise ceases to be effective.

 

  (b)

At any time, any of the Transaction Security fails to have first ranking
priority or is subject to any prior ranking or pari passu ranking Security,
except as expressly permitted in accordance with the Finance Documents,
including Clause 19.4(c)(x) (Negative pledge).

 

20.15

Termination of Material Contracts

A Material Contract is terminated, purported to be terminated or repudiated by
any party thereto, or any party to a Material Contract threatens to terminate
such contract or evidences and intention to repudiate such Material Contract.

 

20.16

Litigation

Any litigation, arbitration or administrative proceedings of or before any
court, arbitral body or agency are commenced against an Obligor or a Security
Provider which, if adversely determined, might reasonably be expected to have a
Material Adverse Effect.

 

20.17

Acceleration

On and at any time after the occurrence of an Event of Default which is
continuing each Facility Agent may, and shall if so directed by the Majority
Lenders under the relevant Facility, by notice to the Company:

 

  (a)

without prejudice to the participations of any Lender in any Loans then
outstanding:

 

  (i)

cancel each Available Commitment of each Lender under such Facility, whereupon
each such Available Commitment shall immediately be cancelled and such Facility
shall immediately cease to be available for further utilisation; or

 

  (ii)

cancel any part of any Commitment (and reduce such Commitment accordingly) under
the relevant Facility, whereupon the relevant part shall immediately be
cancelled (and the relevant Commitment shall be immediately reduced
accordingly); and/or

 

97



--------------------------------------------------------------------------------

  (b)

declare that all or part of the Loans under that Facility, together with accrued
interest, and all other amounts accrued or outstanding in respect of that
Facility under the Finance Documents be immediately due and payable, whereupon
they shall become immediately due and payable; and/or

 

  (c)

declare that all or part of the Loans under that Facility be payable on demand,
whereupon they shall immediately become payable on demand by the relevant
Facility Agent on the instructions of the Majority Lenders under such Facility;
and/or

 

  (d)

apply amounts in the DSRA applicable to that Facility against the Secured
Obligations owing under that Facility; and/or

 

  (e)

exercise or direct the Security Agents to exercise any or all of their
respective rights, remedies, powers or discretions under the Finance Documents.

 

98



--------------------------------------------------------------------------------

SECTION 8

CHANGES TO PARTIES

 

21.

CHANGES TO THE LENDERS

 

21.1

Assignments and transfers by the Lenders

Subject to this Clause 21, a Lender (the “Existing Lender”) may:

 

  (a)

assign any of its rights; or

 

  (b)

transfer by novation any of its rights and obligations,

under the Finance Documents to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the “New Lender”).

 

21.2

Conditions of assignment or transfer

 

  (a)

The consent of the Company is required for an assignment or transfer by an
Existing Lender, unless the assignment or transfer is:

 

  (i)

to another Lender or an Affiliate of any Lender; or

 

  (ii)

made at a time when an Event of Default is continuing.

 

  (b)

The consent of the Company to an assignment or transfer must not be unreasonably
withheld or delayed. The Company will be deemed to have given its consent five
(5) Business Days after the Existing Lender has requested it unless consent is
expressly refused by the Company within that time.

 

  (c)

Following receipt of the consent (or deemed consent) of the Company to the
assignment or transfer, the Intercreditor Agent shall be given not less than
five (5) Business Days written notice of the assignment or transfer.

 

  (d)

If:

 

  (i)

a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

 

  (ii)

as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 10 (Tax gross-up
and indemnities) or Clause 11 (Increased Costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred. This paragraph
(d) shall not apply in respect of (i) an assignment or transfer made in

 

99



--------------------------------------------------------------------------------

 

the ordinary course of the primary syndication of any Facility or (ii) an
assignment or transfer from the Original Working Capital Lender to one of its
affiliates (including Goldman Sachs International Bank) or any other assignment
or transfer which is being entered into at the request of the Company or
otherwise as agreed with the Company and the relevant Lenders.

 

  (e)

A transfer will be effective only if the procedure set out in Clause 21.5
(Procedure for transfer) is complied with.

 

  (f)

An assignment will be effective only if the procedure and conditions set out in
Clause 21.6 (Procedure for assignment) are complied with.

 

  (g)

An assignment or a transfer to a New Lender will be effective only if at the
same time the New Lender delivers an Accession Undertaking to accede as a party
to the Intercreditor Agreement as a Lender (if such New Lender is not a party to
the Intercreditor Agreement as a Lender).

 

21.3

Assignment or transfer fee

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to each relevant Facility Agent (for its own account) a fee of USD
5,000 excluding any applicable goods and services tax.

 

21.4

Limitation of responsibility of Existing Lenders

 

  (a)

Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

  (i)

the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

 

  (ii)

the financial condition of any Obligor;

 

  (iii)

the performance and observance by any Obligor or Security Provider of its
obligations under the Finance Documents or any other documents; or

 

  (iv)

the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.

 

  (b)

Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 

  (i)

has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

  (ii)

will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

 

100



--------------------------------------------------------------------------------

  (c)

Nothing in any Finance Document obliges an Existing Lender to:

 

  (i)

accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 21; or

 

  (ii)

support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor or Security Provider of its obligations
under the Finance Documents or otherwise.

 

21.5

Procedure for transfer

 

  (a)

Subject to the conditions set out in Clause 21.2 (Conditions of assignment or
transfer), a transfer is effected in accordance with paragraph (c) below when
the Intercreditor Agent and the relevant Facility Agent executes an otherwise
duly completed Transfer Certificate delivered to it by the Existing Lender and
the New Lender. The Intercreditor Agent and the relevant Facility Agent shall,
subject to paragraph (b) below, as soon as reasonably practicable after receipt
by it of a duly completed Transfer Certificate and an Accession Undertaking each
appearing on its face to comply with the terms of this Agreement and the
Intercreditor Agreement and delivered in accordance with the terms of this
Agreement and the Intercreditor Agreement, execute that Transfer Certificate and
Accession Undertaking.

 

  (b)

The Intercreditor Agent and the relevant Facility Agent shall not be obliged to
execute a Transfer Certificate or an Accession Undertaking delivered to it by
the Existing Lender and the New Lender unless it is satisfied that it has
completed all “know your customer” and other similar procedures that it is
required (or deems desirable) to conduct in relation to the transfer to such New
Lender.

 

  (c)

On the Transfer Date:

 

  (i)

to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents and
in respect of the Transaction Security, each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and in respect of the Transaction Security and their
respective rights against one another under the Finance Documents and in respect
of the Transaction Security shall be cancelled (being the “Discharged Rights and
Obligations”);

 

  (ii)

each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 

101



--------------------------------------------------------------------------------

  (iii)

the New Lender and other Finance Parties (other than the Existing Lender) shall
acquire the same rights and assume the same obligations between themselves and
in respect of the Transaction Security as they would have acquired and assumed
had the New Lender been an Original Lender with the rights and/or obligations
acquired or assumed by it as a result of the transfer and to that extent the
Existing Lender and the other Finance Parties shall each be released from
further obligations to each other under the Finance Documents; and

 

  (iv)

the New Lender shall become a Party as a “Lender”.

 

  (d)

The procedure set out in this Clause 21.5 shall not apply to any right or
obligation under any Finance Document (other than this Agreement and the
relevant Facility Agreement) if and to the extent its terms, or any laws or
regulations applicable thereto, provide for or require a different means of
transfer of such right or obligation or prohibit or restrict any transfer of
such right or obligation, unless such prohibition or restriction shall not be
applicable to the relevant transfer or each condition of any applicable
restriction shall have been satisfied.

 

21.6

Procedure for assignment

 

  (a)

Subject to the conditions set out in Clause 21.2 (Conditions of assignment or
transfer), an assignment may be effected in accordance with paragraph (c) below
when the Intercreditor Agent and relevant Facility Agent executes an otherwise
duly completed Assignment Agreement and Accession Undertaking delivered to it by
the Existing Lender and the New Lender. The Intercreditor Agent and the relevant
Facility Agent shall, subject to paragraph (b) below, as soon as reasonably
practicable after receipt by it of a duly completed Assignment Agreement and
Accession Undertaking sand the Intercreditor Agreement and delivered in
accordance with the terms of this Agreement and the Intercreditor Agreement,
execute that Assignment Agreement and Accession Undertaking.

 

  (b)

The Intercreditor Agent and the relevant Facility Agent shall not be obliged to
execute an Assignment Agreement or an Accession Undertaking delivered to it by
the Existing Lender and the New Lender unless it is satisfied that it has
completed all “know your customer” and other similar procedures that it is
required (or deems desirable) to conduct in relation to the assignment to such
New Lender.

 

  (c)

On the Transfer Date:

 

  (i)

the Existing Lender will assign absolutely to the New Lender the rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;

 

  (ii)

the Existing Lender will be released by each Obligor and the other Finance
Parties from the obligations owed by it (the “Relevant Obligations”) and
expressed to be the subject of the release in the Assignment Agreement; and

 

102



--------------------------------------------------------------------------------

  (iii)

the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

 

  (d)

Lenders may utilise procedures other than those set out in this Clause 21.6 to
assign their rights under the Finance Documents (but not, without the consent of
the relevant Obligor or unless in accordance with Clause 21.5 (Procedure for
transfer), to obtain a release by that Obligor from the obligations owed to that
Obligor by the Lenders nor the assumption of equivalent obligations by a New
Lender) provided that they comply with the conditions set out in Clause 21.2
(Conditions of assignment or transfer).

 

  (e)

The procedure set out in this Clause 21.6 shall not apply to any right or
obligation under any Finance Document (other than this Agreement and the
relevant Facility Agreement) if and to the extent its terms, or any laws or
regulations applicable thereto, provide for or require a different means of
assignment of such right or release or assumption of such obligation or prohibit
or restrict any assignment of such right or release or assumption of such
obligation, unless such prohibition or restriction shall not be applicable to
the relevant assignment, release or assumption or each condition of any
applicable restriction shall have been satisfied.

 

21.7

Copy of Transfer Certificate or Assignment Agreement to Company

The Intercreditor Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate, an Assignment Agreement or an Accession
Undertaking, send to the Company a copy of that Transfer Certificate, Assignment
Agreement or Accession Undertaking.

 

21.8

Existing consents and waivers

A New Lender shall be bound by any consent, waiver, election or decision given
or made by the relevant Existing Lender under or pursuant to any Finance
Document prior to the coming into effect of the relevant assignment or transfer
to such New Lender.

 

21.9

Exclusion of Intercreditor Agent’s and Facility Agent’s liability

 

  (a)

In relation to any assignment or transfer pursuant to this Clause 21, each Party
acknowledges and agrees that the Intercreditor Agent and each relevant Facility
Agent shall not be obliged to:

 

  (i)

enquire as to the accuracy of any representation or warranty made by a New
Lender in respect of its eligibility as a Lender; or

 

  (ii)

enquire as to the receipt of consent from the Company as required by Clause
21.2(a).

 

  (b)

In relation to any assignment or transfer pursuant to this Clause 21, each Party
further acknowledges and agrees that the Intercreditor Agent and each relevant
Facility Agent may, if it is satisfied in accordance with Clauses 21.5(a) and
21.6(a) that such documents comply with the terms of this Agreement, execute
such Transfer Certificate and/or Assignment Agreement (as applicable) Accession
Undertaking and process the transfer or assignment (as applicable) in accordance
with this Clause 21 in the event of any dispute.

 

103



--------------------------------------------------------------------------------

21.10

Assignments and transfers to Obligor group

A Lender may not assign or transfer to any Obligor or any Affiliate of any
Obligor any of such Lender’s rights or obligations under any Finance Document,
except with the prior written consent of all the Lenders.

 

21.11

Security over Lenders’ rights

In addition to the other rights provided to Lenders under this Clause 21, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including:

 

  (a)

any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

 

  (b)

any charge, assignment or other Security granted to any holders (or trustee or
representatives of holders) of obligations owed, or securities issued, by that
Lender as security for those obligations or securities,

except that no such charge, assignment or Security shall:

 

  (i)

release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

 

  (ii)

require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

 

22.

CHANGES TO THE OBLIGORS

 

22.1

No change to the Obligors

Subject to Clause 22.2 (Resignation of a Guarantor) below, no Obligor may assign
any of its rights or transfer any of its rights or obligations under the Finance
Documents.

 

22.2

Resignation of a Guarantor

 

  (a)

The Company may request that a Guarantor (other than the Company) ceases to be a
Guarantor by delivering to the Intercreditor Agent a Resignation Letter.

 

  (b)

The Intercreditor Agent shall accept a Resignation Letter and notify the Company
and the Lenders of its acceptance if:

 

104



--------------------------------------------------------------------------------

  (i)

no Default is continuing or would result from the acceptance of the Resignation
Letter (and the Company has confirmed this is the case);

 

  (ii)

the Intercreditor Agent is satisfied that the solar panel re-sale business of
the relevant Guarantor has been permanently transferred to the Company or
another Obligor; and

 

  (iii)

all the Lenders have consented to the Company’s request.

 

22.3

Accession of an Additional Guarantor

 

  (a)

An Additional Guarantor may accede to this Agreement by delivering to the
Intercreditor Agent a duly completed and executed Accession Letter in the form
set out in Part I of Schedule 8 (Accession Letter – Additional Guarantor).

 

  (b)

Delivery of an Accession Letter constitutes confirmation by the relevant
Additional Guarantor that the Repeating Representations are true and correct in
relation to it as at the date of delivery as if made by reference to the facts
and circumstances then existing.

 

23.

ACCESSION OF A NEW FACILITY AGENT

 

  (a)

If any Facility Agent resigns under the Finance Documents, its resignation shall
only be effective when the Intercreditor Agent has received an Accession
Undertaking duly completed and executed by that Facility Agent’s successor.

 

  (b)

The Intercreditor Agent shall as soon as reasonably practicable after receipt by
it of a duly completed and executed Accession Undertaking appearing on its face
to comply with the terms of this Agreement and the Intercreditor Agreement and
delivered in accordance with the terms of this Agreement and the Intercreditor
Agreement execute that Accession Undertaking.

 

  (c)

Upon the appointment of a successor, the resigning Facility Agent shall be
discharged from any further obligation in its capacity as that Facility Agent in
respect of the Finance Documents, provided that such resignation shall be
without prejudice to any undischarged liabilities which that Facility Agent may
have incurred as a result of its appointment and acting as such prior to its
resignation. Its successor and each of the other parties to the Finance
Documents shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original party to the Finance
Documents in that capacity.

 

105



--------------------------------------------------------------------------------

SECTION 9

THE FINANCE PARTIES

 

24.

SHARING AMONG THE FINANCE PARTIES

 

24.1

Payments to Finance Parties

If a Finance Party (a “Recovering Finance Party”) receives or recovers (whether
by set-off or otherwise) any amount from an Obligor other than in accordance
with Clause 25 (Payment Mechanics) (a “Recovered Amount”) and applies that
amount to a payment due under the Finance Documents then:

 

  (a)

the Recovering Finance Party shall, within three (3) Business Days, notify
details of the receipt or recovery to the Intercreditor Agent;

 

  (b)

the Intercreditor Agent shall determine whether the receipt or recovery is in
excess of the amount the Recovering Finance Party would have been paid had the
receipt or recovery been received or made by the Intercreditor Agent and
distributed in accordance with Clause 25 (Payment Mechanics), without taking
account of any Tax which would be imposed on the Intercreditor Agent in relation
to the receipt, recovery or distribution; and

 

  (c)

the Recovering Finance Party shall, within three (3) Business Days of demand by
the Intercreditor Agent, pay to the Intercreditor Agent an amount (the “Sharing
Payment”) equal to such receipt or recovery less any amount which the
Intercreditor Agent determines may be retained by the Recovering Finance Party
as its share of any payment to be made, in accordance with Clause 25.5 (Partial
payments).

 

24.2

Redistribution of payments

The Intercreditor Agent shall treat the Sharing Payment as if it had been paid
by the relevant Obligor and distribute it between the Finance Parties (other
than the Recovering Finance Party) (the “Sharing Finance Parties”) in accordance
with 25.5 (Partial payments) towards the obligations of that Obligor to the
Sharing Finance Parties.

 

24.3

Recovering Finance Party’s rights

 

  (a)

On a distribution by the Intercreditor Agent under Clause 24.2 (Redistribution
of payments) of a payment received by a Recovering Finance Party from an
Obligor, as between the relevant Obligor and the Recovering Finance Party, an
amount of the Recovered Amount equal to the Sharing Payment will be treated as
not having been paid by that Obligor.

 

  (b)

If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

 

106



--------------------------------------------------------------------------------

24.4

Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

  (a)

each Sharing Finance Party shall, upon request of the Intercreditor Agent, pay
to the Intercreditor Agent for the account of that Recovering Finance Party an
amount equal to the appropriate part of its share of the Sharing Payment
(together with an amount as is necessary to reimburse that Recovering Finance
Party for its proportion of any interest on the Sharing Payment which that
Recovering Finance Party is required to pay) (the “Redistributed Amount”); and

 

  (b)

as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.

 

24.5

Exceptions

 

  (a)

This Clause 24 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause 24, have a valid and
enforceable claim against the relevant Obligor.

 

  (b)

A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

 

  (i)

it notified that other Finance Party of the legal or arbitration proceedings;
and

 

  (ii)

that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

24.6

Turnover Payments – reinstatement of Obligor’s obligations

 

  (a)

On a distribution by the Intercreditor Agent under clause 8 (Turnover of
receipts) of the Intercreditor Agreement of a payment received by a Recovering
Finance Party from an Obligor, as between that Obligor and the Recovering
Finance Party, an amount of such payment equal to the Redistributed Amount will
be treated as not having been paid by the Borrower.

 

  (b)

If any redistribution of a Sharing Payment is reversed pursuant to clause 9.2
(Reversal of redistribution) of the Intercreditor Agreement, as between the
relevant Obligor and the Recovering Finance Party, an amount equal to the
redistributed amount will be treated as not having been paid by that Obligor.

 

107



--------------------------------------------------------------------------------

SECTION 10

ADMINISTRATION

 

25.

PAYMENT MECHANICS

 

25.1

Payments to the Facility Agents

 

  (a)

On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
relevant Facility Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds specified by
that Facility Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.

 

  (b)

Payment shall be made to such account in the principal financial centre of the
country of that currency and with such bank as the relevant Facility Agent, in
each case, specifies.

 

25.2

Distributions by the Facility Agents

 

  (a)

Each payment received by the relevant Facility Agent under the Finance Documents
for another Party shall, subject to Clause 25.3 (Distributions to an Obligor)
and Clause 25.4 (Clawback and pre-funding) be made available by the relevant
Facility Agent as soon as practicable after receipt to the Party entitled to
receive payment in accordance with this Agreement (in the case of a Lender, for
the account of its Facility Office), to such account as that Party may notify to
the relevant Facility Agent by not less than five (5) Business Days’ notice with
a bank specified by that Party in the principal financial centre of the country
of that currency.

 

  (b)

Each Facility Agent shall distribute payments received by it in relation to all
or any part of a Loan to the Lender indicated in the records of that Facility
Agent as being so entitled on that date provided that the relevant Facility
Agent is authorised to distribute payments to be made on the date on which any
transfer becomes effective pursuant to Clause 21 (Changes to the Lenders) to the
Lender so entitled immediately before such transfer took place regardless of the
period to which such sums relate.

 

25.3

Distributions to an Obligor

Each Facility Agent may (with the consent of the Obligor or in accordance with
Clause 26 (Set-off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.

 

25.4

Clawback and pre-funding

 

  (a)

Where a sum is to be paid to a Facility Agent under the Finance Documents for
another Party, that Facility Agent is not obliged to pay that sum to that other
Party (or to enter into or perform any related exchange contract) until it has
been able to establish to its satisfaction that it has actually received that
sum.

 

108



--------------------------------------------------------------------------------

  (b)

Unless paragraph (c) below applies, if a Facility Agent pays an amount to
another Party and it proves to be the case that that Facility Agent had not
actually received that amount, then the Party to whom that amount (or the
proceeds of any related exchange contract) was paid by that Facility Agent shall
on demand refund the same to that Facility Agent together with interest on that
amount from the date of payment to the date of receipt by the relevant Facility
Agent, calculated by that Facility Agent to reflect its cost of funds.

 

  (c)

If a Facility Agent has notified the relevant Lenders that it is willing to make
available amounts for the account of a Borrower before receiving funds from the
Lenders then if and to the extent that that Facility Agent does so but it proves
to be the case that it does not then receive funds from a Lender in respect of a
sum which it paid to a Borrower:

 

  (i)

the relevant Facility Agent shall notify the Company of that Lender’s identity
and the Borrower to whom that sum was made available shall on demand refund it
to that Facility Agent; and

 

  (ii)

the Lender by whom those funds should have been made available or, if that
Lender fails to do so, the Borrower to whom that sum was made available, shall
on demand pay to the relevant Facility Agent the amount (as certified by that
Facility Agent) which will indemnify that Facility Agent against any funding
cost incurred by it as a result of paying out that sum before receiving those
funds from that Lender.

 

25.5

Partial payments

 

  (a)

Subject to clause 8 (Turnover of receipts) and clause 16 (Application of
Proceeds) of the Intercreditor Agreement, if a Facility Agent receives a payment
that is insufficient to discharge all the amounts then due and payable by an
Obligor under the Finance Documents, that Facility Agent shall apply that
payment towards the obligations of that Obligor under the relevant Finance
Documents in the following order:

 

  (i)

first, in or towards payment pro rata of any unpaid amount owing to any
Administrative Party under the relevant Finance Documents;

 

  (ii)

secondly, in or towards payment pro rata of any accrued interest, mark-up, fee
(other than as provided in paragraph (i) above) or commission due but unpaid
under the relevant Finance Documents;

 

  (iii)

thirdly, in or towards payment pro rata of any principal due but unpaid under
the relevant Facility Agreement; and

 

  (iv)

fourthly, in or towards payment pro rata of any other sum due but unpaid under
the relevant Finance Documents.

 

  (b)

The relevant Facility Agent shall, if so directed by the Intercreditor Agent in
accordance with the Intercreditor Agreement, vary the order set out in
paragraphs (a)(ii) to (a)(iv) above.

 

109



--------------------------------------------------------------------------------

  (c)

Paragraphs (a) and (b) above will override any appropriation made by an Obligor.

 

25.6

No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

25.7

Business Days

 

  (a)

Subject to paragraph (b) below, any payment under the Finance Documents which is
due to be made on a day that is not a Business Day shall be made on the next
Business Day in the same calendar month (if there is one) or the preceding
Business Day (if there is not).

 

  (b)

If the Termination Date falls on a day that is not a Business Day, any payments
under the Finance Documents which is due to be made on the Termination Date
shall be made on the preceding Business Day

 

  (c)

During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement, interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

 

25.8

Currency of account

 

  (a)

Subject to paragraphs (b) and (c) below, US Dollars is the currency of account
and payment for any sum due from an Obligor under any Finance Document.

 

  (b)

Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

  (c)

Any amount expressed to be payable in a currency other than US Dollars shall be
paid in that other currency.

 

25.9

Change of currency

 

  (a)

Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

 

  (i)

any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the
relevant Facility Agent (after consultation with the Company); and

 

  (ii)

any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the
relevant Facility Agent (acting reasonably).

 

110



--------------------------------------------------------------------------------

  (b)

If a change in any currency of a country occurs, this Agreement and the relevant
Facility Agreements will, to the extent the relevant Facility Agent(s) (acting
reasonably and after consultation with the Company) specifies to be necessary,
be amended to comply with any generally accepted conventions and market practice
in the Relevant Market and otherwise to reflect the change in currency.

 

25.10

Disruption to payment systems etc.

If a Facility Agent to whom a payment is required to be made under the Finance
Documents determines (in its discretion) that a Disruption Event has occurred or
any Facility Agent is notified by the Company that a Disruption Event has
occurred:

 

  (a)

the Facility Agents may, and shall if requested to do so by the Company, consult
with the Company with a view to agreeing with the Company such changes to the
operation or administration of the Facilities as the Facility Agents may deem
necessary in the circumstances;

 

  (b)

the Facility Agents shall not be obliged to consult with the Company in relation
to any changes mentioned in paragraph (a) above if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

 

  (c)

each Facility Agent may consult with the relevant Finance Parties in relation to
any changes mentioned in paragraph (a) above but shall not be obliged to do so
if, in its opinion, it is not practicable to do so in the circumstances;

 

  (d)

any such changes agreed upon by the Facility Agents and the Company shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon the Parties as an amendment to (or, as the case may be, waiver
of) the terms of the Finance Documents notwithstanding the provisions of Clause
31 (Amendments and Waivers);

 

  (e)

no Facility Agent shall be liable for any damages, costs or losses to any
person, any diminution in value or any liability whatsoever (including for
negligence, gross negligence or any other category of liability whatsoever but
not including any claim based on the fraud of that Facility Agent) arising as a
result of its taking, or failing to take, any actions pursuant to or in
connection with this Clause 25.10; and

 

  (f)

the Facility Agents shall notify the Finance Parties of all changes agreed
pursuant to paragraph (d) above.

 

26.

SET-OFF

Subject to Clause 15.12 (Swiss Up-Stream and Cross-Stream Limitation and
Withholding Tax) in connection with a Swiss Obligor, a Finance Party may set off
any matured obligation due from an Obligor under the Finance Documents (to the
extent beneficially owned by that Finance Party) against any matured obligation
owed by that Finance Party to that Obligor, regardless of the place of payment,
booking branch or currency of either obligation. If the obligations are in
different currencies, the Finance Party may convert either obligation at a
market rate of exchange in its usual course of business for the purpose of the
set-off.

 

111



--------------------------------------------------------------------------------

27.

NOTICES

 

27.1

Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

27.2

Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  (a)

in the case of each Party on the date of this Agreement, that identified with
its name below;

 

  (b)

in the case of any person becoming a Party after the date of this Agreement,
that notified to in writing to the Intercreditor Agent on or prior to the date
on which it becomes a Party or, as the case may be, specified in the Accession
Undertaking or Accession Letter pursuant to which it becomes a Party,

or any substitute address, fax number or department or officer as the Party may
notify to the Intercreditor Agent (or the Intercreditor Agent may notify to the
other Parties, if a change is made by the Intercreditor Agent) by not less than
five (5) Business Days’ notice.

 

27.3

Delivery

 

  (a)

Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will be effective:

 

  (i)

if by way of fax, only when received in legible form (which shall be deemed to
have occurred if the sender has obtained a transmission receipt showing
successful delivery of the communication or document in legible form); or

 

  (ii)

if by way of letter, only when it has been left at the relevant address or five
(5) Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address;

and, if a particular department or officer is specified as part of its address
details provided under Clause 27.2 (Addresses), if addressed to that department
or officer.

 

  (b)

Any communication or document to be made or delivered to the Intercreditor Agent
or a Facility Agent will be effective only when actually received by that
Intercreditor Agent or Facility Agent and then only if it is expressly marked
for the attention of the department or officer identified with that
Intercreditor Agent’s or Facility Agent’s signature below (or any substitute
department or officer as the Intercreditor Agent or that Facility Agent shall
specify for this purpose).

 

112



--------------------------------------------------------------------------------

  (c)

All notices from or to an Obligor shall be sent through the relevant Facility
Agent or (otherwise) the Intercreditor Agent.

 

  (d)

Any communication or document made or delivered to the Company in accordance
with this Clause 27 will be deemed to have been made or delivered to each of the
Obligors.

 

27.4

Notification of address and fax number

Promptly upon changing its address or fax number, the Intercreditor Agent shall
notify the other Parties.

 

27.5

Electronic communication

 

  (a)

Any communication or document to be made or delivered by one Party to another
under or in connection with the Finance Documents may be made or delivered by
electronic mail or other electronic means (including by way of posting to a
secure website) if those two Parties:

 

  (i)

notify each other in writing of their electronic mail address and/or any other
information required to enable the transmission of information by that means;
and

 

  (ii)

notify each other of any change to their address or any other such information
supplied by them by not less than five (5) Business Days’ notice.

 

  (b)

Any such electronic communication or delivery as specified in paragraph
(a) above to be made between an Obligor and a Finance Party may only be made in
that way to the extent that those two Parties agree that, unless and until
notified to the contrary, this is to be an accepted form of communication or
delivery.

 

  (c)

Any such electronic communication or delivery as specified in paragraph
(a) above made or delivered by one Party to another will be effective only when
actually received (or made available) in readable form and in the case of any
electronic communication or document made or delivered by a Party to a Facility
Agent only if it is addressed in such a manner as that Facility Agent shall
specify for this purpose.

 

  (d)

Any electronic communication or document which becomes effective, in accordance
with paragraph (c) above, after 5 p.m. in the place in which the Party to whom
the relevant communication or document is sent or made available has its address
for the purpose of this Agreement shall be deemed only to become effective on
the following day.

 

  (e)

Any reference in a Finance Document to a communication being sent or received or
a document being delivered shall be construed to include that communication or
document being made available in accordance with this Clause 27.5.

 

113



--------------------------------------------------------------------------------

27.6

English language

 

  (a)

Any notice given under or in connection with any Finance Document must be in
English.

 

  (b)

All other documents provided under or in connection with any Finance Document
must be:

 

  (i)

in English; or

 

  (ii)

if not in English, and if so required by a Facility Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

27.7

Fax and Email Indemnity

Any Party, in transmitting instructions or any other communications to an
Administrative by fax (“Fax Communications”) and/or via electronic mail
(including scanned copies of executed documents and other attachments) (“Email
Communications”), agrees that:

 

  (a)

the Administrative Parties shall be entitled to assume that Fax Communications
and/or Email Communications (collectively the “Communications”) originated from
duly authorised persons of a Party and accept, rely and act solely on the
Communications and shall be under no obligation to verify the authenticity,
correctness or validity of the same or to verify the Communications against the
original if received by the Administrative Parties;

 

  (b)

all Email Communications shall only be sent to the Administrative Parties from
the email address set out in Clause 27 (Notices);

 

  (c)

it shall indemnify and hold the Administrative Parties harmless from and against
all liabilities, claims, demands, actions, proceedings, losses, expenses and all
other liabilities of whatsoever nature or description which may be suffered by
the Administrative Parties as a result of, pursuant to or in connection with the
Administrative Parties acting on or in reliance upon the Communications,
excluding any losses, costs and damages, attributable to any gross negligence,
fraud or wilful default on the part of the Administrative Parties;

 

  (d)

the Administrative Parties shall not be liable or in any way responsible for any
losses, damages, costs, expenses, claims, demands or proceedings whatsoever and
howsoever incurred, suffered or sustained (whether arising directly or
indirectly) by such Party or any other person as a result of, pursuant to or in
connection with (i) the inability of the Administrative Parties to detect the
inadequate authenticity of the signature(s) on any Fax Communications or any
documents attached or sent using Email Communications; (ii) the Administrative
Parties’ agreement to accept and act on Communications (iii) any fraud, forgery
or otherwise, (iv) any computer viruses or other malicious, destructive or
corrupting code, agent, programme, macros or other software or hardware
components designed to permit unauthorised access which have been

 

114



--------------------------------------------------------------------------------

  introduced by such Party and which affects or causes the Administrative
Parties’ hardware, software and/or other automated systems to fail or
malfunction and such Party hereby waives all claims, actions or proceedings
whatsoever which it may have in relation to or in connection with the
Administrative Parties acting on the Communications save for any claims, actions
or proceedings directly attributable to any gross negligence, fraud or wilful
default on the part of the Administrative Parties;

 

  (e)

the Administrative Parties shall not be obliged to rely on or act in accordance
with all or any Communications given by such Party in the event that the
relevant Administrative Party believes in good faith, that there is a
discrepancy or ambiguity in such Communications or if the Administrative Parties
receive contradictory, conflicting or otherwise inconsistent Communications and
the Administrative Parties shall not be liable or in any way responsible to any
Party for failing to act on such Communications but shall promptly notify such
Party of such discrepancy or ambiguity or inconsistency;

 

  (f)

for the avoidance of doubt, any delay in or omission to send the Administrative
Parties the original of the Fax Communications or any document sent via Email
Communications following dispatch or sending of such Communications shall not
invalidate the notice, request, demand or other communication in such
Communications; and

 

  (g)

any Party using Email Communications agrees and acknowledges that Email
Communications (i) may be altered, intercepted, tampered, manipulated or altered
or sent without proper authorisation; and (ii) are not a secure means of
delivery of information and equipment and software providers, service providers,
network providers (including but not limited to telecommunications providers,
internet browser providers or internet service providers) may have or be able to
gain access to any information transmitted using Email Communications.

 

28.

CALCULATIONS AND CERTIFICATES

 

28.1

Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

28.2

Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

28.3

Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Market differs, in accordance with that market practice.

 

115



--------------------------------------------------------------------------------

29.

PARTIAL INVALIDITY

If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

30.

REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any of the Finance
Documents. No election to affirm any Finance Document on the part of any Finance
Party shall be effective unless it is in writing. No single or partial exercise
of any right or remedy shall prevent any further or other exercise or the
exercise of any other right or remedy. The rights and remedies provided in each
Finance Document are cumulative and not exclusive of any rights or remedies
provided by law.

 

31.

AMENDMENTS AND WAIVERS

 

31.1

Required consents

 

  (a)

Subject to the terms of the Intercreditor Agreement, any term of the Finance
Documents may be amended or waived only with the consent of the Intercreditor
Agent (acting in accordance with the instructions given to it pursuant to the
Intercreditor Agreement) and the Obligors’ Agent (in accordance with Clause 2.3
(Obligors’ Agent) and paragraph (c) below) and any such amendment or waiver will
be binding on all Parties.

 

  (b)

The Intercreditor Agent may effect, on behalf of any Finance Party, any
amendment or waiver permitted by this Clause 31.

 

  (c)

Without prejudice to the other provisions of this Agreement, each Obligor agrees
to any such amendment or waiver permitted by this Clause 31 which is agreed to
by the Obligors’ Agent. This includes any amendment or waiver which would, but
for this paragraph (c), require the consent of all of the Obligors.

 

32.

CONFIDENTIAL INFORMATION

 

32.1

Confidentiality

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 32.2
(Disclosure of Confidential Information) and Clause 32.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.

 

116



--------------------------------------------------------------------------------

32.2

Disclosure of Confidential Information

Any Finance Party (including its officers (as defined in the Banking Act,
Chapter 19 of Singapore)) may disclose:

 

  (a)

to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners, insurers,
insurance brokers, service providers and Representatives such Confidential
Information as that Finance Party shall consider appropriate if any person to
whom the Confidential Information is to be given pursuant to this paragraph
(a) is informed in writing of its confidential nature and that some or all of
such Confidential Information may be price-sensitive information except that
there shall be no such requirement to so inform if the recipient is subject to
professional obligations to maintain the confidentiality of the information or
is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;

 

  (b)

to any person:

 

  (i)

to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially succeed) it as
Intercreditor Agent, Facility Agent or Security Agent and, in each case, to any
of that person’s Affiliates, Related Funds, Representatives and professional
advisers;

 

  (ii)

with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person’s Affiliates, Related Funds, Representatives and professional advisers;

 

  (iii)

appointed by any Finance Party or by a person to whom paragraph (i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf;

 

  (iv)

who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph
(i) or (ii) above;

 

  (v)

to whom information is required or requested to be disclosed by any court or
tribunal of competent jurisdiction or any governmental, banking, taxation or
other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation;

 

  (vi)

to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

117



--------------------------------------------------------------------------------

  (vii)

to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 21.11 (Security over Lenders’
rights);

 

  (viii)

who is a Party; or

 

  (ix)

with the consent of the Company;

 

  (c)

to any rating agency or direct or indirect provider of credit protection to a
Finance Party (or its brokers),

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

  (A)

in relation to paragraphs (b)(b)(i), (b)(ii) and (b)(iii) above, the person to
whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

 

  (B)

in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information; or

 

  (C)

in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances; and

 

  (d)

to any person appointed by that Finance Party or by a person to whom paragraph
(b)(i) or (b)(ii) above applies to provide administration or settlement services
in respect of one or more of the Finance Documents including in relation to the
trading of participations in respect of the Finance Documents, such Confidential
Information as may be required to be disclosed to enable such service provider
to provide any of the services referred to in this paragraph (d) if the service
provider to whom the Confidential Information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Company and the relevant Finance Party.

Nothing in this Clause is to be construed as constituting an agreement between
any Obligor and any Finance Party for a higher degree of confidentiality than
that prescribed in Section 47 of, and in the Third Schedule to, the Banking Act,
Chapter 19 of Singapore.

 

118



--------------------------------------------------------------------------------

32.3

Disclosure to numbering service providers

 

  (a)

Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facilities and/or one or
more Obligors the following information:

 

  (i)

names of Obligors;

 

  (ii)

country of domicile of Obligors;

 

  (iii)

place of incorporation of Obligors;

 

  (iv)

date of this Agreement;

 

  (v)

Clause 35 (Governing Law);

 

  (vi)

the names of the Intercreditor Agent, the Facility Agents and the Security
Agents;

 

  (vii)

date of each amendment and restatement of this Agreement;

 

  (viii)

amounts of, and names of, the Facilities (and any tranches);

 

  (ix)

amount of Total Commitments;

 

  (x)

currencies of the Facilities;

 

  (xi)

type of Facilities;

 

  (xii)

ranking of Facilities;

 

  (xiii)

Termination Date for the Facilities;

 

  (xiv)

changes to any of the information previously supplied pursuant to paragraphs
(i) to (xiii) above; and

 

  (xv)

such other information agreed between such Finance Party and the Company,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

  (b)

The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facilities and/or one or more Obligors by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of that numbering service provider.

 

119



--------------------------------------------------------------------------------

  (c)

Each Obligor represents that none of the information set out in paragraphs
(a)(i) to (a)(xv) above is, nor will at any time be, unpublished price-sensitive
information.

 

32.4

Entire agreement

This Clause 32 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.

 

32.5

Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

32.6

Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:

 

  (a)

of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(v) of Clause 32.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

 

  (b)

upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 32.

 

32.7

Personal Data Protection Act

 

  (a)

If any Obligor provides the Finance Parties with personal data of any individual
as required by, pursuant to, or in connection with the Finance Documents, that
Obligor represents and warrants to the Finance Parties that it has, to the
extent required by law, (i) notified the relevant individual of the purposes for
which data will be collected, processed, used or disclosed; and (ii) obtained
such individual’s consent for, and hereby consents on behalf of such individual
to, the collection, processing, use and disclosure of his/her personal data by
the Finance Parties, in each case, in accordance with or for the purposes of the
Finance Documents, and confirms that it is authorised by such individual to
provide such consent on his/her behalf.

 

  (b)

Each Obligor agrees and undertakes to notify the Facility Agents promptly upon
its becoming aware of the withdrawal by the relevant individual of his/her
consent to the collection, processing, use and/or disclosure by any Finance
Party of any personal data provided by that Obligor to any Finance Party.

 

120



--------------------------------------------------------------------------------

  (c)

Any consent given pursuant to this Agreement in relation to personal data shall,
subject to all applicable laws and regulations, survive death, incapacity,
bankruptcy or insolvency of any such individual and the termination or
expiration of this Agreement.

 

  (d)

In this Clause 32.7, “personal data” has the meaning given to it in the Personal
Data Protection Act 2012 of Singapore.

 

32.8

Continuing obligations

The obligations in this Clause 32 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of 12 months from
the earlier of:

 

  (a)

the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 

  (b)

the date on which such Finance Party otherwise ceases to be a Finance Party.

 

33.

CONFIDENTIALITY OF FUNDING RATES

 

33.1

Confidentiality and disclosure

 

  (a)

Each Facility Agent and each Obligor agree to keep each Funding Rate
confidential and not to disclose it to anyone, save to the extent permitted by
paragraphs (b) and (c) below.

 

  (b)

Each Facility Agent may disclose:

 

  (i)

any Funding Rate to the relevant Borrower pursuant to the relevant Facility
Agreement; and

 

  (ii)

any Funding Rate to any person appointed by it to provide administration
services in respect of one or more of the Finance Documents to the extent
necessary to enable such service provider to provide those services if the
service provider to whom that information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between that
Facility Agent and the relevant Lender.

 

  (c)

Each Facility Agent may disclose any Funding Rate, and each Obligor may disclose
any Funding Rate, to:

 

  (i)

any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate is to be given pursuant to this paragraph (i) is informed
in writing of its confidential nature and that it may be price-sensitive
information except that there shall be no such requirement to so inform if the
recipient is subject to professional obligations to maintain the confidentiality
of that Funding Rate or is otherwise bound by requirements of confidentiality in
relation to it;

 

121



--------------------------------------------------------------------------------

  (ii)

any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate is to be given is informed in writing of its confidential nature
and that it may be price-sensitive information except that there shall be no
requirement to so inform if, in the opinion of that Facility Agent or the
relevant Obligor, as the case may be, it is not practicable to do so in the
circumstances;

 

  (iii)

any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the person to whom that Funding Rate
is to be given is informed in writing of its confidential nature and that it may
be price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Facility Agent or the relevant Obligor, as the
case may be, it is not practicable to do so in the circumstances; and

 

  (iv)

any person with the consent of the relevant Lender.

 

33.2

Related obligations

 

  (a)

Each Facility Agent and each Obligor acknowledge that each Funding Rate is or
may be price-sensitive information and that its use may be regulated or
prohibited by applicable legislation including securities law relating to
insider dealing and market abuse and each Facility Agent and each Obligor
undertake not to use any Funding Rate for any unlawful purpose.

 

  (b)

Each Facility Agent and each Obligor agree (to the extent permitted by law and
regulation) to inform the relevant Lender:

 

  (i)

of the circumstances of any disclosure made pursuant to paragraph (c)(ii) of
Clause 33.1 (Confidentiality and disclosure) except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

 

  (ii)

upon becoming aware that any information has been disclosed in breach of this
Clause 33.

 

33.3

No Event of Default

No Event of Default will occur under Clause 20.3 (Other obligations) by reason
only of an Obligor’s failure to comply with this Clause 33.

 

122



--------------------------------------------------------------------------------

34.

COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

123



--------------------------------------------------------------------------------

SECTION 11

GOVERNING LAW AND ENFORCEMENT

 

35.

GOVERNING LAW

This Agreement and all non-contractual obligations arising out of or in
connection with this Agreement are governed by English law.

 

36.

ENFORCEMENT

 

36.1

Jurisdiction of English courts

 

  (a)

Each of the Parties irrevocably and unconditionally submits to the exclusive
jurisdiction of the courts of England to settle any dispute arising out of or in
connection with this Agreement (including any dispute regarding the existence,
validity or termination of this Agreement) or any non-contractual obligation
arising out of or in connection with this Agreement (a “Dispute”). Each of the
Parties irrevocably and unconditionally waives, to the fullest extent permitted
by law, the jurisdiction of any other courts that may correspond by virtue of
such Party’s domicile (present or future), the location of its assets or
otherwise.

 

  (b)

The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

  (c)

Notwithstanding paragraphs (a) and (b) above, no Finance Party shall be
prevented from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law, the Finance Parties may take
concurrent proceedings in any number of jurisdictions. Notwithstanding the
foregoing, and solely for the purpose of ensuring compliance with Mexican law,
the provisions contain in this paragraph shall not apply for the settlement of
any dispute arising between any Finance Party the Mexican Guarantor or to the
enforcement of the guarantee granted by the Mexican Guarantor pursuant to Clause
15 (Guarantee and Indemnitee) hereto.

 

36.2

Service of process

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):

 

  (a)

irrevocably appoints SunPower Corporation UK Limited as its agent for service of
process in relation to any proceedings before the English courts in connection
with any Finance Document, provided such appointment shall be made in accordance
with the law applicable to each Obligor in its jurisdiction of incorporation;

 

  (b)

agrees that failure by a process agent to notify the relevant Obligor of the
process will not invalidate the proceedings concerned; and

 

  (c)

solely for the purpose of ensuring compliance with Mexican law, the Mexican
Guarantor shall grant to SunPower Corporation UK Limited, before a Mexican
notary public, an irrevocable power of attorney for lawsuits and collections
(poder para pleitos y cobranzas) governed by the laws of Mexico.

 

124



--------------------------------------------------------------------------------

Each Obligor expressly agrees and consents to the provisions of this Clause
36.2.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

125



--------------------------------------------------------------------------------

SCHEDULE 1

THE ORIGINAL LENDERS

PART I

THE ORIGINAL SP PHILIPPINES FACILITY LENDERS

 

Name of Original Lender

     SP Philippines Facility Commitment DBS Bank Ltd.      USD 30,000,000.00
Standard Chartered Bank, Philippines Branch      USD 25,000,000.00

PART II

THE ORIGINAL MAXEON TERM FACILITY LENDERS

 

Name of Original Lender

     Maxeon Term Facility Commitment DBS Bank Ltd.      USD 20,000,000.00

PART III
THE ORIGINAL WORKING CAPITAL LENDERS

 

Name of Original Lender

     Working Capital Facility Commitment Goldman Sachs Lending Partners LLC     
USD 50,000,000.00

 

126



--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT

 

1.

Finance Documents

 

(a)

A duly executed copy of each of the following Finance Documents:

 

  (i)

this Agreement;

 

  (ii)

the SP Philippines Facility Agreement;

 

  (iii)

the Maxeon Term Facility Agreement;

 

  (iv)

the Working Capital Facility Agreement;

 

  (v)

the Intercreditor Agreement;

 

  (vi)

each Fee Letter; and

 

  (vii)

the Philippines Control Agreement.

 

(b)

Duly executed copies of each of the following Security Documents:

 

  (i)

the all-asset security agreement dated on or about the date hereof and entered
into by the Company in favour of the Offshore Security Agent (including, without
limitation, security over the Maxeon DSRA);

 

  (ii)

the Philippines Omnibus Security Agreement;

 

  (iii)

the all-asset security agreement dated on or about the date hereof and entered
into by Maxeon Rooster HoldCo, Ltd in favour of the Offshore Security Agent;

 

  (iv)

the share charge dated on or about the date hereof and entered into by the
Company in favour of the Offshore Security Agent in respect of all of the shares
held by the Company in the French Guarantor;

 

  (v)

the share charge dated on or about the date hereof and entered into by the
Company in favour of the Offshore Security Agent in respect of all of the shares
held by the Company in Maxeon Rooster HoldCo, Ltd.;

 

  (vi)

the share charge dated on or about the date hereof and entered into by the
Company in favour of the Offshore Security Agent in respect of all of the shares
held by the Company in SunPower Energy Corporation Limited;

 

  (vii)

the share charge dated on or about the date hereof and entered into by the
Company in favour of the Offshore Security Agent in respect of all of the shares
held by the Company in SunPower Corporation Limited;

 

  (viii)

the share charge dated on or about the date hereof and entered into by the
Company in favour of the Offshore Security Agent in respect of all of the shares
held by the Company in SunPower Manufacturing Corporation Limited;

 

127



--------------------------------------------------------------------------------

  (ix)

the equitable share mortgage dated on or about the date hereof and entered into
by SunPower Technology Ltd in favour of the Offshore Security Agent in respect
of all of the shares held by SunPower Technology Ltd in SunPower Philippines;

 

  (x)

the Philippines Control Agreement; and

 

  (xi)

the Account Charge.

 

(c)

Agreed forms of the following SPML Land Security Documents:

 

  (i)

the accession agreement executed by SPML Land; and

 

  (ii)

the Philippines Omnibus Security agreement to which SPML Land accedes as a
Security Provider in respect of the SPML Land Real Property.

 

(d)

The Intercreditor Agent has received and countersigned:

 

  (i)

an Accession Letter in the form set out in Part II of Schedule 8 (Accession
Letter – Philippines Onshore Security Agent) from the Philippines Onshore
Security Agent; and

 

  (ii)

an Accession Undertaking from the Philippines Onshore Security Agent in respect
of its accession to the Intercreditor Agreement.

 

2.

Corporate Documents

 

(a)

A copy of the constitutional documents and statutory registers (if applicable)
of each Obligor and each Security Provider. As regards any Swiss Obligor, a copy
of the articles of associations and a recent commercial register excerpt of the
Swiss Guarantor, each certified by the competent Swiss commercial register.

 

(b)

Evidence that the constitutional documents delivered pursuant to paragraph
(a) above (including for entities in respect of which disclosure has been made
pursuant to Clause 16.26 (Shares)) have been amended to the satisfaction of the
Intercreditor Agent (acting on the instructions of the Instructing Parties) to
remove restrictions and/or inhibitions on the transfer of shares on the creation
or enforcement of the Transaction Security.

 

(c)

A recent certified copy of each Swiss Obligor’s excerpt from the competent Swiss
debt collection office.

 

(d)

A copy of a resolution of the board of directors (or, in the case of the Mexican
Guarantor, equity holders) of each Obligor and each Security Provider:

 

  (i)

approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

 

  (ii)

authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf;

 

128



--------------------------------------------------------------------------------

  (iii)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request and Selection Notice) to be signed and/or despatched by it under or in
connection with the Finance Documents to which it is a party; and

 

  (iv)

in the case of each of the Guarantors, resolving that it is in the best
interests of that Guarantor to enter into the transactions contemplated by the
Finance Documents to which it is a party (giving reasons if required by
applicable law).

 

(e)

In addition to item (c) above as it relates to SunPower Philippines, a copy of a
notarized and apostilled (or as appropriate, consularised) resolution of the
board of directors of SunPower Philippines:

 

  (i)

approving the terms of, and the transactions contemplated by, the Finance
Documents to which its Philippines branch (acting on behalf of SunPower
Philippines) is a party and resolving that its Philippines branch (acting on
behalf of SunPower Philippines) execute the Finance Documents to which it is a
party;

 

  (ii)

authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

 

  (iii)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request and Selection Notice) to be signed and/or despatched by it under or in
connection with the Finance Documents to which it is a party.

 

(f)

A specimen of the signature of each person authorised by the resolutions
referred to in paragraphs (d) and (e) above.

 

(g)

Except in the case of the Company, a copy of a resolution signed by all the
holders of the issued equity interest or shares (as applicable) in each Original
Guarantor, approving the terms of, and the transactions contemplated by, the
Finance Documents to which that Original Guarantor is a party.

 

(h)

A certificate from each Obligor and Security Provider (signed by a director)
confirming that borrowing, guaranteeing and/or securing, as appropriate, the
Total Commitments would not cause any borrowing, guaranteeing, security or
similar limit binding on it to be exceeded.

 

(i)

A certificate of an authorised signatory of the relevant Obligor and Security
Provider certifying that each copy document relating to it specified in this
Schedule 2 is correct, complete and in full force and effect as at a date no
earlier than the date of this Agreement.

 

(j)

A copy of a certificate of good standing issued by the Registrar of Companies in
the Cayman Islands in respect of each of SunPower Philippines and SunPower
Technology Ltd..

 

(k)

A copy of the License to Transact Business in the Philippines issued by the
Securities and Exchange Commission of the Philippines in respect of the
Philippines branch of SunPower Philippines.

 

129



--------------------------------------------------------------------------------

(l)

A copy of a certificate of compliance issued by the Registrar of Companies in
Bermuda in respect of Maxeon Rooster HoldCo, Ltd..

 

3.

Legal opinions

 

(a)

Legal opinions addressed to each Facility Agent and the Original Lenders in
relation to:

 

  (i)

English law from Clifford Chance LLP;

 

  (ii)

Singapore law from Clifford Chance Pte Ltd;

 

  (iii)

Philippine Law from SyCip Salazar Hernandez & Gatmaitan;

 

  (iv)

Cayman Islands law from Walkers (Singapore) Limited Liability Partnership;

 

  (v)

French law from Clifford Chance Europe LLP;

 

  (vi)

Mexican law from Ritch, Mueller, Heather y Nicolau, S.C.;

 

  (vii)

Bermuda law from Walkers (Bermuda) Limited;

 

  (viii)

Hong Kong law from Clifford Chance; and

 

  (ix)

Swiss law from Baker McKenzie Geneva.

 

4.

Security

 

(a)

Evidence of the discharge of any Security or guarantees granted by any member of
the Group which is not permitted by Clause 19.4 (Negative Pledge) on or
immediately prior to the date of this Agreement.

 

(b)

A copy of all notices required to be sent, and acknowledgments thereto required
to be delivered, under any Security Document executed by the applicable parties
as required by such Security Document (where such notices and acknowledgments
are required to be delivered on the date of execution of such Security Document
or otherwise prior to the delivery of the first Utilisation Request).

 

(c)

A letter of authorisation given to the Finance Parties’ solicitors for the
filing of particulars of the Security Documents to which the Company is a party
with the Accounting and Corporate Regulatory Authority of Singapore.

 

(d)

Receipt of all conditions precedent to be provided pursuant to the terms of the
Security Documents (other than the SPML Land Security Documents).

 

5.

Real Estate

 

(a)

The Valuation Report, dated no more than six (6) months prior to Financial
Close.

 

(b)

SunPower Philippines has given notice of the extension of the lease of land
between SunPower Philippines and SPML Land.

 

130



--------------------------------------------------------------------------------

6.

Accounts

 

(a)

Evidence that the Philippines DSRA has been opened with the Philippines Onshore
Account Bank, and account details for the Philippines DSRA.

 

(b)

Evidence that the Maxeon DSRA has been opened with DBS Bank Ltd., and account
details for the Maxeon DSRA.

 

(c)

A notarized original of the Philippines Control Agreement.

 

7.

Shares

 

(a)

All share certificates (if any) and share/stock transfer forms (including, where
relevant, bought and sold notes) duly executed by the relevant Obligor or
Security Provider in blank in relation to the shares subject to or expressed to
be subject to the Share Charges together with all other deliverables (including,
where relevant, undated letters of resignation of each director, undated written
resolutions of the board of directors and letters of undertaking and
authorisation executed by each director, in each case, of each member of the
Group whose shares are expressed to be subject to the Share Charges) to the
extent required to be delivered under the Share Charges.

 

(b)

A copy of the shareholders’ register of each member of the Group, whose shares
are subject to or expressed to be subject to the Share Charges.

 

(c)

A certified copy of the shareholders’ registers of the French Guarantor,
evidencing the Share Charge held by the Company and, if applicable, a certified
copy of any shareholders’ resolutions approving the Secured Parties as potential
shareholders in the event of an enforcement of security.

 

(d)

A copy of the constitutional documents and register of directors and officers
(if applicable) of each member of the Group whose shares are expressed to be
subject to the Share Charges (to the extent not provided pursuant to paragraph
(ii)(a) above) including, in respect of the French Guarantor, a certified copy
of its articles of association and a K-Bis extract.

 

(e)

A copy of a resolution signed by all the holders of the issued shares of each
member of the Group which is incorporated in Hong Kong whose shares are subject
to or expressed to be subject to the Share Charges, approving certain amendments
to the articles of association of such member of the Group to, among others,
remove any restriction on transfer or registration of transfer of issued shares
in such member of the Group pursuant to enforcement of Transaction Security
granted over such shares in such member of the Group pursuant to the Share
Charges.

 

(f)

A copy of the executed shareholders’ agreement between, amongst others, Total
Solar and TZS in respect of the shares held in the Company.

 

8.

Separation, Distribution and Spin-off of the Company

 

(a)

A copy of the Post-Spin Off Group Structure Chart.

 

(b)

Evidence that the TZS Equity Subscription Agreement has been executed.

 

(c)

The Steps Plan.

 

131



--------------------------------------------------------------------------------

9.

Other documents and evidence

 

(a)

Receipt of a certificate from the Company confirming that:

 

  (i)

all conditions precedent under the Convertible Bonds have (except for any
conditions precedent relating to satisfaction of the conditions precedent to
Utilisations under this Agreement) been satisfied or waived; and

 

  (ii)

the Convertible Bonds have been or will be issued, and the proceeds of issuance
of the Convertible Bonds have been or will be received into the escrow account
(as required by the terms of the Convertible Bonds), and the expected date of
issuance.

 

(b)

Receipt of the Base Case Financial Model.

 

(c)

Receipt of the first Capex Certificate.

 

(d)

A copy of the Polysilicon Purchase Contract (including the payment profile
thereunder, consistent with the Polysilicon Purchase Contract Payment Profile).

 

(e)

Evidence that any process agent referred to in Clause 36.2 (Service of process)
or any other Finance Document has accepted its appointment.

 

(f)

A copy of any other Authorisation or other document, opinion or assurance which
a Facility Agent considers to be necessary or desirable (if it has notified the
Company accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

 

(g)

The Original Financial Statements of each Obligor.

 

(h)

Notification to the Bermuda Monetary Authority in respect of the charge over
shares in Maxeon Rooster HoldCo, Ltd. in favour of the Offshore Security Agent.

 

(i)

Evidence that the fees, costs and expenses then due from the Company pursuant to
Clause 9 (Fees) and Clause 14 (Costs and Expenses) have been paid or will be
paid by the first Utilisation Date (including out of the proceeds of the first
Utilisation).

 

(j)

Completion by each Finance Party of all necessary “know your customer” and other
compliance checks or requirements in respect of the Obligors required by
applicable laws and regulations.

 

132



--------------------------------------------------------------------------------

SCHEDULE 3

REQUESTS

PART I

UTILISATION REQUEST

From: [Borrower]

To:     [Facility Agent]

Dated:

[Company] – Common Terms Agreement

dated [            ] (the “Agreement”)

 

1.

We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement (including by reference to another document) shall have the same
meaning in this Utilisation Request.

 

2.

We wish to borrow a Loan on the following terms:

 

Proposed Utilisation Date:    [            ] (or, if that is not a Business Day,
the next Business Day) Facility to be utilised:    [SP Philippines
Facility]/[Maxeon Term Facility]/[Working Capital Facility]* Currency of Loan:
   [USD] Amount:    [    ] or, if less, the Available Facility [First] Interest
Period:    [        ]

 

3.

We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) [and paragraphs (a) to (d) (inclusive) of Clause 5.5 (First
Utilisation)] ** of the Agreement is satisfied on the date of this Utilisation
Request.

 

4.

[This Loan is to be made in [whole]/[part] for the purpose of refinancing
[identify the maturing Working Capital Loan]/[The proceeds of this Loan should
be credited to [account].]

 

5.

[Additional representations to be included as required by the relevant Facility
Agreement]

 

 

* 

Delete as appropriate.

** 

Include for the first Utilisation.

 

133



--------------------------------------------------------------------------------

6.

This Utilisation Request is irrevocable.

 

  Yours faithfully   ………………………………   authorised signatory for   [name of relevant
Borrower]

 

134



--------------------------------------------------------------------------------

PART II

SELECTION NOTICE

Applicable to a Term Loan

From: [Borrower]

To:     [Facility Agent]

Dated:

[SunPower Philippines Manufacturing Ltd] / [Maxeon Solar Technologies, Pte.
Ltd.] –

Common Terms Agreement

dated [            ] (the “Agreement”)

 

1.

We refer to the Agreement. This is a Selection Notice. Terms defined in the
Agreement shall have the same meaning in this Selection Notice.

 

2.

We refer to the following Loan[s] in [identify currency] with an Interest Period
ending on [            ]*

 

3.

[We request that the above Loan[s] be divided into [            ] Loans with the
following amounts and Interest Periods:]**

 

 

or

[We request that the next Interest Period for the above Loan[s] is
[        ]].***

 

 

* 

Insert details of the SP Philippines Facility Loans / Maxeon Term Facility Loans
which have an Interest Period ending on the same date.

**

Use this option if division of Loans is requested.

*** 

Use this option if sub-division is not required.

 

135



--------------------------------------------------------------------------------

4.

This Selection Notice is irrevocable.

 

  Yours faithfully   …………………………   authorised signatory for   [the Company on
behalf of]   [name of relevant Borrower]

 

136



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF TRANSFER CERTIFICATE

To:     [            ] as Facility Agent

From: [the Existing Lender] (the “Existing Lender”) and [the New Lender] (the
“New Lender”)

Dated:

[Company] – [                ] Common Terms Agreement

dated [                ] (the “Agreement”)

 

1.

We refer to Clause 21.5 (Procedure for transfer) of the Agreement. This is a
Transfer Certificate. Terms used in the Agreement shall have the same meaning in
this Transfer Certificate.

 

2.

The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation, and in accordance with Clause 21.5 (Procedure for
transfer) of the Facility Agreement, all of the Existing Lender’s rights and
obligations under the Agreement and the other Finance Documents which relate to
that portion of the Existing Lender’s Commitment(s) and participations in Loans
under the Agreement as specified in the Schedule.

 

3.

The proposed Transfer Date is [                ].

 

4.

The Facility Office and address, fax number and attention particulars for
notices of the New Lender for the purposes of Clause 27.2 (Addresses) of the
Agreement are set out in the Schedule.

 

5.

The New Lender expressly acknowledges:

 

  (a)

the limitations on the Existing Lender’s obligations set out in paragraphs
(a) and (c) of Clause 21.4 (Limitation of responsibility of Existing Lenders) of
the Facility Agreement; and

 

  (b)

that it is the responsibility of the New Lender to ascertain whether any
document is required or any formality or other condition requires to be
satisfied to effect or perfect the transfer contemplated by this Transfer
Certificate or otherwise to enable the New Lender to enjoy the full benefit of
each Finance Document.

 

6.

The New Lender confirms that it is a “New Lender” within the meaning of Clause
21.1 (Assignments and transfers by the Lenders) of the Facility Agreement.

 

7.

The Existing Lender and the New Lender confirm that the New Lender is not an
Obligor or an Affiliate of an Obligor.

 

8.

This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

 

137



--------------------------------------------------------------------------------

9.

This Transfer Certificate and all non-contractual obligations arising out of or
in connection with this Transfer Certificate are governed by English law.

 

10.

This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.

 

138



--------------------------------------------------------------------------------

THE SCHEDULE

Commitment/rights and obligations to be transferred

[Insert relevant details]

[Facility office address, fax number and attention details for notices and
account details for payments]

 

[the Existing Lender]    [the New Lender] By:    By:

This Transfer Certificate is executed by the relevant Facility Agent and the
Intercreditor Agent and the Transfer Date is confirmed as [                ].

 

[the Intercreditor Agent] By: [the relevant Facility Agent] By:

 

Note:

It is the New Lender’s responsibility to ascertain whether any other document is
required, or any formality or other condition is required to be satisfied, to
effect or perfect the transfer contemplated in this Transfer Certificate or to
give the New Lender full enjoyment of all the Finance Documents.

 

139



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF ASSIGNMENT AGREEMENT

 

To:    [[Facility Agent] as Facility Agent, [Borrower] as Borrower and
[Guarantor] as Guarantor] From:    [the Existing Lender] (the “Existing Lender”)
and [the New Lender] (the “New Lender”) Dated:    [insert date]

Maxeon Solar Technologies, PTE. Ltd – [        ] Common Terms Agreement

dated [        ] (the “Agreement”)

 

1.

We refer to the Agreement. This is an Assignment Agreement. Terms defined in the
Agreement have the same meaning in this Assignment Agreement unless given a
different meaning in this Assignment Agreement.

 

2.

We refer to Clause 21.6 (Procedure for assignment) of the Agreement:

 

  (a)

The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Agreement and the other Finance Documents which relate
to that portion of the Existing Lender’s Commitment(s) and participations in
Loans under the Facility Agreement(s) as specified in the Schedule.

 

  (b)

The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender’s Commitment(s) and
participations in Loans under the Facility Agreement specified in the Schedule.

 

  (c)

The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.

 

3.

The proposed Transfer Date is [        ].

 

4.

On the Transfer Date, the New Lender becomes Party to the Finance Documents as a
Lender.

 

5.

The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 27.2 (Addresses) of the Agreement are
set out in the Schedule.

 

6.

The New Lender expressly acknowledges:

 

  (a)

the limitations on the Existing Lender’s obligations set out in paragraphs
(a) and (c) of Clause 21.4 (Limitation of responsibility of Existing Lenders) of
the Agreement; and

 

  (b)

that it is the responsibility of the New Lender to ascertain whether any
document is required or any formality or other condition requires to be
satisfied to effect or perfect the transfer contemplated by this Assignment
Agreement or otherwise to enable the New Lender to enjoy the full benefit of
each Finance Document.

 

140



--------------------------------------------------------------------------------

7.

The New Lender confirms that it is a “New Lender” within the meaning of Clause
21.1 (Assignments and transfers by the Lenders) of the Agreement.

 

8.

The Existing Lender and the New Lender confirm that the New Lender is not an
Obligor or an Affiliate of an Obligor.

 

9.

This Assignment Agreement acts as notice to the relevant Facility Agent (on
behalf of each Finance Party) and, upon delivery in accordance with Clause 21.7
(Copy of Transfer Certificate or Assignment Agreement to Company) of the
Agreement, to the Company (on behalf of each Obligor and each Security Provider)
of the assignment referred to in this Assignment Agreement.

 

10.

This Assignment Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Assignment Agreement.

 

11.

This Assignment Agreement and all non-contractual obligations arising out of or
in connection with this Assignment Agreement are governed by English law.

 

12.

This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.

THE SCHEDULE

Rights to be assigned and obligations to be released and undertaken

[Insert relevant details]

[Facility office address, fax number and attention details for notices and
account details for payments]

 

[Existing Lender]    [New Lender]          By:    By:

This Assignment Agreement is accepted by the relevant Facility Agent and the
Transfer Date is confirmed as [        ].

Signature of this Assignment Agreement by the Intercreditor Agent and the
relevant Facility Agent constitutes confirmation by the Intercreditor Agent and
the relevant Facility Agent of receipt of notice of the assignment referred to
herein, which notice the Intercreditor Agent and the relevant Facility Agent
receives on behalf of each relevant Finance Party.

[the Intercreditor Agent]

By:

 

141



--------------------------------------------------------------------------------

[the relevant Facility Agent]

By:

Note:    It is the New Lender’s responsibility to ascertain whether any other
document is required, or any formality or other condition is required to be
satisfied, to effect or perfect the assignment/release/assumption of obligations
contemplated in this Assignment Agreement or to give the New Lender full
enjoyment of all the Finance Documents.



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF COMPLIANCE CERTIFICATE

 

To:   

[        ] as Intercreditor Agent

[        ], [        ], [        ], [        ] and [        ] as Facility Agents

From:    [Company] Dated:   

Maxeon Solar Technologies, PTE. Ltd – Common Terms Agreement

dated [        ] (the “Agreement”)

 

1.

We refer to the Agreement. This is a Compliance Certificate. Terms used in the
Agreement shall have the same meaning in this Compliance Certificate.

 

2.

We confirm that: [Insert details of covenants to be certified including
calculations]

 

3.

[We confirm that no Default is continuing.]*

 

Signed:

   …………………    …………………   

Director

     

Director

     

of

     

of

     

[Company]

     

[Company]

  

…..................

for and on behalf of

[name of auditors of the Company]] **

 

 

*

If this statement cannot be made, the Compliance Certificate should identify any
Default that is continuing and the steps, if any, being taken to remedy it.

**

Only applicable if the Compliance Certificate accompanies the audited financial
statements and is to be signed by the auditors. To be agreed with the Company’s
auditors prior to signing the Agreement.



--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF RESIGNATION LETTER

 

To:    [        ] as Intercreditor Agent From:    [resigning Obligor] and
[Company] Dated:   

Maxeon Solar Technologies, PTE. Ltd – [        ] Common Terms Agreement

dated [        ] (the “Agreement”)

 

1.

We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

 

2.

Pursuant to Clause 22.2 (Resignation of a Guarantor) of the Agreement, we
request that [resigning Guarantor] be released from its obligations as a
Guarantor under the Facility Agreement.

 

3.

We confirm that no Default is continuing or would result from the acceptance of
this request.

 

4.

This Resignation Letter, and all non-contractual obligations arising out of or
in connection with this Resignation Letter, are governed by English law.

 

[Company]

  

[Subsidiary]



--------------------------------------------------------------------------------

SCHEDULE 8

FORMS OF ACCESSION LETTERS

PART I

ACCESSION LETTER – ADDITIONAL GUARANTOR

 

To:    [        ] as Intercreditor Agent From:    [Additional Guarantor] Dated:
  

Maxeon Solar Technologies, PTE. Ltd – [        ] Common Terms Agreement

dated [        ] (the “Agreement”)

 

1.

We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

 

2.

[Additional Guarantor] agrees to become party to the Agreement as a Guarantor
and to be bound by the terms of the Agreement as a Guarantor pursuant to Clause
22.3 (Accession of an Additional Guarantor) of the Agreement.

 

3.

[Additional Guarantor]‘s administrative details are as follows:

Address:

Fax No:

Attention:

 

4.

This Accession Letter, and all non-contractual obligations arising out of or in
connection with this Accession Letter, are governed by English law.

This Accession Letter is entered into by deed.

[Additional Guarantor]



--------------------------------------------------------------------------------

PART II

ACCESSION LETTER – PHILIPPINES ONSHORE SECURITY AGENT

 

To:    [        ] as Intercreditor Agent From:    [Philippines Onshore Security
Agent] Dated:   

Maxeon Solar Technologies, PTE. Ltd – [        ] Common Terms Agreement

dated [        ] (the “Agreement”)

 

1.

We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

 

2.

[Philippines Onshore Security Agent] agrees to become party to the Agreement as
the Philippines Onshore Security Agent, and to be bound by the terms of the
Agreement as the Philippines Onshore Security Agent.

 

3.

The Philippines Onshore Security Agent’s administrative details are as follows:

Address:

Fax No:

Attention:

 

4.

This Accession Letter, and all non-contractual obligations arising out of or in
connection with this Accession Letter, are governed by English law.

This Accession Letter is entered into by deed.

[Philippines Onshore Security Agent]

 

Accepted by the Intercreditor Agent      

for and on behalf of

  [Insert full name of current Intercreditor Agent]  

Date:

 



--------------------------------------------------------------------------------

SCHEDULE 11

FINANCIAL COVENANT DEFINITIONS

 

1.

“Acceptable Bank” means a bank or financial institution which has a rating for
its long-term unsecured and non credit-enhanced debt obligations of A- or higher
by S&P Global Ratings, a division of S&P Global Inc. or Fitch Ratings Ltd or A2
or higher by Moody’s Investors Service Limited or a comparable rating from an
internationally recognised credit rating agency.

 

2.

“Capital Expenditure” means any expenditure or obligation in respect of
expenditure which, in accordance with GAAP, is treated as capital expenditure
(and including the capital element of any expenditure or obligation incurred in
connection with a Finance Lease).

 

3.

“Cash” means, in respect of any person or the Group (as applicable), at any
time, cash in hand or at bank and (in the latter case) credited to an account in
the name of that person or a member of the Group (as applicable) with an
Acceptable Bank and to which that person or a member of the Group (as
applicable) is alone (or, in the latter case, together with other members of the
Group) beneficially entitled and for so long as:

 

  (i)

that cash is repayable on demand;

 

  (ii)

repayment of that cash is not contingent on the prior discharge of any other
indebtedness of any member of the Group or of any other person whatsoever or on
the satisfaction of any other condition;

 

  (iii)

there is no Security over that cash except for (A) the Transaction Security; or
(B) any Security constituted by a netting or set-off arrangement entered into by
any member of the Group in the ordinary course of its banking arrangements; and

 

  (iv)

the cash is freely and immediately available to be applied in repayment or
prepayment of the Facilities.

 

4.

“Cash Equivalent Investments” means, in respect of any person or the Group (as
applicable), at any time:

 

  (i)

certificates of deposit maturing within one year after the relevant date of
calculation and issued by an Acceptable Bank;

 

  (ii)

any investment in marketable debt obligations issued or guaranteed by the
government of the United States of America, the United Kingdom, Singapore any
member state of the European Economic Area or any Participating Member State by
an instrumentality or agency of any of them having an equivalent credit rating,
maturing within one year after the relevant date of calculation and not
convertible or exchangeable to any other security;

 

  (iii)

commercial paper not convertible or exchangeable to any other security:

 

  (A)

for which a recognised trading market exists;



--------------------------------------------------------------------------------

  (B)

issued by an issuer incorporated in the United States of America, the United
Kingdom, any member state of the European Economic Area or any Participating
Member State;

 

  (C)

which matures within one year after the relevant date of calculation; and

 

  (D)

which has a credit rating of either A-1 or higher by S&P Global Ratings or F1 or
higher by Fitch Ratings Ltd or P-1 or higher by Moody’s Investor Services
Limited, or, if no rating is available in respect of the commercial paper, the
issuer of which has, in respect of its long-term unsecured and non-credit
enhanced debt obligations, an equivalent rating;

 

  (iv)

any investment in money market funds which (i) have a credit rating of either
A-1 or higher by S&P Global Ratings or F1 or higher by Fitch Ratings Ltd or P-1
or higher by Moody’s Investor Services Limited, (ii) which invest substantially
all their assets in securities of the types described in paragraphs (i) to (iv)
above and (c) can be turned into cash on not more than 30 days’ notice; or

 

  (v)

any other debt security approved by the Intercreditor Agent,

in each case either to which that person or any member of the Group (as
applicable) is alone (or, in the latter case, together with other members of the
Group) beneficially entitled at that time and which is not issued or guaranteed
by any member of the Group or subject to any Security.

 

5.

“Cashflow” means, in respect of any Relevant Period and in respect of any person
or the Group, EBITDA for that person (or in the case of the Group, Consolidated
EBITDA) for that Relevant Period after:

 

  (i)

adding the amount of any decrease (and deducting the amount of any increase) in
Working Capital for that Relevant Period;

 

  (ii)

adding the amount of any cash receipts during that Relevant Period in respect of
any Tax rebates or credits and deducting the amount actually paid or due and
payable in respect of Taxes during that Relevant Period by that person or the
Group (as applicable);

 

  (iii)

adding (to the extent not already taken into account in determining EBITDA or
Consolidated EBITDA, as applicable) the amount of any dividends or other profit
distributions received in cash by that person or the Group (as applicable)
during that Relevant Period from any entity which is itself not a member of the
Group and deducting (to the extent not already deducted in determining EBITDA or
Consolidated EBITDA, as applicable) the amount of any dividends paid in cash
during the Relevant Period to any minority shareholders;

 

  (iv)

adding the amount of any increase in provisions, other non-cash debits and other
non-cash charges (which are not Current Assets or Current Liabilities) and
deducting the amount of any non-cash credits (which are not Current Assets or
Current Liabilities) in each case to the extent taken into account in
establishing EBITDA or Consolidated EBITDA, as applicable;



--------------------------------------------------------------------------------

  (v)

deducting the amount of any Capital Expenditure actually made (or due to be
made) in cash during that Relevant Period by that person or any member of the
Group (as applicable) to the extent funded from:

 

  (A)

Excluded Disposal Proceeds or Excluded Insurance Proceeds;

 

  (B)

the SP Philippines Loans;

 

  (C)

the Maxeon Term Facility Loans; or

 

  (D)

New Shareholder Injections,

and so that no amount shall be added (or deducted) more than once.

 

6.

“Consolidated Debt Service Coverage Ratio” means the ratio of Cashflow to Debt
Service for the Group in respect of any Relevant Period.

 

7.

“Consolidated EBITDA” means, in respect of any Relevant Period, EBIT for the
Group for that Relevant Period after adding back any amount attributable to the
amortisation, depreciation or impairment of assets of members of the Group.

 

8.

“Consolidated Tangible Net Worth” means at any time the aggregate of the amounts
paid up or credited as paid up on the issued ordinary share capital of the
Company and the aggregate amount of the reserves of the Group,

including:

 

  (i)

any amount credited to the share premium account;

 

  (ii)

any capital redemption reserve fund; and

 

  (iii)

any balance standing to the credit of the consolidated income statement of the
Group,

but deducting:

 

  (iv)

any debit balance on the consolidated income statement of the Group;

 

  (v)

(to the extent included) any amount shown in respect of goodwill (including
goodwill arising only on consolidation) or other intangible assets of the Group;

 

  (vi)

any amount which is attributable to minority interests (but excluding any amount
representing the Group’s share of Non-Group Entities);

 

  (vii)

(to the extent included) any amount set aside for taxation, deferred taxation or
bad debts;

 

  (viii)

(to the extent included) any amounts arising from an upward revaluation of
assets made at any time after the date of the Original Financial Statements; and



--------------------------------------------------------------------------------

  (ix)

any amount in respect of any dividend or distribution declared, recommended or
made by any member of the Group to the extent payable to a person who is not a
member of the Group and to the extent such distribution is not provided for in
the most recent financial statements,

and so that no amount shall be included or excluded more than once.

 

9.

“Consolidated Total Net Debt” means at any time the aggregate outstanding
principal, capital or nominal amount of all obligations of the Group for or in
respect of Financial Indebtedness but:

 

  (i)

excluding any such obligations to any other member of the Group;

 

  (ii)

excluding any indebtedness in respect of any credit extended by a trade creditor
and any acceptance of amounts owed to a trade creditor, in each case, in
connection with the supply of goods and services in the ordinary course of
business, including, for the avoidance of doubt, any advance payments received
from customers of members of the Group; and

 

  (iii)

deducting the aggregate amount of freely available Cash and Cash Equivalent
Investments held by any member of the Group at that time,

and so that no amount shall be included or excluded more than once.

 

10.

“Current Assets” means, in respect of a person or the Group (as applicable), the
aggregate (on a consolidated basis) of all inventory, work in progress, trade
and other receivables of that person or each member of the Group (as applicable)
including prepayments in relation to operating items and sundry debtors (but
excluding Cash and Cash Equivalent Investments (to which that person or member
of the Group (as applicable) is alone beneficially entitled at that time and
which is not subject to any security)) expected to be realised within twelve
months from the date of computation but excluding amounts in respect of:

 

  (i)

receivables in relation to Tax;

 

  (ii)

Exceptional Items and other non-operating items;

 

  (iii)

insurance claims; and

 

  (iv)

any interest owing to any member of the Group.

 

11.

“Current Liabilities” means, in respect of a person or the Group (as
applicable), the aggregate (on a consolidated basis) of all liabilities
(including trade creditors, accruals and provisions) of a person or group of
persons expected to be settled within twelve months from the date of computation
but excluding amounts in respect of:

 

  (i)

liabilities for Financial Indebtedness and Finance Charges;

 

  (ii)

liabilities for Tax;

 

  (iii)

Exceptional Items and other non-operating items;



--------------------------------------------------------------------------------

  (iv)

insurance claims; and

 

  (v)

liabilities in relation to dividends declared but not paid by that person or a
member of the Group (as applicable) in favour of any person which is not a
member of the Group.

 

12.

“Debt Service” means, in respect of a person or the Group (as applicable) in
respect of any Relevant Period, the aggregate of:

 

  (i)

Finance Charges in respect of that person or the Group (as applicable) for that
Relevant Period;

 

  (ii)

all scheduled repayments of Financial Indebtedness falling due and any voluntary
prepayments made by that person or a member of the Group (as applicable) during
that Relevant Period but excluding:

 

  (A)

any amounts falling due under any overdraft or revolving facility and which were
available for simultaneous redrawing according to the terms of that facility;

 

  (B)

for the avoidance of doubt, any mandatory prepayment made pursuant to Clause 7.7
(Mandatory Prepayment – Disposal Proceeds) and Clause 7.8 (Mandatory Prepayment
– Insurance Proceeds); and

 

  (C)

any such obligations owed to a member of the Group; and

 

  (iii)

the amount of the capital element of any payments in respect of that Relevant
Period payable under any Finance Lease entered into by that person or any member
of the Group (as applicable),

and so that no amount shall be included more than once.

 

13.

“Debt Service Coverage Ratio” means, in respect of a person for a Relevant
Period, the ratio of Cashflow to Debt Service in respect of that person for that
Relevant Period.

 

14.

“EBIT” means, in respect of any person or the Group and in respect of any
Relevant Period, the operating profit of that person or the Group (as
applicable) before taxation (excluding the results from discontinued
operations):

 

  (i)

before deducting any interest, commission, fees, discounts, prepayment fees,
premiums or charges and other finance payments whether paid, payable or
capitalised by that person or any member of the Group (as applicable)
(calculated on a consolidated basis) in respect of that Relevant Period;

 

  (ii)

not including any accrued interest owing to that person;

 

  (iii)

before taking into account any Exceptional Items;

 

  (iv)

plus or minus the that person’s or the Group’s (as applicable) share of the
profits or losses (after finance costs and tax) of Non-Group Entities;



--------------------------------------------------------------------------------

  (v)

before taking into account any unrealised gains or losses on any financial
instrument (other than any derivative instrument which is accounted for on a
hedge accounting basis);

 

  (vi)

before taking into account any gain or loss arising from an upward revaluation
of any other asset;

 

  (vii)

before taking into account any Pension Items; and

 

  (viii)

excluding the charge to profit represented by the expensing of stock options,

in each case, to the extent added, deducted or taken into account, as the case
may be, for the purposes of determining operating profits of that person or the
Group (as applicable) before taxation.

 

15.

“EBITDA” means, in respect of a person and for any Relevant Period, EBIT for
that person and for that Relevant Period after adding back any amount
attributable to the amortisation, depreciation or impairment of assets of that
person.

 

16.

“Exceptional Items” means any exceptional, one off, non-recurring or
extraordinary items, including:

 

  (i)

restructuring charges;

 

  (ii)

expenses associated with issuance of equity, investment, acquisitions,
recapitalization, modification or repayment of indebtedness,

 

  (iii)

costs or expenses associated with a management equity/stock option plan; and

 

  (iv)

one-time costs associated with the Spin Off and public company compliance.

 

17.

“Finance Charges” means, in respect of a person or the Group (as applicable) and
in respect of any Relevant Period, the aggregate amount of the accrued interest,
commission, fees, discounts, prepayment fees, premiums or charges and other
finance payments in respect of Financial Indebtedness paid or payable by that
person or by any member of the Group (as applicable) (calculated on a
consolidated basis) in cash or capitalised in respect of that Relevant Period:

 

  (i)

excluding any upfront fees or costs;

 

  (ii)

including the interest (but not the capital) element of payments in respect of
Finance Leases;

 

  (iii)

including any commission, fees, discounts and other finance payments payable by
(and deducting any such amounts payable to) that person or any member of Group
(as applicable) under any interest rate hedging arrangement;

 

  (iv)

excluding any interest cost or expected return on plan assets in relation to any
post-employment benefit schemes;



--------------------------------------------------------------------------------

  (v)

if a Joint Venture is accounted for on a proportionate consolidation basis,
after adding that person’s or the Group’s (as applicable) share of the finance
costs or interest receivable of the Joint Venture; and

 

  (vi)

taking no account of any unrealised gains or losses on any financial instruments
other than any derivative instruments which are accounted for on a hedge
accounting basis,

so that no amount shall be added (or deducted) more than once.

 

18.

“Finance Lease” means any lease or hire purchase contract, a liability under
which would, in accordance with GAAP, be treated as a balance sheet liability.

 

19.

“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.

 

20.

“New Shareholder Injections” means the aggregate amount subscribed for by any
person (other than a member of the Group) for ordinary shares in the Company or
for subordinated loans advanced to the Company on terms acceptable to the
Intercreditor Agent.

 

21.

“Non-Group Entity” means any investment or entity (which is not itself a member
of the Group (including associates and Joint Ventures)) in which any member of
the Group has an ownership interest.

 

22.

“Pension Items” means any income or charge attributable to a post-employment
benefit scheme other than the current service costs and any past service costs
and curtailments and settlements attributable to the scheme.

 

23.

“Relevant Period” means each period of twelve months ending on a Test Date.

 

24.

“Total Net Debt” means, in respect of a person, the aggregate outstanding
principal, capital or nominal amount of all obligations of that person for or in
respect of Financial Indebtedness but:

 

  (i)

excluding any such obligations to any other member of the Group;

 

  (ii)

excluding any indebtedness in respect of any credit extended by a trade creditor
and any acceptance of amounts owed to a trade creditor, in each case, in
connection with the supply of goods and services in the ordinary course of
business, including, for the avoidance of doubt, any advance payments received
from customers of that person; and

 

  (iii)

deducting the aggregate amount of freely available Cash and Cash Equivalent
Investments held by that person at that time,

and so that no amount shall be included or excluded more than once.

 

25.

“Working Capital” means, on any date, Current Assets less Current Liabilities.



--------------------------------------------------------------------------------

EXECUTION PAGES: COMMON TERMS AGREEMENT

BORROWERS

 

Signed by Jeffrey W. Waters    )   a duly authorised signatory    )   for and on
behalf of    )   MAXEON SOLAR    )   TECHNOLOGIES, PTE. LTD.    )  

/s/ Jeffrey W. Waters

     Signature

 

Address:    8 Marina Boulevard #05-02 Marina Bay Financial Centre Singapore
018985 Attention:    CFO Fax number:    N/A Email:   
Joanne.Solomon@sunpowercorp.com Copy to:   

Lindsey.Wiedmann@sunpower.com

LegalNoticeSunPower@sunpowercorp.com

 

SIGNED for and on behalf of SUNPOWER

   )        

PHILIPPINES MANUFACTURING LTD.:

   )       )   

/s/ Jeffery W. Waters

   )    Duly Authorised Signatory    )       )       )            )    Name:
     Jeffrey W. Waters    )            )            )            )    Title:
     Authorised Signatory    )        

 

Address:    100 East Main Avenue, LTI, Biñan, Laguna, Philippines Attention:   
CFO Fax number:    N/A Email:    Joanne.Solomon@sunpowercorp.com Copy to:   

Lindsey.Wiedmann@sunpower.com

LegalNoticeSunPower@sunpowercorp.com



--------------------------------------------------------------------------------

EXECUTION PAGES: COMMON TERMS AGREEMENT

GUARANTORS

 

Signed by Jeffrey W. Waters    )   a duly authorised signatory    )   for and on
behalf of    )   MAXEON SOLAR    )   TECHNOLOGIES, PTE. LTD.    )  

/s/ Jeffrey W. Waters

     Signature

 

Address:    8 Marina Boulevard #05-02 Marina Bay Financial Centre Singapore
018985 Attention:    CFO Fax number:    N/A Email:   
Joanne.Solomon@sunpowercorp.com Copy to:   

Lindsey.Wiedmann@sunpower.com

LegalNoticeSunPower@sunpowercorp.com

SUNPOWER SYSTEMS SÀRL,

as Guarantor

 

By:  

/s/ Frederic Biollaz

Name:   Frederic Biollaz Title:   Managing Officer

 

Address:    14 route de Pre-Bois, 1215 Geneva, Switzerland Attention:    CFO
Fax number:    N/A Email:    Joanne.Solomon@sunpowercorp.com Copy to:   

Lindsey.Wiedmann@sunpower.com

LegalNoticeSunPower@sunpowercorp.com



--------------------------------------------------------------------------------

EXECUTION PAGES: COMMON TERMS AGREEMENT

 

SIGNED for and on behalf of SUNPOWER

   )        

ENERGY SOLUTIONS FRANCE SAS:

   )   

/s/ Raphael von Raesfeldt

   )    Duly Authorised Signatory    )       )       )       )    Name:     
Raphael von Raesfeldt    )            )            )            )    Title:     
directeur general    )        

 

Address:    12/14 allée du Levant parc d’Activités, 69890 La Tour de Salvagny,
France Attention:    CFO Fax number:    N/A Email:   
Joanne.Solomon@sunpowercorp.com Copy to:   

Lindsey.Wiedmann@sunpower.com

LegalNoticeSunPower@sunpowercorp.com



--------------------------------------------------------------------------------

EXECUTION PAGES: COMMON TERMS AGREEMENT

SUNPOWER CORPORATION MEXICO, S. DE R.L. DE C.V.,

as Guarantor

 

By:  

/s/ Carlos Eusebio Covarrubias Camacho

Name:   Carlos Eusebio Covarrubias Camacho Title:   Director

 

Address:   

Blvd. Lázaro Cárdenas No. 3101, Cambridge Industrial Park, Baja California,

Mexicali, MX, Mexico

Attention:    CFO Fax number:    N/A Email:    Joanne.Solomon@sunpowercorp.com
Copy to:   

Lindsey.Wiedmann@sunpower.com

LegalNoticeSunPower@sunpowercorp.com



--------------------------------------------------------------------------------

EXECUTION PAGES: COMMON TERMS AGREEMENT

THE ORIGINAL SP PHILIPPINES FACILITY LENDERS

 

Signed by Ganesh Padmanabhan    )   and
                                                 )   duly authorised
representatives    )   for and on behalf of    )   DBS BANK LTD.    )  

/s/ Ganesh Padmanabhan

     Signature

 

Address:    12 Marina Boulevard, Level 45, DBS Asia Central, Marina Bay
Financial Centre Tower 3 Attention:    Nicole Yuen / Naomi Ong Fax number:   
6224 7044 Email:    nicoleyuen@dbs.com / naomiong@dbs.com



--------------------------------------------------------------------------------

EXECUTION PAGES: COMMON TERMS AGREEMENT

 

Signed by Lynette V. Ortiz    )   a duly authorised representative    )   for
and on behalf of    )   STANDARD CHARTERED BANK,    )   PHILIPPINES BRANCH    )
 

/s/ Lynette V. Ortiz

     Signature

 

Address:    8/F Standard Chartered Bank, 6788 Sky Plaza Building, Ayala Avenue,
Makati City, Philippines 1226 Attention:    Sanky Quinto (Relationship Manager –
Global Subsidiaries); Joseph De Lara (Head – Global Subsidiaries) Fax number:   
N/A Phone:    +632 8878 2938; +632 8878 2857 Email:    sanky.quinto@sc.com;
Joseph.De-Lara@sc.com



--------------------------------------------------------------------------------

EXECUTION PAGES: COMMON TERMS AGREEMENT

THE ORIGINAL MAXEON TERM FACILITY LENDERS

 

Signed by Ganesh Padmanabhan    )   and
                                                 )   duly authorised
representatives    )   for and on behalf of    )   DBS BANK LTD.    )  

/s/ Ganesh Padmanabhan

     Signature

 

Address:    12 Marina Boulevard, Level 45, DBS Asia Central, Marina Bay
Financial Centre Tower 3 Attention:    Nicole Yuen / Naomi Ong Fax number:   
6224 7044 Email:    nicoleyuen@dbs.com / naomiong@dbs.com

THE ORIGINAL WORKING CAPITAL LENDERS

 

Signed by Thomas M. Manning    )   a duly authorised representative    )   for
and on behalf of    )   GOLDMAN SACHS LENDING    )  

/s/ Thomas M. Manning

PARNTERS LLC    Signature

A Delaware limited liability company

 

Address:    200 West Street, New York NY 10282 Attention:    Goldman Sachs
Lending Partners LLC Fax number:    N/A Email:    N/A



--------------------------------------------------------------------------------

EXECUTION PAGES: COMMON TERMS AGREEMENT

THE INTERCREDITOR AGENT

 

Signed by Chan Kim Lim and    )      Noor Azizah Ador    )      duly authorised
representatives    )      for and on behalf of    )      DBS BANK LTD.    )  

/s/ Chan Kim Lim

  

/s/ Noor Azizah Ador

     Signature    Signature

 

Address:    2 Changi Business Park Crescent, DBS Asia Hub Lobby B, #04-06
Singapore 486029 Attention:    T&O – IBG Ops – Loan Agency Fax number:    +65
6324 4427 Email:    laemailadmin@dbs.com



--------------------------------------------------------------------------------

EXECUTION PAGES: COMMON TERMS AGREEMENT

THE FACILITY AGENTS

THE SP PHILIPPINES FACILITY AGENT

 

Signed by Chan Kim Lim and    )      Noor Azizah Ador    )      duly authorised
representatives    )      for and on behalf of    )      DBS BANK LTD.    )  

/s/ Chan Kim Lim

  

/s/ Noor Azizah Ador

     Signature    Signature

 

Address:    2 Changi Business Park Crescent, DBS Asia Hub Lobby B, #04-06
Singapore 486029 Attention:    T&O – IBG Ops – Loan Agency Fax number:    +65
6324 4427 Email:    laemailadmin@dbs.com

THE MAXEON TERM FACILITY AGENT

 

Signed by Chan Kim Lim and    )      Noor Azizah Ador    )      duly authorised
representatives    )      for and on behalf of    )      DBS BANK LTD.    )  

/s/ Chan Kim Lim

  

/s/ Noor Azizah Ador

     Signature    Signature

 

Address:    2 Changi Business Park Crescent, DBS Asia Hub Lobby B, #04-06
Singapore 486029 Attention:    T&O – IBG Ops – Loan Agency Fax number:    +65
6324 4427 Email:    laemailadmin@dbs.com



--------------------------------------------------------------------------------

EXECUTION PAGES: COMMON TERMS AGREEMENT

THE WORKING CAPITAL FACILITY AGENT

 

Signed by Chan Kim Lim and    )      Noor Azizah Ador    )      duly authorised
representatives    )      for and on behalf of    )      DBS BANK LTD.    )  

/s/ Chan Kim Lim

  

/s/ Noor Azizah Ador

     Signature    Signature

 

Address:    2 Changi Business Park Crescent, DBS Asia Hub Lobby B, #04-06
Singapore 486029 Attention:    T&O – IBG Ops – Loan Agency Fax number:    +65
6324 4427 Email:    laemailadmin@dbs.com



--------------------------------------------------------------------------------

EXECUTION PAGES: COMMON TERMS AGREEMENT

THE OFFSHORE SECURITY AGENT

 

Signed by Chan Kim Lim and    )      Noor Azizah Ador    )      duly authorised
representatives    )      for and on behalf of    )      DBS BANK LTD.    )  

/s/ Chan Kim Lim

  

/s/ Noor Azizah Ador

     Signature    Signature

 

Address:    2 Changi Business Park Crescent, DBS Asia Hub Lobby B, #04-06
Singapore 486029 Attention:    T&O – IBG Ops – Loan Agency Fax number:    +65
6324 4427 Email:    laemailadmin@dbs.com